18-23538-rdd         Doc 2771         Filed 03/07/19 Entered 03/07/19 15:34:37                       Main Document
                                                   Pg 1 of 158


 Deloitte Tax LLP
 30 Rockefeller Plaza
 New York, NY 10112-0015
 Telephone: 212.436.7815
 Facsimile: 212.653.5449
 Elias Tzavelis

 Tax Services Provider

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ___________________________________________
                                             )
 In re:                                      )
                                             )                            Chapter 11
 SEARS HOLDINGS CORPORATION, et al., 1       )
                                             )                            Case No. 18-23538 (RDD)
             Debtors.                        )
                                             )                            (Jointly Administered)
 ___________________________________________ )

       FIRST COMBINED MONTHLY FEE STATEMENT OF DELOITTE TAX LLP FOR
         COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
      EXPENSES AS TAX SERVICES PROVIDER TO THE DEBTORS FOR THE PERIOD
               FROM OCTOBER 15, 2018 THROUGH NOVEMBER 30, 2018

     Name of Applicant:                                             Deloitte Tax LLP
     Authorized to Provide Services as:                             Tax Services Provider to the Debtors
     Date of Retention:                                             Effective Nunc Pro Tunc to October 15,
                                                                    2018 by Order entered January 17, 2019
     Period for which Compensation and                              October 15, 2018 through November 30,
     Reimbursement is Sought:                                       2018


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
 are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546);
 Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC
 (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028);
 A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation
 (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management
 Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591);
 Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859); Sears Protection Company (1250);
 Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico,
 Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida
 Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL
 Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart
 Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit
 Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C.
 (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188);
 Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services,
 Inc. (6533); Kmart.com LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’
 corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37     Main Document
                                         Pg 2 of 158


  Amount of Compensation Sought as                 $1,001,528.00
  Actual, Reasonable, and Necessary:


  Amount of Expense Reimbursement Sought:          $28,458.18
  Total Amount of Fees and Expense
                                                   $1,029,986.18
  Reimbursement Sought as Actual, Reasonable and
  Necessary (100%):



                            PRIOR FEE APPLICATIONS FILED
     Date             Period           Requested   Requested       Approved   Approved
     Filed           Covered             Fees      Expenses          Fees     Expenses
     None




                                              2
18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                           Pg 3 of 158


                    CUMULATIVE TIME SUMMARY BY PROFESSIONAL
                  For the Period from October 15, 2018 through November 30, 2018

 Professional            Level                                Rate        Hours          Fees
 Forrest, Jonathan       Partner/Principal                  $975.00         62.3    $60,742.50
 Rohrs, Jane             Managing Director                  $975.00          1.5     $1,462.50
 Sullivan, Brian         Managing Director                  $975.00         11.6    $11,310.00
 Boulos, Ala'a           Partner/Principal                  $850.00          0.3      $255.00
 Collins, Bryan          Partner/Principal                  $850.00         90.1    $76,585.00
 Gibian, Craig           Partner/Principal                  $850.00          4.0     $3,400.00
 Hermanson, Tom          Managing Director                  $850.00         47.2    $40,120.00
 Hoffman, David          Partner/Principal                  $850.00         38.6    $32,810.00
 Huston, Michael         Partner/Principal                  $850.00         21.3    $18,105.00
 Simulis, Charlie        Managing Director                  $850.00         12.0    $10,200.00
 Stoops, Kenneth         Managing Director                  $850.00          2.6     $2,210.00
 Tarrant, Steve          Partner/Principal                  $850.00         13.9    $11,815.00
 Tzavelis, Elias         Partner/Principal                  $850.00        141.3   $120,105.00
 Yoo, Peter              Partner/Principal                  $850.00          4.1     $3,485.00
 Newport, Cathy          Senior Manager                     $725.00          0.2      $145.00
 Omar, Fatin             Senior Manager                     $725.00          2.0     $1,450.00
 Paxton, Michael         Senior Manager                     $725.00          1.1      $797.50
 Schaefer, Karl          Senior Manager                     $725.00         10.0     $7,250.00
 Yanchisin, Helen        Managing Director                  $625.00          4.0     $2,500.00
 Baily, Brianna          Manager                            $595.00        125.2    $74,494.00
 Butler, Mike            Manager                            $595.00        147.7    $87,881.50
 Corrigan, Kevin         Manager                            $595.00        100.2    $59,619.00
 Dempsey, Jacob          Manager                            $595.00          8.8     $5,236.00
 Espinola, Jonathan      Manager                            $595.00         20.5    $12,197.50
 Fielding, Stephen       Manager                            $595.00        149.0    $88,655.00
 Lowry, Jamie            Manager                            $595.00         26.7    $15,886.50
 Moore, Catherine        Manager                            $595.00          1.0      $595.00
 Vietti, Will            Manager                            $595.00          3.6     $2,142.00
 Browning, Maria         Senior Consultant                  $450.00        227.4   $102,307.50
 Ko, Youngbok            Senior Consultant                  $450.00         16.9     $7,605.00
 Riccio, Meghan          Senior Consultant                  $450.00          6.1     $2,745.00
 Schreiber, Mendy        Senior Consultant                  $450.00         53.9    $24,255.00
 Wang, Wei               Senior Consultant                  $450.00          0.7      $315.00
 Allegretti, Joe         Consultant                         $325.00        118.4    $38,480.00
 Atwal, Justin           Consultant                         $325.00        101.5    $32,987.50
 Chatten, Colin          Consultant                         $325.00        128.9    $41,892.50
 Chen, Kelsey            Consultant                         $325.00         23.9     $7,767.50
 Elandary, Hannah        Consultant                         $325.00         13.2     $4,290.00
 Gandhi, Shivani         Consultant                         $325.00         18.3     $5,947.50
 Gopal, Rahul            Consultant                         $325.00          0.6      $195.00
 Hospodarsky, Sara       Consultant                         $325.00         33.4    $10,855.00
 Perez, Cristian         Consultant                         $325.00          9.0     $2,925.00
 Soni, Kumail            Consultant                         $325.00          9.0     $2,925.00




                                                3
18-23538-rdd     Doc 2771        Filed 03/07/19 Entered 03/07/19 15:34:37    Main Document
                                              Pg 4 of 158


 Wolter, Devin             Consultant                      $325.00          9.0          $2,925.00
 Enkhbayar, Tuya           Manager                         $320.00          1.2           $384.00
 Wrobel, Alex              Senior Consultant               $210.00         13.8          $2,898.00
 Professional Subtotal :                                                1,836.0      $1,043,153.50


 Adjustment
 50% Non-Working Travel                                                                ($41,625.50)
 Adjustment Subtotal :                                                                ($41,625.50)
 Total                      Blended Rate:                  $545.51      1,836.0      $1,001,528.00




                      CUMULATIVE FEES BY CATEGORY SUMMARY
                 For the Period from October 15, 2018 through November 30, 2018

Categories                                                   Hours                        Fees
Non-Working Travel                                            146.9                  $83,251.00
Tax Restructuring Services                                  1,668.9                 $953,100.50
Tax Transaction Services                                       20.2                   $6,802.00
Fee's Category Subtotal :                                   1,836.0               $1,043,153.50


Adjustment
50% Non-Working Travel Reduction                                                    ($41,625.50)
Adjustment Subtotal :                                                               ($41,625.50)
Total                                                       1,836.0               $1,001,528.00




                                                4
18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37      Main Document
                                         Pg 5 of 158


                CUMULATIVE EXPENSES BY CATEGORY SUMMARY
               For the Period from October 15, 2018 through November 30, 2018


    Expense Categories                                     Total Expenses for the Period

    Meals                                                                        $2,599.90
    Airfare                                                                     $13,263.63
    Hotel                                                                        $6,046.55
    Transportation                                                               $6,406.88
    Internet Access While Traveling                                                 $64.98
    Auto Parking                                                                    $37.00
    Mileage                                                                         $39.24
    Expense Category Subtotal :                                                 $28,458.18




                                             5
       18-23538-rdd      Doc 2771   Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 6 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018

Date                         Description                                  Rate    Hours       Fees

Non-Working Travel
10/28/2018
   Browning, Maria           Travel from New York, NY to Hoffman        $450.00     2.9   $1,305.00
                             Estates, IL.
   Corrigan, Kevin           Travel from New York, NY to Chicago,       $595.00     2.6   $1,547.00
                             IL.
   Fielding, Stephen         Travel from Hoboken, NJ to Hoffman         $595.00     3.5   $2,082.50
                             Estates, IL.
   Forrest, Jonathan         Travel from Washington, DC to              $975.00     2.9   $2,827.50
                             Chicago, IL
   Tzavelis, Elias           Travel from New York, NY to Hoffman        $850.00     1.0    $850.00
                             Estates, IL.
10/29/2018
   Butler, Mike              Travel to Hoffman Estates, IL from         $595.00     1.4    $833.00
                             Chicago, IL.
   Fielding, Stephen         Travel from Hoffman Estates, IL, to        $595.00     3.5   $2,082.50
                             Hoboken, NJ
   Forrest, Jonathan         Return travel from Chicago, IL to          $975.00     2.9   $2,827.50
                             Washington, D.C.
   Hoffman, David            Travel from Chicago, IL to Hoffman         $850.00     0.6    $510.00
                             Estates, IL.
10/30/2018
   Butler, Mike              Travel to Hoffman Estates, IL from         $595.00     1.4    $833.00
                             Chicago, IL.
   Corrigan, Kevin           Travel from Chicago, IL to New York,       $595.00     2.9   $1,725.50
                             NY.
   Tzavelis, Elias           Travel from Hoffman Estates, IL to         $850.00     1.0    $850.00
                             New York, NY.
11/04/2018
   Browning, Maria           Travel from New York, NY to Hoffman        $450.00     2.9   $1,305.00
                             Estates, IL.
   Browning, Maria           Travel from New York, NY to Hoffman        $450.00     2.9   $1,305.00
                             Estates, IL.
   Browning, Maria           Travel from New York, NY to Hoffman        $450.00     0.8    $360.00
                             Estates, IL.
   Collins, Bryan            Travel from Washington, DC to              $850.00     2.4   $2,040.00
                             Chicago, IL.
   Tzavelis, Elias           Travel from New York, NY to Hoffman        $850.00     3.0   $2,550.00
                             Estates, IL.

                                                         1
       18-23538-rdd      Doc 2771   Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 7 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours       Fees

Non-Working Travel
11/05/2018
   Allegretti, Joe           Travel from Chicago, IL to Hoffman         $325.00     1.3    $422.50
                             Estates, IL.
   Butler, Mike              Travel from Chicago, IL to Hoffman         $595.00     1.3    $773.50
                             Estates, IL.
   Corrigan, Kevin           Travel from New York, NY to Chicago,       $595.00     2.9   $1,725.50
                             IL.
   Huston, Michael           Travel from Chicago, IL to Hoffman         $850.00     1.6   $1,360.00
                             Estates, IL.
11/07/2018
   Allegretti, Joe           Travel from Hoffman Estates, IL to         $325.00     1.6    $520.00
                             Chicago, IL.
   Browning, Maria           Travel from Hoffman Estates, IL to         $450.00     2.9   $1,305.00
                             New York, NY.
   Browning, Maria           Travel from Hoffman Estates, IL to         $450.00     2.9   $1,305.00
                             New York, NY.
   Butler, Mike              Travel from Hoffman Estates, IL to         $595.00     1.4    $833.00
                             Chicago, IL.
   Corrigan, Kevin           Travel from Chicago, IL to New York,       $595.00     2.8   $1,666.00
                             NY.
   Tzavelis, Elias           Travel from Hoffman Estates, IL to         $850.00     3.0   $2,550.00
                             New York, NY.
11/11/2018
   Browning, Maria           Travel from New York, NY to Hoffman        $450.00     6.5   $2,925.00
                             Estates, IL.
   Chatten, Colin            Travel from Hoboken, NJ to Hoffman         $325.00     5.4   $1,755.00
                             Estates, IL.
   Fielding, Stephen         Travel from Hoboken, NJ to Hoffman         $595.00     6.1   $3,629.50
                             Estates, IL.
11/12/2018
   Allegretti, Joe           Travel from Chicago, IL to Hoffman         $325.00     1.1    $357.50
                             Estates, IL.
   Butler, Mike              Travel from Chicago, IL to Hoffman         $595.00     1.2    $714.00
                             Estates, IL.
   Corrigan, Kevin           Travel from New York, NY to Hoffman        $595.00     4.6   $2,737.00
                             Estates, IL.
   Tzavelis, Elias           Travel from New York, NY to Hoffman        $850.00     3.0   $2,550.00
                             Estates, IL.

                                                        2
       18-23538-rdd      Doc 2771     Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                   Pg 8 of 158
                                      Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                  October 15, 2018 - November 30, 2018
Date                          Description                                  Rate    Hours        Fees

Non-Working Travel
11/13/2018
   Allegretti, Joe            Travel from Hoffman Estates, IL to         $325.00     1.3     $422.50
                              Chicago, IL.
   Butler, Mike               Travel from Hoffman Estates, IL to         $595.00     1.3     $773.50
                              Chicago, IL.
11/14/2018
   Browning, Maria            Travel from Hoffman Estates, IL to         $450.00     6.5    $2,925.00
                              New York, NY.
   Corrigan, Kevin            Travel from Hoffman Estates, IL to         $595.00     4.9    $2,915.50
                              New York, NY.
   Fielding, Stephen          Travel from Hoffman Estates, IL, to        $595.00     6.0    $3,570.00
                              Hoboken, NJ.
   Tzavelis, Elias            Travel from Hoffman Estates, IL to         $850.00     3.0    $2,550.00
                              New York, NY.
11/15/2018
   Chatten, Colin             Travel from Hoffman Estates, IL to         $325.00     7.1    $2,307.50
                              New Jersey.
11/19/2018
   Browning, Maria            Travel from New York, NY to                $450.00     4.0    $1,800.00
                              Washington, DC.
   Browning, Maria            Travel from Washington, DC to New          $450.00     4.0    $1,800.00
                              York, NY.
   Chatten, Colin             Return travel from Washington, D.C. to     $325.00     3.8    $1,235.00
                              Hoboken, NJ.
   Chatten, Colin             Travel from Hoboken, NJ to                 $325.00     3.8    $1,235.00
                              Washington, D.C.
   Fielding, Stephen          Travel from Hoboken, NJ to                 $595.00     4.5    $2,677.50
                              Washington, DC.
   Fielding, Stephen          Travel from Washington, DC to              $595.00     4.5    $2,677.50
                              Hoboken, NJ.
11/20/2018
   Tzavelis, Elias            Travel to Washington, DC from New          $850.00     4.0    $3,400.00
                              York, NY.
   Subtotal for Non-Working Travel:                                                146.9   $83,251.00




                                                           3
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                  Pg 9 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours       Fees

Tax Restructuring Services
10/19/2018
   Tzavelis, Elias           Review corporate history and financial     $850.00     1.3   $1,105.00
                             statements.
10/21/2018
   Collins, Bryan            Review 10K with respect to tax issues      $850.00     2.3   $1,955.00
                             related to bankruptcy tax issues to
                             prepare for meeting with client.
   Hoffman, David            Review and comment on workshop             $850.00     1.3   $1,105.00
                             materials related to background tax
                             data.
   Tzavelis, Elias           Review deck presentation regarding         $850.00     1.2   $1,020.00
                             bankruptcy tax rules.
10/22/2018
   Collins, Bryan            Analyze critical paths to evaluating tax   $850.00     2.3   $1,955.00
                             issues from bankruptcy; meeting with
                             Deloitte personnel to discuss same
   Collins, Bryan            Meeting with D. Hoffman (Deloitte)         $850.00     1.3   $1,105.00
                             before client meeting to discuss
                             bankruptcy tax matters.
   Collins, Bryan            Analyze tax issues relating to             $850.00     3.1   $2,635.00
                             bankruptcy process.
   Fielding, Stephen         Review public information regarding        $595.00     2.1   $1,249.50
                             Sears' debt in structure.
   Fielding, Stephen         Prepare request list for the company.      $595.00     1.8   $1,071.00
   Hoffman, David            Meeting with L. Meerchant and R.           $850.00     0.9    $765.00
                             Boyle of Sears regarding tax data and
                             next steps.
   Hoffman, David            Meeting with B. Collins (Deloitte)         $850.00     1.3   $1,105.00
                             before client meeting to discuss
                             bankruptcy tax matters.
   Hoffman, David            Call with S. Goldring (Weil) regarding     $850.00     0.8    $680.00
                             case tax matters.
   Hoffman, David            Prepare tax workplan, including data       $850.00     1.9   $1,615.00
                             needs.
   Tzavelis, Elias           Review deck presentation regarding         $850.00     1.9   $1,615.00
                             bankruptcy tax rules.




                                                          4
       18-23538-rdd     Doc 2771   Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                               Pg 10 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours       Fees

Tax Restructuring Services
10/23/2018
   Baily, Brianna           Research Sears bankruptcy website          $595.00     0.6    $357.00
                            for debtor-in-possession (DIP)
                            financing terms.
   Browning, Maria          Create organizational chart based on       $450.00     2.9   $1,305.00
                            company information.
   Browning, Maria          Research information related to Sears      $450.00     2.7   $1,215.00
                            debt.
   Browning, Maria          Create Sears organizational chart to       $450.00     2.3   $1,035.00
                            synthesize information received.
   Chatten, Colin           Review tax information provided by         $325.00     0.5    $162.50
                            client.
   Collins, Bryan           Review of DIP loan documentation.          $850.00     0.6    $510.00
   Fielding, Stephen        Prepare workplan for tax tasks and         $595.00     1.2    $714.00
                            workstreams to be completed.
   Fielding, Stephen        Update workplan for tax tasks and          $595.00     0.9    $535.50
                            workstreams to be completed.
   Hoffman, David           Review tax workplan and next steps.        $850.00     1.7   $1,445.00
10/24/2018
   Browning, Maria          Create organizational chart based on       $450.00     2.4   $1,080.00
                            company information.
   Browning, Maria          Call with D. Hoffman, T. Hermanson,        $450.00     0.5    $225.00
                            M. Huston, E. Tzavelis, S. Fielding
                            (Deloitte), R. Boyle, and L.
                            Meerschaert (Sears) discussing
                            procedures for stock basis calculation.
   Browning, Maria          Analyze tax information uploaded to        $450.00     0.8    $360.00
                            data room related to case.
   Chatten, Colin           Review tax information received from       $325.00     2.0    $650.00
                            client related to case.
   Corrigan, Kevin          Review documentation relating to stock     $595.00     0.7    $416.50
                            basis uploaded to Deloitte share site.
   Fielding, Stephen        Call with D. Hoffman, T. Hermanson,        $595.00     0.5    $297.50
                            M. Huston, E. Tzavelis, M. Browning
                            (Deloitte), R. Boyle, and L.
                            Meerschaert (Sears) discussing
                            procedures for stock basis calculation.
   Fielding, Stephen        Update workplan for tax tasks and          $595.00     2.5   $1,487.50
                            workstreams to be completed.

                                                        5
       18-23538-rdd      Doc 2771   Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 11 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours       Fees

Tax Restructuring Services
10/24/2018
   Hermanson, Tom            Call with D. Hoffman, S. Fielding, M.      $850.00     0.5    $425.00
                             Huston, E. Tzavelis, M. Browning
                             (Deloitte), R. Boyle, and L.
                             Meerschaert (Sears) discussing
                             procedures for stock basis calculation.
   Hoffman, David            Call with T. Hermanson, M. Huston, E.      $850.00     0.5    $425.00
                             Tzavelis, S. Fielding, M. Browning (all
                             Deloitte), R. Boyle, and L. Meerschaert
                             (both Sears) to discuss procedures for
                             stock basis calculation.
   Hoffman, David            Review and comment on draft scope of       $850.00     1.1    $935.00
                             engagement.
   Hoffman, David            Review tax basis and other tax data        $850.00     1.7   $1,445.00
                             provided by Sears tax.
   Huston, Michael           Call with D. Hoffman, T. Hermanson,        $850.00     0.5    $425.00
                             S. Fielding, E. Tzavelis, M. Browning
                             (Deloitte), R. Boyle, and L.
                             Meerschaert (Sears) discussing
                             procedures for stock basis calculation.
   Tzavelis, Elias           Call with D. Hoffman, T. Hermanson,        $850.00     0.5    $425.00
                             M. Huston, S. Fielding, M. Browning
                             (Deloitte), R. Boyle, and L.
                             Meerschaert (Sears) discussing
                             procedures for stock basis calculation.
10/25/2018
   Baily, Brianna            Call with J. Forrest, B. Collins, D.       $595.00     0.8    $476.00
                             Hoffman, E. Tzavelis, S. Fielding, C.
                             Chatten, M. Schreiber, and M.
                             Browning (all Deloitte) to discuss
                             diligence requests and documents
                             provided.
   Baily, Brianna            Review correspondence and                  $595.00     0.6    $357.00
                             documents related to Sears bankruptcy
                             filing.
   Boulos, Ala'a             Call with E. Tzavelis and M. Browning      $850.00     0.3    $255.00
                             (both Deloitte) to discuss the
                             emergence transaction structure.
   Browning, Maria           Update company organizational chart.       $450.00     0.8    $360.00




                                                         6
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 12 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours       Fees

Tax Restructuring Services
10/25/2018
   Browning, Maria          Call with E. Tzavelis and T.               $450.00     0.4    $180.00
                            Hermanson (both Deloitte) to discuss
                            scope of emergence transaction.
   Browning, Maria          Call with E. Tzavelis, S. Fielding, and    $450.00     1.0    $450.00
                            C. Chatten (all Deloitte) to discuss tax
                            information provided by Sears.
   Browning, Maria          Call with E. Tzavelis, S. Fielding, and    $450.00     0.6    $270.00
                            C. Chatten (all Deloitte) to discuss tax
                            information provided by Sears.
   Browning, Maria          Call with E. Tzavelis and A. Boulos        $450.00     0.3    $135.00
                            (both Deloitte) to discuss the
                            emergence transaction structure.
   Browning, Maria          Call with J. Forrest, B. Collins, D.       $450.00     0.8    $360.00
                            Hoffman, E. Tzavelis, S. Fielding, C.
                            Chatten, M. Schreiber, and B. Baily (all
                            Deloitte) to discuss diligence requests
                            and documents provided.
   Chatten, Colin           Call with E. Tzavelis, S. Fielding, and    $325.00     1.0    $325.00
                            M. Browning (all Deloitte) to discuss
                            tax information provided by Sears.
   Chatten, Colin           Call with E. Tzavelis, S. Fielding, and    $325.00     0.6    $195.00
                            M. Browning (all Deloitte) to discuss
                            tax information provided by Sears.
   Chatten, Colin           Analyze legal entity ownership             $325.00     4.0   $1,300.00
                            documentation provided by client to
                            understand legal and tax structure of
                            Sears Holdings Corporation and
                            subsidiaries.
   Chatten, Colin           Call with J. Forrest, B. Collins, D.       $325.00     0.8    $260.00
                            Hoffman, E. Tzavelis, S. Fielding, B.
                            Baily, M. Schreiber, and M. Browning
                            (all Deloitte) to discuss diligence
                            requests and documents provided.
   Collins, Bryan           Prepare for and call with J. Forrest, B.   $850.00     1.4   $1,190.00
                            Baily, D. Hoffman, E. Tzavelis, S.
                            Fielding, C. Chatten, M. Schreiber, and
                            M. Browning (all Deloitte) to discuss
                            diligence requests and documents
                            provided.



                                                         7
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                               Pg 13 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                     Rate    Hours       Fees

Tax Restructuring Services
10/25/2018
   Fielding, Stephen       Call with E. Tzavelis, S. Fielding, and       $595.00     1.0    $595.00
                           M. Browning (all Deloitte) to discuss
                           tax information provided by Sears.
   Fielding, Stephen       Call with E. Tzavelis, S. Fielding, and       $595.00     0.6    $357.00
                           M. Browning (all Deloitte) to discuss
                           tax information provided by Sears.
   Fielding, Stephen       Call with J. Forrest, B. Collins, D.          $595.00     0.8    $476.00
                           Hoffman, E. Tzavelis, B. Baily, C.
                           Chatten, M. Schreiber, and M.
                           Browning (all Deloitte) to discuss
                           diligence requests and documents
                           provided.
   Fielding, Stephen       Read and provide comment on tax               $595.00     2.8   $1,666.00
                           basis information.
   Forrest, Jonathan       Call with B. Baily, B. Collins, D.            $975.00     0.8    $780.00
                           Hoffman, E. Tzavelis, S. Fielding, C.
                           Chatten, M. Schreiber, and M.
                           Browning (all Deloitte) to discuss
                           diligence requests and documents
                           provided.
   Forrest, Jonathan       Review tax diligence request list and         $975.00     1.4   $1,365.00
                           responsive documentation.
   Hermanson, Tom          Call with E. Tzavelis and M. Browning         $850.00     0.5    $425.00
                           (both Deloitte) to discuss scope of
                           transaction.
   Hoffman, David          Call with J. Forrest, B. Collins, B. Baily,   $850.00     0.8    $680.00
                           E. Tzavelis, S. Fielding, C. Chatten, M.
                           Schreiber, and M. Browning (all
                           Deloitte) to discuss diligence requests
                           and documents provided.
   Hoffman, David          Review additional Debtors' counsel            $850.00     0.5    $425.00
                           correspondence regarding tax data.
   Schreiber, Mendy        Call with J. Forrest, B. Collins, D.          $450.00     0.8    $360.00
                           Hoffman, E. Tzavelis, S. Fielding, C.
                           Chatten, B. Baily, and M. Browning (all
                           Deloitte) to discuss diligence requests
                           and documents provided.




                                                         8
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                 Pg 14 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours       Fees

Tax Restructuring Services
10/25/2018
   Tzavelis, Elias           Call with J. Forrest, B. Collins, D.       $850.00     0.8    $680.00
                             Hoffman, B. Baily, S. Fielding, C.
                             Chatten, M. Schreiber, and M.
                             Browning (all Deloitte) to discuss
                             diligence requests and documents
                             provided.
   Tzavelis, Elias           Call with T. Hermanson and M.              $850.00     0.4    $340.00
                             Browning (both Deloitte) to discuss
                             scope of transaction.
   Tzavelis, Elias           Call with S. Fielding, C. Chatten, and     $850.00     1.0    $850.00
                             M. Browning (all Deloitte) to discuss
                             tax information provided by Sears.
   Tzavelis, Elias           Call with M. Browning and A. Boulos        $850.00     0.3    $255.00
                             (both Deloitte) to discuss the
                             emergence transaction structure.
   Tzavelis, Elias           Call with S. Fielding, C. Chatten, and     $850.00     0.6    $510.00
                             M. Browning (all Deloitte) to discuss
                             tax information provided by Sears.
10/26/2018
   Browning, Maria           Update organizational chart.               $450.00     2.9   $1,305.00
   Browning, Maria           Continue to update organizational          $450.00     1.5    $675.00
                             chart.
   Browning, Maria           Call with E. Tzavelis, J. Forrest, D.      $450.00     0.7    $315.00
                             Hoffman, T. Hermanson, S. Fielding,
                             C. Chatten (all Deloitte) and L.
                             Meerschaert, C. Olsen, D. Meyer, R.
                             Boyle, K. Lejkowski (all Sears) to
                             discuss engagement status updates.
   Browning, Maria           Call with E. Tzavelis and S. Fielding      $450.00     0.9    $405.00
                             (both Deloitte) to discuss engagement
                             next steps and status updates.
   Chatten, Colin            Call with E. Tzavelis, J. Forrest, D.      $325.00     0.7    $227.50
                             Hoffman, T. Hermanson, S. Fielding,
                             M. Browning (all Deloitte) and L.
                             Meerschaert, C. Olsen, D. Meyer, R.
                             Boyle, K. Lejkowski (all Sears) to
                             discuss engagement next steps and
                             status updates.




                                                          9
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 15 of 158
                                   Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours       Fees

Tax Restructuring Services
10/26/2018
   Chatten, Colin           Create cohesive legal organizational        $325.00     7.5   $2,437.50
                            structure chart from various legal entity
                            ownership information provided by
                            client.
   Corrigan, Kevin          Call with S. Fielding (Deloitte)            $595.00     0.3    $178.50
                            regarding stock basis and company
                            history.
   Fielding, Stephen        Read the Company's public                   $595.00     1.2    $714.00
                            information on debt and location of
                            debt in structure.
   Fielding, Stephen        Call with E. Tzavelis and M. Browning       $595.00     0.9    $535.50
                            (both Deloitte) to discuss engagement
                            next steps and status updates.
   Fielding, Stephen        Call with K. Corrigan (Deloitte)            $595.00     0.3    $178.50
                            regarding stock basis and company
                            history.
   Forrest, Jonathan        Review documentation related to tax         $975.00     1.1   $1,072.50
                            diligence request list.
   Forrest, Jonathan        Call with E. Tzavelis, D. Hoffman, T.       $975.00     0.7    $682.50
                            Hermanson, S. Fielding, C. Chatten,
                            M. Browning (all Deloitte) and L.
                            Meerschaert, C. Olsen, D. Meyer, R.
                            Boyle, K. Lejkowski (all Sears) to
                            discuss engagement next steps and
                            status updates.
   Hermanson, Tom           Call with E. Tzavelis, J. Forrest, D.       $850.00     0.7    $595.00
                            Hoffman, S. Fielding, C. Chatten, M.
                            Browning (all Deloitte) and L.
                            Meerschaert, C. Olsen, D. Meyer, R.
                            Boyle, K. Lejkowski (all Sears) to
                            discuss engagement next steps and
                            status updates.
   Hoffman, David           Call with E. Tzavelis, J. Forrest, T.       $850.00     0.7    $595.00
                            Hermanson, S. Fielding, C. Chatten,
                            M. Browning (all Deloitte) and L.
                            Meerschaert, C. Olsen, D. Meyer, R.
                            Boyle, K. Lejkowski (all Sears) to
                            discuss engagement next steps and
                            status updates.
   Hoffman, David           Correspondence with A. Soucy and E.         $850.00     0.8    $680.00
                            Tzavelis regarding engagement terms.

                                                        10
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                 Pg 16 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours       Fees

Tax Restructuring Services
10/26/2018
   Hoffman, David            Correspondence with S. Goldring            $850.00     0.5    $425.00
                             (Weil) regarding deal timeline.
   Hoffman, David            Call with E. Tzavelis (Deloitte) and S.    $850.00     0.4    $340.00
                             Goldring (Weil) regarding tax data.
   Tzavelis, Elias           Call with D. Hoffman (Deloitte) and S.     $850.00     0.4    $340.00
                             Goldring (Weil) regarding tax data.
   Tzavelis, Elias           Call with S. Fielding and M. Browning      $850.00     0.9    $765.00
                             (both Deloitte) to discuss engagement
                             next steps and status updates.
   Tzavelis, Elias           Call with J. Forrest, D. Hoffman, T.       $850.00     0.7    $595.00
                             Hermanson, S. Fielding, C. Chatten,
                             M. Browning (all Deloitte) and L.
                             Meerschaert, C. Olsen, D. Meyer, R.
                             Boyle, K. Lejkowski (all Sears) to
                             discuss engagement next steps and
                             status updates.
10/27/2018
   Browning, Maria           Update organizational chart.               $450.00     2.8   $1,260.00
   Chatten, Colin            Revise legal organizational structure      $325.00     4.5   $1,462.50
                             chart in accordance with information
                             provided by client.
   Tzavelis, Elias           Draft email to Deloitte team regarding     $850.00     0.5    $425.00
                             open tax items and work streams.
10/28/2018
   Browning, Maria           Continue to update legal organizational    $450.00     2.4   $1,080.00
                             chart.
   Browning, Maria           Call with E. Tzavelis and S. Fielding      $450.00     0.9    $405.00
                             (both Deloitte) to prepare for
                             management meeting regarding
                             organizational chart and tax attributes.
   Browning, Maria           Update legal organizational chart.         $450.00     2.9   $1,305.00
   Chatten, Colin            Review legal organizational chart          $325.00     1.1    $357.50
                             provided by client.
   Chatten, Colin            Create working group list for Deloitte     $325.00     0.7    $227.50
                             tax personnel.




                                                        11
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                 Pg 17 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours       Fees

Tax Restructuring Services
10/28/2018
   Fielding, Stephen         Call with E. Tzavelis and M. Browning      $595.00     0.9    $535.50
                             (both Deloitte) to prepare for
                             management meeting regarding
                             organizational chart and tax attributes.
   Fielding, Stephen         Review and update organizational           $595.00     1.4    $833.00
                             chart in advance of meeting with client.
   Hoffman, David            Review of audit committee pre-             $850.00     0.5    $425.00
                             approval and scope documents.
   Tzavelis, Elias           Call with S. Fielding and M. Browning      $850.00     0.9    $765.00
                             (both Deloitte) to discuss prepare for
                             management meeting regarding
                             organizational chart and tax attributes.
10/29/2018
   Allegretti, Joe           Meeting with E. Tzavelis, S. Fielding,     $325.00     2.6    $845.00
                             M. Butler, K. Corrigan, J. Forrest, D.
                             Hoffman, T. Hermanson, C. Chatten,
                             B. Baily, M. Schreiber, and M.
                             Browning (all Deloitte) and L.
                             Meerschaert, R. Boyle, D. Meyer, C.
                             Olsen (all Sears) to discuss
                             organizational
   Baily, Brianna            Meeting with E. Tzavelis, S. Fielding,     $595.00     2.6   $1,547.00
                             M. Butler, K. Corrigan, J. Forrest, D.
                             Hoffman, T. Hermanson, C. Chatten, J.
                             Allegretti, M. Schreiber, and M.
                             Browning (all Deloitte) and L.
                             Meerschaert, R. Boyle, D. Meyer, C.
                             Olsen (all Sears) to discuss organizati
   Baily, Brianna            Revise Sears meeting notes regarding       $595.00     0.2    $119.00
                             organizational chart.
   Browning, Maria           Meeting with E. Tzavelis, S. Fielding,     $450.00     3.5   $1,575.00
                             M. Butler, K. Corrigan, J. Forrest, D.
                             Hoffman, T. Hermanson (all Deloitte),
                             and L. Meerschaert, R. Boyle, D.
                             Meyer, C. Olsen (all Sears) to discuss
                             tax basis of assets.




                                                        12
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 18 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours       Fees

Tax Restructuring Services
10/29/2018
   Browning, Maria          Meeting with E. Tzavelis, S. Fielding,      $450.00     2.6   $1,170.00
                            M. Butler, K. Corrigan, J. Forrest, D.
                            Hoffman, T. Hermanson, C. Chatten,
                            B. Baily, M. Schreiber, and J. Allegretti
                            (all Deloitte) and L. Meerschaert, R.
                            Boyle, D. Meyer, C. Olsen (all Sears)
                            to discuss organizationa
   Browning, Maria          Meeting with E. Tzavelis, S. Fielding,      $450.00     3.4   $1,530.00
                            M. Butler, K. Corrigan, J. Forrest, D.
                            Hoffman, and T. Hermanson (all
                            Deloitte) to prepare for meeting with
                            management regarding tax basis of
                            assets.
   Butler, Mike             Meeting with E. Tzavelis, S. Fielding,      $595.00     3.5   $2,082.50
                            M. Browning, K. Corrigan, J. Forrest,
                            D. Hoffman, T. Hermanson (all
                            Deloitte), and L. Meerschaert, R.
                            Boyle, D. Meyer, C. Olsen (all Sears)
                            to discuss tax basis of assets.
   Butler, Mike             Meeting with E. Tzavelis, S. Fielding, J.   $595.00     2.6   $1,547.00
                            Allegretti, K. Corrigan, J. Forrest, D.
                            Hoffman, T. Hermanson, C. Chatten,
                            B. Baily, M. Schreiber, and M.
                            Browning (all Deloitte) and L.
                            Meerschaert, R. Boyle, D. Meyer, C.
                            Olsen (all Sears) to discuss organizatio
   Butler, Mike             Meeting with E. Tzavelis, S. Fielding,      $595.00     3.4   $2,023.00
                            M. Browning, K. Corrigan, J. Forrest,
                            D. Hoffman, and T. Hermanson (all
                            Deloitte) to prepare for meeting with
                            management regarding tax basis of
                            assets.
   Chatten, Colin           Meeting with E. Tzavelis, S. Fielding,      $325.00     2.6    $845.00
                            M. Butler, K. Corrigan, J. Forrest, D.
                            Hoffman, T. Hermanson, J. Allegretti,
                            B. Baily, M. Schreiber, and M.
                            Browning (all Deloitte) and L.
                            Meerschaert, R. Boyle, D. Meyer, C.
                            Olsen (all Sears) to discuss
                            organization




                                                        13
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 19 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours       Fees

Tax Restructuring Services
10/29/2018
   Collins, Bryan           Review transaction summary and             $850.00     0.7    $595.00
                            information regarding location of third
                            party debt.
   Corrigan, Kevin          Meeting with E. Tzavelis, S. Fielding,     $595.00     3.5   $2,082.50
                            M. Butler, M. Browning, J. Forrest, D.
                            Hoffman, T. Hermanson (all Deloitte),
                            and L. Meerschaert, R. Boyle, D.
                            Meyer, C. Olsen (all Sears) to discuss
                            tax basis of assets.
   Corrigan, Kevin          Meeting with E. Tzavelis, S. Fielding,     $595.00     2.6   $1,547.00
                            M. Butler, J. Allegretti, J. Forrest, D.
                            Hoffman, T. Hermanson, C. Chatten,
                            B. Baily, M. Schreiber, and M.
                            Browning (all Deloitte) and L.
                            Meerschaert, R. Boyle, D. Meyer, C.
                            Olsen (all Sears) to discuss
                            organizationa
   Corrigan, Kevin          Meeting with E. Tzavelis, S. Fielding,     $595.00     3.4   $2,023.00
                            M. Butler, M. Browning, J. Forrest, D.
                            Hoffman, and T. Hermanson (all
                            Deloitte) to prepare for meeting with
                            management regarding tax basis of
                            assets.
   Dempsey, Jacob           Create tax attribute reduction model       $595.00     3.2   $1,904.00
                            template to model tax consequences of
                            bankruptcy restructuring.
   Dempsey, Jacob           Continue to create tax attribute           $595.00     2.8   $1,666.00
                            reduction model template to model tax
                            consequences of bankruptcy
                            restructuring.
   Fielding, Stephen        Meeting with E. Tzavelis, M. Browning,     $595.00     3.5   $2,082.50
                            M. Butler, K. Corrigan, J. Forrest, D.
                            Hoffman, T. Hermanson (all Deloitte),
                            and L. Meerschaert, R. Boyle, D.
                            Meyer, C. Olsen (all Sears) to discuss
                            tax basis of assets.




                                                        14
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                               Pg 20 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                   Rate    Hours       Fees

Tax Restructuring Services
10/29/2018
   Fielding, Stephen       Meeting with E. Tzavelis, J. Allegretti,    $595.00     2.6   $1,547.00
                           M. Butler, K. Corrigan, J. Forrest, D.
                           Hoffman, T. Hermanson, C. Chatten,
                           B. Baily, M. Schreiber, and M.
                           Browning (all Deloitte) and L.
                           Meerschaert, R. Boyle, D. Meyer, C.
                           Olsen (all Sears) to discuss
                           organizationa
   Fielding, Stephen       Meeting with E. Tzavelis, M. Browning,      $595.00     3.4   $2,023.00
                           M. Butler, K. Corrigan, J. Forrest, D.
                           Hoffman, and T. Hermanson (all
                           Deloitte) to prepare for meeting with
                           management regarding tax basis of
                           assets.
   Forrest, Jonathan       Meeting with E. Tzavelis, S. Fielding,      $975.00     2.6   $2,535.00
                           M. Butler, J. Allegretti, K. Corrigan, D.
                           Hoffman, T. Hermanson, C. Chatten,
                           B. Baily, M. Schreiber, and M.
                           Browning (all Deloitte) and L.
                           Meerschaert, R. Boyle, D. Meyer, C.
                           Olsen (all Sears) to discuss
                           organization
   Forrest, Jonathan       Meeting with E. Tzavelis, S. Fielding,      $975.00     3.4   $3,315.00
                           M. Butler, K. Corrigan, M. Browning, D.
                           Hoffman, and T. Hermanson (all
                           Deloitte) to prepare for meeting with
                           management regarding tax basis of
                           assets.
   Forrest, Jonathan       Meeting with E. Tzavelis, S. Fielding,      $975.00     3.5   $3,412.50
                           M. Butler, M. Browning, K. Corrigan, D.
                           Hoffman, T. Hermanson (all Deloitte),
                           and L. Meerschaert, R. Boyle, D.
                           Meyer, C. Olsen (all Sears) to discuss
                           tax basis of assets.
   Hermanson, Tom          Meeting with E. Tzavelis, S. Fielding,      $850.00     3.4   $2,890.00
                           M. Butler, K. Corrigan, J. Forrest, D.
                           Hoffman, and M. Browning (all
                           Deloitte) to prepare for meeting with
                           management regarding tax basis of
                           assets.




                                                       15
       18-23538-rdd   Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                              Pg 21 of 158
                                  Sears Holdings Inc
                                    Deloitte Tax LLP
                Fees Sorted by Category for the Fee Period
                              October 15, 2018 - November 30, 2018
Date                      Description                                   Rate    Hours       Fees

Tax Restructuring Services
10/29/2018
   Hermanson, Tom         Meeting with E. Tzavelis, S. Fielding,      $850.00     3.5   $2,975.00
                          M. Butler, M. Browning, K. Corrigan, J.
                          Forrest, D. Hoffman (all Deloitte), and
                          L. Meerschaert, R. Boyle, D. Meyer, C.
                          Olsen (all Sears) to discuss tax basis
                          of assets.
   Hermanson, Tom         Meeting with E. Tzavelis, S. Fielding,      $850.00     2.6   $2,210.00
                          M. Butler, J. Allegretti, K. Corrigan, J.
                          Forrest, D. Hoffman, C. Chatten, B.
                          Baily, M. Schreiber, and M. Browning
                          (all Deloitte) and L. Meerschaert, R.
                          Boyle, D. Meyer, C. Olsen (all Sears)
                          to discuss organizational
   Hoffman, David         Meeting with E. Tzavelis, S. Fielding,      $850.00     3.5   $2,975.00
                          M. Butler, M. Browning, K. Corrigan, J.
                          Forrest, T. Hermanson (all Deloitte),
                          and L. Meerschaert, R. Boyle, D.
                          Meyer, C. Olsen (all Sears) to discuss
                          tax basis of assets.
   Hoffman, David         Meeting with E. Tzavelis, S. Fielding,      $850.00     2.6   $2,210.00
                          M. Butler, J. Allegretti, K. Corrigan, J.
                          Forrest, T. Hermanson, C. Chatten, B.
                          Baily, M. Schreiber, and M. Browning
                          (all Deloitte) and L. Meerschaert, R.
                          Boyle, D. Meyer, C. Olsen (all Sears)
                          to discuss organization
   Hoffman, David         Meeting with E. Tzavelis, S. Fielding,      $850.00     3.4   $2,890.00
                          M. Butler, K. Corrigan, J. Forrest, M.
                          Browning, and T. Hermanson (all
                          Deloitte) to prepare for meeting with
                          management regarding tax basis of
                          assets.
   Schreiber, Mendy       Prepare notes from meeting regarding        $450.00     1.0    $450.00
                          organizational chart.
   Schreiber, Mendy       Meeting with E. Tzavelis, S. Fielding,      $450.00     2.6   $1,170.00
                          M. Butler, J. Allegretti, K. Corrigan, J.
                          Forrest, T. Hermanson, C. Chatten, B.
                          Baily, D. Hoffman, and M. Browning
                          (all Deloitte) and L. Meerschaert, R.
                          Boyle, D. Meyer, C. Olsen (all Sears)
                          to discuss organizational


                                                       16
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 22 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours       Fees

Tax Restructuring Services
10/29/2018
   Tzavelis, Elias           Meeting with M. Browning, S. Fielding,      $850.00     3.5   $2,975.00
                             M. Butler, K. Corrigan, J. Forrest, D.
                             Hoffman, T. Hermanson (all Deloitte),
                             and L. Meerschaert, R. Boyle, D.
                             Meyer, C. Olsen (all Sears) to discuss
                             tax basis of assets.
   Tzavelis, Elias           Meeting with M. Schreiber, S. Fielding,     $850.00     2.6   $2,210.00
                             M. Butler, J. Allegretti, K. Corrigan, J.
                             Forrest, T. Hermanson, C. Chatten, B.
                             Baily, D. Hoffman, and M. Browning
                             (all Deloitte) and L. Meerschaert, R.
                             Boyle, D. Meyer, C. Olsen (all Sears)
                             to discuss organizationa
   Tzavelis, Elias           Review deck presentation regarding          $850.00     2.6   $2,210.00
                             bankruptcy tax rules in regards to
                             restructuring.
   Tzavelis, Elias           Meeting with M. Browning, S. Fielding,      $850.00     3.4   $2,890.00
                             M. Butler, K. Corrigan, J. Forrest, D.
                             Hoffman, and T. Hermanson (all
                             Deloitte) to prepare for meeting with
                             management regarding tax basis of
                             assets.
10/30/2018
   Allegretti, Joe           Meeting with S. Tarrant, E. Tzavelis, S.    $325.00     0.6    $195.00
                             Fielding, K. Corrigan, C. Chatten, M.
                             Butler, M. Browning (all Deloitte), R.
                             Boyle and L. Meerschaert (both Sears)
                             to discuss company ownership.
   Allegretti, Joe           Call with J. Dempsey, M. Butler, S.         $325.00     0.9    $292.50
                             Fielding and M. Browning (all Deloitte)
                             to discuss the mechanics of the tax
                             attribution reduction model.
   Allegretti, Joe           Update entities in the organization         $325.00     1.2    $390.00
                             chart with their respective entity tax
                             identification number.
   Allegretti, Joe           Update net operating loss (NOL)             $325.00     1.5    $487.50
                             workbook to calculate the available
                             NOLs per year per entity, dating back
                             to 2011.




                                                         17
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                 Pg 23 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                    Rate    Hours       Fees

Tax Restructuring Services
10/30/2018
   Allegretti, Joe           Meeting with E. Tzavelis, B. Collins, J.     $325.00     2.1    $682.50
                             Forrest, C. Gibian, S. Fielding, B. Baily,
                             M. Schreiber, M. Butler, K. Corrigan, C.
                             Chatten, W. Vietti, M. Browning (all
                             Deloitte) and all of Sears Tax and
                             Accounting team to discuss company
                             debt.
   Allegretti, Joe           Call with M. Butler (Deloitte) to discuss    $325.00     0.4    $130.00
                             the legal entity control and tax attribute
                             tabs of the tax attribute reduction
                             model.
   Atwal, Justin             Create sharefile sites for the Sears tax     $325.00     0.6    $195.00
                             basis study.
   Baily, Brianna            Meeting with E. Tzavelis, B. Collins, J.     $595.00     2.1   $1,249.50
                             Forrest, C. Gibian, S. Fielding, J.
                             Allegretti, M. Schreiber, M. Butler, K.
                             Corrigan, C. Chatten, W. Vietti, M.
                             Browning (all Deloitte) and all of Sears
                             Tax and Accounting team to discuss
                             company debt.
   Baily, Brianna            Review Sears structure charts for tax        $595.00     0.4    $238.00
                             attributes.
   Browning, Maria           Meeting with E. Tzavelis and M. Butler       $450.00     1.9    $855.00
                             (both Deloitte) to discuss tax
                             documents provided by Sears
                             management.
   Browning, Maria           Meeting with E. Tzavelis (Deloitte) to       $450.00     1.6    $720.00
                             analyze tax documents for sharesite.
   Browning, Maria           Meeting with E. Tzavelis, B. Collins, J.     $450.00     2.1    $945.00
                             Forrest, C. Gibian, S. Fielding, B. Baily,
                             M. Schreiber, M. Butler, K. Corrigan, C.
                             Chatten, W. Vietti, J. Allegretti (all
                             Deloitte) and all of Sears Tax and
                             Accounting team to discuss company
                             debt.
   Browning, Maria           Meeting with E. Tzavelis, M. Butler, K.      $450.00     1.0    $450.00
                             Corrigan (all Deloitte), L. Meerschaert
                             and C. Olsen (both Sears) to prepare
                             tax documents for sharesite.




                                                         18
       18-23538-rdd   Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                              Pg 24 of 158
                                  Sears Holdings Inc
                                    Deloitte Tax LLP
                  Fees Sorted by Category for the Fee Period
                              October 15, 2018 - November 30, 2018
Date                      Description                                    Rate    Hours       Fees

Tax Restructuring Services
10/30/2018
   Browning, Maria        Meeting with E. Tzavelis, J. Forrest, B.     $450.00     0.9    $405.00
                          Collins, S. Fielding, M. Butler (all
                          Deloitte), L. Meerschaert and D. Meyer
                          (both Sears) to discuss tax attributes.
   Browning, Maria        Meeting with S. Tarrant, E. Tzavelis, S.     $450.00     0.6    $270.00
                          Fielding, J. Allegretti, K. Corrigan, C.
                          Chatten, M. Butler (all Deloitte), R.
                          Boyle and L. Meerschaert (both Sears)
                          to discuss company ownership.
   Browning, Maria        Call with J. Dempsey, J. Allegretti, S.      $450.00     0.9    $405.00
                          Fielding, and M. Butler (all Deloitte) to
                          discuss the mechanics of the tax
                          attribution reduction model.
   Browning, Maria        Meeting with E. Tzavelis and M. Butler       $450.00     1.1    $495.00
                          (both Deloitte) to prepare for meetings
                          with Sears management regarding
                          company ownership.
   Butler, Mike           Meeting with S. Tarrant, E. Tzavelis, S.     $595.00     0.6    $357.00
                          Fielding, J. Allegretti, K. Corrigan, C.
                          Chatten, M. Browning (all Deloitte), R.
                          Boyle and L. Meerschaert (both Sears)
                          to discuss company ownership.
   Butler, Mike           Meeting with E. Tzavelis, J. Forrest, B.     $595.00     0.9    $535.50
                          Collins, S. Fielding, M. Browning (all
                          Deloitte), L. Meerschaert and D. Meyer
                          (both Sears) to discuss tax attributes.
   Butler, Mike           Meeting with E. Tzavelis, B. Collins, J.     $595.00     2.1   $1,249.50
                          Forrest, C. Gibian, S. Fielding, B. Baily,
                          M. Schreiber, J. Allegretti, K. Corrigan,
                          C. Chatten, W. Vietti, M. Browning (all
                          Deloitte) and all of Sears Tax and
                          Accounting team to discuss company
                          debt.
   Butler, Mike           Meeting with E. Tzavelis and M.              $595.00     1.9   $1,130.50
                          Browning (both Deloitte) to discuss tax
                          documents provided by Sears
                          management.




                                                      19
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                Pg 25 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                    Rate    Hours       Fees

Tax Restructuring Services
10/30/2018
   Butler, Mike             Meeting with E. Tzavelis, M. Browning,       $595.00     1.0    $595.00
                            K. Corrigan (all Deloitte), L.
                            Meerschaert and C. Olsen (both
                            Sears) to prepare tax documents for
                            sharesite.
   Butler, Mike             Meeting with E. Tzavelis and M.              $595.00     1.1    $654.50
                            Browning (both Deloitte) to prepare for
                            meetings with Sears management
                            regarding company ownership.
   Butler, Mike             Call with J. Allegretti (Deloitte) to        $595.00     0.4    $238.00
                            discuss the legal entity control and tax
                            attribute tabs of the tax attribute
                            reduction model.
   Butler, Mike             Call with J. Dempsey, J. Allegretti, S.      $595.00     0.9    $535.50
                            Fielding, and M. Browning (all Deloitte)
                            to discuss the mechanics of the tax
                            attribution reduction model.
   Chatten, Colin           Meeting with E. Tzavelis, B. Collins, J.     $325.00     2.1    $682.50
                            Forrest, C. Gibian, S. Fielding, B. Baily,
                            M. Schreiber, J. Allegretti, M. Butler, K.
                            Corrigan, W. Vietti, M. Browning (all
                            Deloitte) and all of Sears Tax and
                            Accounting team to discuss company
                            debt.
   Chatten, Colin           Meeting with S. Tarrant, E. Tzavelis, S.     $325.00     0.6    $195.00
                            Fielding, J. Allegretti, K. Corrigan, M.
                            Butler, M. Browning (all Deloitte), R.
                            Boyle and L. Meerschaert (both Sears)
                            to discuss company ownership.
   Chen, Kelsey             Scan historical tax returns for stock        $325.00     4.1   $1,332.50
                            basis analysis.
   Chen, Kelsey             Continue to scan historical tax returns      $325.00     3.9   $1,267.50
                            for stock basis analysis.
   Collins, Bryan           Meeting with E. Tzavelis, J. Forrest, M.     $850.00     0.9    $765.00
                            Browning, S. Fielding, M. Butler (all
                            Deloitte), L. Meerschaert and D. Meyer
                            (both Sears) to discuss tax attributes.




                                                        20
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                Pg 26 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                    Rate    Hours       Fees

Tax Restructuring Services
10/30/2018
   Collins, Bryan           Meeting with E. Tzavelis, B. Collins, J.     $850.00     2.1   $1,785.00
                            Forrest, C. Gibian, S. Fielding, B. Baily,
                            M. Schreiber, M. Butler, K. Corrigan, C.
                            Chatten, W. Vietti, M. Browning (all
                            Deloitte) and all of Sears Tax and
                            Accounting team to discuss company
                            debt.
   Collins, Bryan           Analyze tax issues relating to               $850.00     3.7   $3,145.00
                            bankruptcy process.
   Corrigan, Kevin          Meeting with S. Tarrant, E. Tzavelis, S.     $595.00     0.6    $357.00
                            Fielding, J. Allegretti, C. Chatten, M.
                            Butler, M. Browning (all Deloitte), R.
                            Boyle and L. Meerschaert (both Sears)
                            to discuss company ownership.
   Corrigan, Kevin          Meeting with E. Tzavelis, B. Collins, J.     $595.00     2.1   $1,249.50
                            Forrest, C. Gibian, S. Fielding, B. Baily,
                            M. Schreiber, J. Allegretti, M. Butler, C.
                            Chatten, W. Vietti, M. Browning (all
                            Deloitte) and all of Sears Tax and
                            Accounting team to discuss company
                            debt.
   Corrigan, Kevin          Meeting with E. Tzavelis, M. Browning,       $595.00     1.0    $595.00
                            M. Butler (all Deloitte), L. Meerschaert
                            and C. Olsen (both Sears) to prepare
                            tax documents for sharesite.
   Corrigan, Kevin          Setup tax stock basis workpapers.            $595.00     2.1   $1,249.50
   Corrigan, Kevin          Review historical transactions in Sears      $595.00     1.8   $1,071.00
                            as they relate to tax stock basis.
   Dempsey, Jacob           Call with J. Allegretti, M. Butler, S.       $595.00     0.9    $535.50
                            Fielding and M. Browning (all Deloitte)
                            to discuss the mechanics of the tax
                            attribution reduction model.
   Dempsey, Jacob           Review tax attribute reduction model         $595.00     1.9   $1,130.50
                            template.
   Fielding, Stephen        Meeting with E. Tzavelis, B. Collins, J.     $595.00     2.1   $1,249.50
                            Forrest, J. Allegretti, C. Gibian, B.
                            Baily, M. Schreiber, M. Butler, K.
                            Corrigan, C. Chatten, W. Vietti, M.
                            Browning (all Deloitte) and all of Sears
                            Tax and Accounting team to discuss
                            company debt.

                                                        21
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                               Pg 27 of 158
                                  Sears Holdings Inc
                                    Deloitte Tax LLP
                   Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                   Rate    Hours       Fees

Tax Restructuring Services
10/30/2018
   Fielding, Stephen       Meeting with E. Tzavelis, J. Forrest, B.    $595.00     0.9    $535.50
                           Collins, M. Browning , M. Butler (all
                           Deloitte), L. Meerschaert and D. Meyer
                           (both Sears) to discuss tax attributes.
   Fielding, Stephen       Meeting with S. Tarrant, E. Tzavelis, J.    $595.00     0.6    $357.00
                           Allegretti, K. Corrigan, C. Chatten, M.
                           Butler, M. Browning (all Deloitte), R.
                           Boyle and L. Meerschaert (both Sears)
                           to discuss company ownership.
   Fielding, Stephen       Call with J. Dempsey, J. Allegretti, M.     $595.00     0.9    $535.50
                           Butler, and M. Browning (all Deloitte) to
                           discuss the mechanics of the tax
                           attribution reduction model.
   Fielding, Stephen       Research Sears public records for prior     $595.00     2.7   $1,606.50
                           transactions and tax treatment.
   Forrest, Jonathan       Meeting with E. Tzavelis, B. Collins, J.    $975.00     2.1   $2,047.50
                           Allegretti, C. Gibian, S. Fielding, B.
                           Baily, M. Schreiber, M. Butler, K.
                           Corrigan, C. Chatten, W. Vietti, M.
                           Browning (all Deloitte) and all of Sears
                           Tax and Accounting team to discuss
                           company debt.
   Forrest, Jonathan       Meeting with E. Tzavelis, M. Browning,      $975.00     0.9    $877.50
                           B. Collins, S. Fielding, M. Butler (all
                           Deloitte), L. Meerschaert and D. Meyer
                           (both Sears) to discuss tax attributes.
   Gibian, Craig           Meeting with E. Tzavelis, B. Collins, J.    $850.00     2.1   $1,785.00
                           Forrest, J. Allegretti, S. Fielding, B.
                           Baily, M. Schreiber, M. Butler, K.
                           Corrigan, C. Chatten, W. Vietti, M.
                           Browning (all Deloitte) and all of Sears
                           Tax and Accounting team to discuss
                           company debt.
   Hoffman, David          Perform resource planning for               $850.00     0.4    $340.00
                           supplemental tax basis work.
   Hoffman, David          Discus tax model planning with E.           $850.00     0.7    $595.00
                           Tzavelis (Deloitte).




                                                      22
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                 Pg 28 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                    Rate    Hours       Fees

Tax Restructuring Services
10/30/2018
   Schreiber, Mendy          Meeting with E. Tzavelis, B. Collins, J.     $450.00     2.1    $945.00
                             Forrest, C. Gibian, S. Fielding, B. Baily,
                             J. Allegretti, M. Butler, K. Corrigan, C.
                             Chatten, W. Vietti, M. Browning (all
                             Deloitte) and all of Sears Tax and
                             Accounting team to discuss company
                             debt.
   Tarrant, Steve            Meeting with J. Allegretti, E. Tzavelis,     $850.00     0.6    $510.00
                             S. Fielding, K. Corrigan, C. Chatten, M.
                             Butler, M. Browning (all Deloitte), R.
                             Boyle and L. Meerschaert (both Sears)
                             to discuss company ownership.
   Tarrant, Steve            Review client IRC section 382                $850.00     0.7    $595.00
                             analysis.
   Tzavelis, Elias           Meeting with M. Browning (Deloitte) to       $850.00     1.6   $1,360.00
                             analyze tax documents for sharesite.
   Tzavelis, Elias           Meeting with K. Corrigan, M. Browning,       $850.00     1.0    $850.00
                             M. Butler (all Deloitte), L. Meerschaert
                             and C. Olsen (both Sears) to prepare
                             tax documents for sharesite.
   Tzavelis, Elias           Meeting with S. Tarrant, J. Allegretti, S.   $850.00     0.6    $510.00
                             Fielding, K. Corrigan, C. Chatten, M.
                             Butler, M. Browning (all Deloitte), R.
                             Boyle and L. Meerschaert (both Sears)
                             to discuss company ownership.
   Tzavelis, Elias           Discus tax model planning with D.            $850.00     0.7    $595.00
                             Hoffman (Deloitte).
   Tzavelis, Elias           Meeting with M. Browning, J. Forrest,        $850.00     0.9    $765.00
                             B. Collins, S. Fielding, M. Butler (all
                             Deloitte), L. Meerschaert and D. Meyer
                             (both Sears) to discuss tax attributes.
   Tzavelis, Elias           Meeting with M. Butler and M.                $850.00     1.9   $1,615.00
                             Browning (both Deloitte) to discuss tax
                             documents provided by Sears
                             management.
   Tzavelis, Elias           Meeting with M. Butler and M.                $850.00     1.1    $935.00
                             Browning (both Deloitte) to prepare for
                             meetings with Sears management
                             regarding company ownership.



                                                         23
        18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                 Pg 29 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                    Rate    Hours       Fees

Tax Restructuring Services
10/30/2018
   Tzavelis, Elias           Meeting with J. Allegretti, B. Collins, J.   $850.00     2.1   $1,785.00
                             Forrest, C. Gibian, S. Fielding, B. Baily,
                             M. Schreiber, M. Butler, K. Corrigan, C.
                             Chatten, W. Vietti, M. Browning (all
                             Deloitte) and all of Sears Tax and
                             Accounting team to discuss company
                             debt.
   Vietti, Will              Meeting with E. Tzavelis, B. Collins, J.     $595.00     2.1   $1,249.50
                             Forrest, C. Gibian, S. Fielding, B. Baily,
                             M. Schreiber, M. Butler, K. Corrigan, C.
                             Chatten, J. Allegretti, M. Browning (all
                             Deloitte) and all of Sears Tax and
                             Accounting team to discuss company
                             debt.
10/31/2018
   Allegretti, Joe           Call with M. Butler (Deloitte) to discuss    $325.00     0.3     $97.50
                             the NOL section of the provided federal
                             tax attributes workbook.
   Allegretti, Joe           Update NOL runout connected with the         $325.00     1.1    $357.50
                             provided federal tax attribute schedule.
   Allegretti, Joe           Draft email to M. Butler (Deloitte)          $325.00     0.2     $65.00
                             regarding mismatched organizational
                             chart.
   Allegretti, Joe           Meeting with E. Tzavelis, S. Fielding,       $325.00     0.7    $227.50
                             M. Butler, C. Chatten, and M. Browning
                             (all Deloitte) to discuss tax model.
   Baily, Brianna            Draft summary of prior transactions          $595.00     1.6    $952.00
                             relevant to Sears restructuring.
   Browning, Maria           Compile request list of tax documents.       $450.00     2.3   $1,035.00
   Browning, Maria           Draft tax work plan.                         $450.00     2.1    $945.00
   Browning, Maria           Meeting with E. Tzavelis and M. Butler       $450.00     0.4    $180.00
                             (both Deloitte) to discuss tax attributes.
   Browning, Maria           Meeting with E. Tzavelis and B. Collins      $450.00     0.6    $270.00
                             (both Deloitte) to discuss tax work
                             plan.
   Browning, Maria           Meeting with E. Tzavelis (Deloitte) to       $450.00     1.6    $720.00
                             discuss tax work plan.




                                                         24
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 30 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours       Fees

Tax Restructuring Services
10/31/2018
   Browning, Maria          Meeting with E. Tzavelis, B. Collins, J.   $450.00     0.5    $225.00
                            Forrest, C. Gibian, and W. Vietti (all
                            Deloitte) to discuss tax attributes of
                            company debt.
   Browning, Maria          Meeting with E. Tzavelis, J. Allegretti,   $450.00     0.7    $315.00
                            S. Fielding, M. Butler, and C. Chatten
                            (all Deloitte) to discuss tax model.
   Browning, Maria          Update legal organizational chart.         $450.00     1.9    $855.00
   Butler, Mike             Meeting with E. Tzavelis and M.            $595.00     0.4    $238.00
                            Browning (both Deloitte) to discuss tax
                            attributes.
   Butler, Mike             Meeting with E. Tzavelis, J. Allegretti,   $595.00     0.7    $416.50
                            S. Fielding, C. Chatten, and M.
                            Browning (all Deloitte) to discuss tax
                            model.
   Butler, Mike             Call with J. Allegretti (Deloitte) to      $595.00     0.3    $178.50
                            discuss the NOL section of the
                            provided federal tax attributes
                            workbook.
   Butler, Mike             Review and provide comments on             $595.00     2.1   $1,249.50
                            federal net operating loss allocation
                            summary prepared by the company.
   Butler, Mike             Review and provide comments on tax         $595.00     1.6    $952.00
                            basis balance sheet prepared by the
                            company.
   Butler, Mike             Review CFO statement in support of         $595.00     1.0    $595.00
                            bankruptcy filing to understand facts
                            related to case and various debt
                            obligations.
   Chatten, Colin           Meeting with E. Tzavelis, J. Allegretti,   $325.00     0.7    $227.50
                            S. Fielding, M. Butler, and M. Browning
                            (all Deloitte) to discuss tax model.
   Chatten, Colin           Create schedule of interest expense.       $325.00     2.1    $682.50
   Chen, Kelsey             Scan historical tax returns for stock      $325.00     2.9    $942.50
                            basis analysis.
   Chen, Kelsey             Continue to scan historical tax returns    $325.00     2.1    $682.50
                            for stock basis analysis.
   Chen, Kelsey             Continue to scan historical tax returns    $325.00     2.2    $715.00
                            for stock basis analysis.

                                                          25
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 31 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours       Fees

Tax Restructuring Services
10/31/2018
   Collins, Bryan           Meeting with E. Tzavelis and M.             $850.00     0.6    $510.00
                            Browning (both Deloitte) to discuss tax
                            work plan.
   Collins, Bryan           Review SEC documents regarding              $850.00     2.2   $1,870.00
                            Kmart/Sears combination.
   Collins, Bryan           Meeting with J. Forrest, C. Gibian, and     $850.00     1.0    $850.00
                            W. Vietti (all Deloitte) to discuss the
                            location of the third-party debt.
   Collins, Bryan           Meeting with E. Tzavelis, M. Browning,      $850.00     0.5    $425.00
                            J. Forrest, C. Gibian, and W. Vietti (all
                            Deloitte) to discuss tax attributes of
                            company debt.
   Fielding, Stephen        Meeting with E. Tzavelis, J. Allegretti,    $595.00     0.7    $416.50
                            M. Butler, C. Chatten, and M. Browning
                            (all Deloitte) to discuss tax model.
   Fielding, Stephen        Review and provide comments on the          $595.00     2.4   $1,428.00
                            tax basis balance sheet provided by
                            company.
   Forrest, Jonathan        Meeting with B. Collins, C. Gibian, and     $975.00     1.0    $975.00
                            W. Vietti (all Deloitte) to discuss the
                            location of the third-party debt.
   Forrest, Jonathan        Review Sears third party and                $975.00     0.8    $780.00
                            intercompany debt.
   Forrest, Jonathan        Meeting with E. Tzavelis, B. Collins, M.    $975.00     0.5    $487.50
                            Browning, C. Gibian, and W. Vietti (all
                            Deloitte) to discuss tax attributes of
                            company debt.
   Gibian, Craig            Meeting with E. Tzavelis, B. Collins, M.    $850.00     0.5    $425.00
                            Browning, J. Forrest, and W. Vietti (all
                            Deloitte) to discuss tax attributes of
                            company debt.
   Gibian, Craig            Meeting with B. Collins, J. Forrest, and    $850.00     1.4   $1,190.00
                            W. Vietti (all Deloitte) to discuss the
                            location of the third-party debt.
   Hoffman, David           Review and comply with tax hold             $850.00     0.5    $425.00
                            notice.
   Hoffman, David           Review Kraft merger summary and             $850.00     0.8    $680.00
                            consider related IRC section 382
                            implications.


                                                        26
        18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 32 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours       Fees

Tax Restructuring Services
10/31/2018
   Lowry, Jamie              Meeting with S. Tarrant (Deloitte) to       $595.00     0.4    $238.00
                             discuss IRC section 382 analysis and
                             related IRC section 382 memo to be
                             prepared by Deloitte Tax.
   Riccio, Meghan            Scan historical tax returns for stock       $450.00     3.2   $1,440.00
                             basis analysis.
   Riccio, Meghan            Continue to scan historical tax returns     $450.00     2.9   $1,305.00
                             for stock basis analysis.
   Schreiber, Mendy          Review significant Sears transactions       $450.00     0.9    $405.00
                             to assess tax attributes.
   Tarrant, Steve            Meeting with J. Lowry (Deloitte) to         $850.00     0.4    $340.00
                             discuss IRC section 382 analysis and
                             related IRC section 382 memo to be
                             prepared by Deloitte Tax.
   Tzavelis, Elias           Meeting with J. Allegretti, S. Fielding,    $850.00     0.7    $595.00
                             M. Butler, C. Chatten, and M. Browning
                             (all Deloitte) to discuss tax model.
   Tzavelis, Elias           Meeting with M. Browning, B. Collins,       $850.00     0.5    $425.00
                             J. Forrest, C. Gibian, and W. Vietti (all
                             Deloitte) to discuss tax attributes of
                             company debt.
   Tzavelis, Elias           Meeting with M. Browning (Deloitte) to      $850.00     1.6   $1,360.00
                             discuss tax work plan.
   Tzavelis, Elias           Research tax authorities regarding          $850.00     1.3   $1,105.00
                             allocation of debt.
   Tzavelis, Elias           Meeting with B. Collins and M.              $850.00     0.6    $510.00
                             Browning (both Deloitte) to discuss tax
                             work plan.
   Tzavelis, Elias           Meeting with M. Browning and M.             $850.00     0.4    $340.00
                             Butler (both Deloitte) to discuss tax
                             attributes.
   Vietti, Will              Meeting with E. Tzavelis, B. Collins, M.    $595.00     0.5    $297.50
                             Browning, J. Forrest, and C. Gibian (all
                             Deloitte) to discuss tax attributes of
                             company debt.
   Vietti, Will              Meeting with B. Collins, J. Forrest, and    $595.00     1.0    $595.00
                             C. Gibian (all Deloitte) to discuss the
                             location of the third-party debt.



                                                         27
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                 Pg 33 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/01/2018
   Allegretti, Joe           Meeting with M. Butler (Deloitte) to         $325.00     0.8    $260.00
                             discuss the cancellation of debt portion
                             of the tax attribute model and relinking
                             this portion of the model to the third-
                             party debt schedule provided by the
                             client.
   Allegretti, Joe           Arrange CFO statement, organizational        $325.00     1.1    $357.50
                             charts, and other transaction
                             documents for Sears meetings.
   Allegretti, Joe           Call with M. Browning, E. Tzavelis, T.       $325.00     0.8    $260.00
                             Hermanson, B. Collins, S. Fielding, M.
                             Butler, C. Chatten, and J. Forrest (all
                             Deloitte), Sears tax team, and S.
                             Goldring (Weil) to discuss timing and
                             availability of certain tax documents.
   Allegretti, Joe           Call with E. Tzavelis, S. Fielding, and      $325.00     0.2     $65.00
                             M. Butler (all Deloitte) to discuss tax
                             basis balance sheet.
   Allegretti, Joe           Call with S. Fielding, M. Butler, C.         $325.00     0.4    $130.00
                             Chatten (all Deloitte) to discuss
                             updates to the provided tax basis
                             balance sheet, specifically adding
                             entity-level detail for tax basis
                             adjustments.
   Allegretti, Joe           Meeting with M. Butler (Deloitte) to         $325.00     0.3     $97.50
                             discuss the basic concepts or
                             bankruptcy structuring as background
                             for preparing the tax attribute model.
   Allegretti, Joe           Meeting with M. Butler (Deloitte) to         $325.00     1.8    $585.00
                             discuss the input of the tax attributes
                             and integrating the Client’s tax attribute
                             data into the tax attribute model.
   Allegretti, Joe           Meeting with M. Butler (Deloitte) to         $325.00     1.1    $357.50
                             discuss the balance sheet tabs in the
                             tax attribute model, update the
                             nomenclature to match the Client’s
                             balance sheet and condense the tabs.
   Atwal, Justin             Meeting with K. Corrigan (Deloitte) to       $325.00     0.4    $130.00
                             discuss tax stock basis.
   Atwal, Justin             Bookmark historical tax returns for tax      $325.00     3.3   $1,072.50
                             basis study.

                                                         28
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                Pg 34 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/01/2018
   Atwal, Justin            Continue to bookmark historical tax          $325.00     1.9    $617.50
                            returns for tax stock basis study.
   Baily, Brianna           Review Sears prior transaction               $595.00     3.8   $2,261.00
                            documents to draft summary.
   Browning, Maria          Call with J. Allegretti, E. Tzavelis, T.     $450.00     0.8    $360.00
                            Hermanson, B. Collins, S. Fielding, M.
                            Butler, C. Chatten, and J. Forrest (all
                            Deloitte), Sears tax team, and S.
                            Goldring (Weil) to discuss timing and
                            availability of certain tax documents.
   Browning, Maria          Meeting with E. Tzavelis (Deloitte) to       $450.00     2.4   $1,080.00
                            analyze federal tax returns.
   Browning, Maria          Meeting with E. Tzavelis (Deloitte) to       $450.00     2.5   $1,125.00
                            discuss timing and availability of
                            certain tax documents.
   Browning, Maria          Update legal organizational chart.           $450.00     2.1    $945.00
   Butler, Mike             Meeting with J. Allegretti (Deloitte) to     $595.00     1.8   $1,071.00
                            discuss the input of the tax attributes
                            and integrating the Client’s tax attribute
                            data into the tax attribute model.
   Butler, Mike             Meeting with J. Allegretti (Deloitte) to     $595.00     1.1    $654.50
                            discuss the balance sheet tabs in the
                            tax attribute model, update the
                            nomenclature to match the Client’s
                            balance sheet and condense the tabs.
   Butler, Mike             Meeting with J. Allegretti (Deloitte) to     $595.00     0.8    $476.00
                            discuss the cancellation of debt portion
                            of the tax attribute model and relinking
                            this portion of the model to the third-
                            party debt schedule provided by the
                            client.
   Butler, Mike             Call with J. Allegretti, E. Tzavelis, and    $595.00     0.2    $119.00
                            S. Fielding (all Deloitte) to discuss tax
                            basis balance sheet.
   Butler, Mike             Review the Company's credit                  $595.00     1.7   $1,011.50
                            agreements to consider who the
                            historical borrower is for tax purposes,
                            including various guarantors and terms
                            of the credit agreements.



                                                        29
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                Pg 35 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/01/2018
   Butler, Mike             Call with S. Fielding, C. Chatten, J.        $595.00     0.4    $238.00
                            Allegretti (all Deloitte) to discuss
                            updates to the provided tax basis
                            balance sheet, specifically adding
                            entity-level detail for tax basis
                            adjustments.
   Butler, Mike             Meeting with J. Allegretti (Deloitte) to     $595.00     0.3    $178.50
                            discuss the basic concepts or
                            bankruptcy structuring as background
                            for preparing the tax attribute model.
   Chatten, Colin           Call with S. Fielding, M. Butler, J.         $325.00     0.4    $130.00
                            Allegretti (all Deloitte) to discuss
                            updates to the provided tax basis
                            balance sheet, specifically adding
                            entity-level detail for tax basis
                            adjustments.
   Chatten, Colin           Revise legal organizational structure        $325.00     3.8   $1,235.00
                            chart.
   Chatten, Colin           Call with M. Browning, E. Tzavelis, J.       $325.00     0.8    $260.00
                            Allegretti, T. Hermanson, S. Fielding,
                            M. Butler, B. Collins, and J. Forrest (all
                            Deloitte), Sears tax team, and S.
                            Goldring (Weil) to discuss timing and
                            availability of certain tax documents.
   Collins, Bryan           Call with M. Browning, E. Tzavelis, J.       $850.00     0.8    $680.00
                            Allegretti, T. Hermanson, S. Fielding,
                            M. Butler, C. Chatten, and J. Forrest
                            (all Deloitte), Sears tax team, and S.
                            Goldring (Weil) to discuss timing and
                            availability of certain tax documents.
   Collins, Bryan           Review materials relating to public and      $850.00     1.3   $1,105.00
                            intercompany debt.
   Corrigan, Kevin          Meeting with J. Atwal (Deloitte) to          $595.00     0.4    $238.00
                            discuss tax stock basis study.
   Corrigan, Kevin          Refine tax stock basis workpaper             $595.00     2.7   $1,606.50
                            based on newly provided tax basis
                            balance sheets.
   Corrigan, Kevin          Continue to refine tax stock basis           $595.00     2.5   $1,487.50
                            workpaper based on newly provided
                            tax basis balance sheets.


                                                        30
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 36 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours      Fees

Tax Restructuring Services
11/01/2018
   Fielding, Stephen         Call with J. Allegretti, E. Tzavelis, and   $595.00     0.2    $119.00
                             M. Butler (all Deloitte) to discuss tax
                             basis balance sheet.
   Fielding, Stephen         Call with C. Chatten, M. Butler, J.         $595.00     0.4    $238.00
                             Allegretti (all Deloitte) to discuss
                             updates to the provided tax basis
                             balance sheet, specifically adding
                             entity-level detail for tax basis
                             adjustments.
   Fielding, Stephen         Call with M. Browning, E. Tzavelis, J.      $595.00     0.8    $476.00
                             Allegretti, T. Hermanson, B. Collins, M.
                             Butler, C. Chatten, and J. Forrest (all
                             Deloitte), Sears tax team, and S.
                             Goldring (Weil) to discuss timing and
                             availability of certain tax documents.
   Forrest, Jonathan         Call with M. Browning, E. Tzavelis, J.      $975.00     0.8    $780.00
                             Allegretti, T. Hermanson, S. Fielding,
                             M. Butler, B. Collins, and C. Chatten
                             (all Deloitte), Sears tax team, and S.
                             Goldring (Weil) to discuss timing and
                             availability of certain tax documents.
   Hermanson, Tom            Discuss California state sales and use      $850.00     0.5    $425.00
                             tax issues with R. Boyle (Sears).
   Hermanson, Tom            Call with M. Browning, E. Tzavelis, J.      $850.00     0.8    $680.00
                             Allegretti, B. Collins, S. Fielding, M.
                             Butler, C. Chatten, and J. Forrest (all
                             Deloitte), Sears tax team, and S.
                             Goldring (Weil) to discuss timing and
                             availability of certain tax documents.
   Hermanson, Tom            Review research on sales and use tax        $850.00     1.1    $935.00
                             exemption in bulk sale for Sears Home
                             Improvement Products, Inc. (SHIP)
                             sale.
   Tzavelis, Elias           Call with J. Allegretti, S. Fielding, and   $850.00     0.2    $170.00
                             M. Butler (all Deloitte) to discuss tax
                             basis balance sheet.




                                                          31
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                 Pg 37 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/01/2018
   Tzavelis, Elias           Call with J. Allegretti, M. Browning, T.   $850.00     0.8    $680.00
                             Hermanson, B. Collins, S. Fielding, M.
                             Butler, C. Chatten, and J. Forrest (all
                             Deloitte), Sears tax team, and S.
                             Goldring (Weil) to discuss timing and
                             availability of certain tax documents.
   Tzavelis, Elias           Meeting with M. Browning (Deloitte) to     $850.00     2.4   $2,040.00
                             analyze federal tax returns.
   Tzavelis, Elias           Meeting with M. Browning (Deloitte) to     $850.00     2.5   $2,125.00
                             discuss timing and availability of
                             certain tax documents.
11/02/2018
   Allegretti, Joe           Review CFO statement for background        $325.00     1.1    $357.50
                             on the approach to handling the
                             bankruptcy and company conditions
                             that lead to the event.
   Allegretti, Joe           Call with E. Tzavelis, S. Tarrant, J.      $325.00     0.5    $162.50
                             Lowry, C. Chatten, and M. Browning
                             (all Deloitte) to discuss tax status
                             updates.
   Atwal, Justin             Input tax data into platform for tax       $325.00     2.9    $942.50
                             basis study.
   Atwal, Justin             Continue to input tax data into platform   $325.00     0.6    $195.00
                             for tax basis study.
   Atwal, Justin             Bookmark historical tax returns for tax    $325.00     2.7    $877.50
                             stock basis study.
   Atwal, Justin             Continue to bookmark historical tax        $325.00     1.6    $520.00
                             returns for tax stock basis study.
   Baily, Brianna            Review correspondence related to           $595.00     1.4    $833.00
                             Sears prior transaction history.
   Browning, Maria           Call with E. Tzavelis, B. Collins, J.      $450.00     0.5    $225.00
                             Forrest, T. Hermanson (all Deloitte);
                             Weil Gotshal Manges LLP; FTI
                             Consulting; Akin Gump Strauss Hauer
                             & Feld LLP; and Sears tax team to
                             discuss tax documents provided and
                             status of other tax requests.
   Browning, Maria           Meeting with E. Tzavelis (Deloitte) to     $450.00     0.6    $270.00
                             discuss tax work plan and upcoming
                             meetings with Sears.

                                                         32
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 38 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/02/2018
   Browning, Maria          Meeting with E. Tzavelis (Deloitte) to      $450.00     0.4    $180.00
                            discuss agenda for call with Debtor
                            advisors.
   Browning, Maria          Update tax work plan.                       $450.00     0.2     $90.00
   Browning, Maria          Update legal entity organizational          $450.00     2.9   $1,305.00
                            chart.
   Browning, Maria          Call with E. Tzavelis, S. Tarrant, J.       $450.00     0.5    $225.00
                            Lowry, J. Allegretti, and C. Chatten (all
                            Deloitte) to discuss tax status updates.
   Butler, Mike             Review and provide comments on the          $595.00     1.9   $1,130.50
                            tax basis balance sheets prepared by
                            Sears tax department.
   Butler, Mike             Review CFO statement in support of          $595.00     1.1    $654.50
                            company's filing for bankruptcy to
                            understand facts of the case.
   Chatten, Colin           Call with E. Tzavelis, S. Tarrant, J.       $325.00     0.5    $162.50
                            Lowry, J. Allegretti, and M. Browning
                            (all Deloitte) to discuss tax status
                            updates.
   Chatten, Colin           Create schedule of third party interest     $325.00     4.2   $1,365.00
                            income.
   Collins, Bryan           Call with E. Tzavelis, M. Browning, J.      $850.00     0.5    $425.00
                            Forrest, T. Hermanson (all Deloitte);
                            Weil Gotshal Manges LLP; FTI
                            Consulting; Akin Gump Strauss Hauer
                            & Feld LLP; and Sears tax team to
                            discuss tax documents provided and
                            status of other tax requests.
   Corrigan, Kevin          Analyze historic Sears transaction          $595.00     2.9   $1,725.50
                            documents provided by management
                            for purposes of including in tax stock
                            basis workpaper.
   Corrigan, Kevin          Update tax stock basis workpaper.           $595.00     2.2   $1,309.00
   Corrigan, Kevin          Call with M. Huston (Deloitte) to           $595.00     0.6    $357.00
                            discuss tax stock basis calculations.
   Forrest, Jonathan        Review documents related to Sears           $975.00     1.1   $1,072.50
                            transaction history.




                                                        33
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                 Pg 39 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/02/2018
   Forrest, Jonathan         Call with E. Tzavelis, M. Browning, B.     $975.00     0.5    $487.50
                             Collins, T. Hermanson (all Deloitte);
                             Weil Gotshal Manges LLP; FTI
                             Consulting; Akin Gump Strauss Hauer
                             & Feld LLP; and Sears tax team to
                             discuss tax documents provided and
                             status of other tax requests.
   Hermanson, Tom            Call with E. Tzavelis, M. Browning, B.     $850.00     0.5    $425.00
                             Collins, J. Forrest (all Deloitte); Weil
                             Gotshal Manges LLP; FTI Consulting;
                             Akin Gump Strauss Hauer & Feld LLP;
                             and Sears tax team to discuss tax
                             documents provided and status of
                             other tax requests.
   Hoffman, David            Review new case developments and           $850.00     0.9    $765.00
                             project matters.
   Huston, Michael           Call with K. Corrigan (Deloitte) to        $850.00     0.6    $510.00
                             discuss tax stock basis calculations.
   Lowry, Jamie              Call with J. Allegretti, S. Tarrant, E.    $595.00     0.5    $297.50
                             Tzavelis, C. Chatten, and M. Browning
                             (all Deloitte) to discuss tax status
                             updates.
   Lowry, Jamie              Review NOL schedule.                       $595.00     2.0   $1,190.00
   Lowry, Jamie              Prepare IRC section 382 memo.              $595.00     1.9   $1,130.50
   Schreiber, Mendy          Review prior transactions in the Sears     $450.00     1.0    $450.00
                             structure.
   Tarrant, Steve            Review and provide comments on draft       $850.00     1.2   $1,020.00
                             of IRC section 382 memo.
   Tarrant, Steve            Call with J. Allegretti, E. Tzavelis, J.   $850.00     0.5    $425.00
                             Lowry, C. Chatten, and M. Browning
                             (all Deloitte) to discuss tax status
                             updates.
   Tzavelis, Elias           Meeting with M. Browning (Deloitte) to     $850.00     0.6    $510.00
                             discuss tax work plan and upcoming
                             meetings with Sears.
   Tzavelis, Elias           Meeting with M. Browning (Deloitte) to     $850.00     0.4    $340.00
                             discuss agenda for call with Debtor
                             advisors.



                                                          34
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                                 Pg 40 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                     Rate    Hours       Fees

Tax Restructuring Services
11/02/2018
   Tzavelis, Elias           Call with T. Hermanson, M. Browning,          $850.00     0.5    $425.00
                             B. Collins, J. Forrest (all Deloitte); Weil
                             Gotshal Manges LLP; FTI Consulting;
                             Akin Gump Strauss Hauer & Feld LLP;
                             and Sears tax team to discuss tax
                             documents provided and status of
                             other tax requests.
   Tzavelis, Elias           Call with J. Allegretti, S. Tarrant, J.       $850.00     0.5    $425.00
                             Lowry, C. Chatten, and M. Browning
                             (all Deloitte) to discuss tax status
                             updates.
11/03/2018
   Browning, Maria           Analyze interest income and expense.          $450.00     1.1    $495.00
   Schreiber, Mendy          Draft Sears transaction summary               $450.00     2.0    $900.00
                             document.
11/04/2018
   Baily, Brianna            Research prior transactions for Sears         $595.00     5.3   $3,153.50
                             to revise summary of prior
                             transactions.
   Collins, Bryan            Review Sears transaction history.             $850.00     1.1    $935.00
11/05/2018
   Allegretti, Joe           Discuss the tax basis balance sheet           $325.00     1.0    $325.00
                             and intercompany balances with M.
                             Browning, E. Tzavelis, M. Butler, B.
                             Collins, K. Corrigan, M. Huston, and T.
                             Hermanson (all Deloitte).
   Allegretti, Joe           Discuss the potential adjustments             $325.00     1.3    $422.50
                             made to the tax basis balance sheet
                             with M. Browning, E. Tzavelis, M.
                             Butler, B. Collins, and T. Hermanson
                             (all Deloitte).
   Allegretti, Joe           Call with E. Tzavelis, B. Collins, S.         $325.00     1.1    $357.50
                             Fielding, T. Hermanson, M. Browning,
                             M. Butler, and B. Baily (all Deloitte), S.
                             Golding, M. Hoenig, E. Remijan and E.
                             Allison (all Weil) to discuss tax status
                             updates and next steps.




                                                          35
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                 Pg 41 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/05/2018
   Allegretti, Joe           Prepare the other assets and other           $325.00     1.6    $520.00
                             liabilities portions of the provided tax
                             basis balance sheets with M. Butler
                             (Deloitte).
   Allegretti, Joe           Adjust certain items within the tax          $325.00     1.3    $422.50
                             basis balance sheets with M. Butler
                             (Deloitte).
   Allegretti, Joe           Discuss the tax basis balance sheet          $325.00     1.4    $455.00
                             with M. Browning, E. Tzavelis, M.
                             Butler, B. Collins, K. Corrigan, M.
                             Huston, S. Fielding, and T. Hermanson
                             (all Deloitte), D. Meyer, L.
                             Meerschaert, and C. Olsen (all Sears).
   Allegretti, Joe           Discuss the tax basis balance sheet          $325.00     1.0    $325.00
                             and intercompany balances with M.
                             Browning, E. Tzavelis, M. Butler, B.
                             Collins, and T. Hermanson (all
                             Deloitte).
   Atwal, Justin             Input data for Sears tax basis study.        $325.00     2.1    $682.50
   Atwal, Justin             Input capital changes for Sears tax          $325.00     2.5    $812.50
                             basis study.
   Baily, Brianna            Discussion regarding prior transactions      $595.00     1.2    $714.00
                             in the Sears structure with B. Collins, J.
                             Forrest, and M. Schreiber (all Deloitte).
   Baily, Brianna            Call with E. Tzavelis, B. Collins, S.        $595.00     1.1    $654.50
                             Fielding, T. Hermanson, J. Allegretti,
                             M. Browning, and M. Butler (all
                             Deloitte), S. Golding, M. Hoenig, E.
                             Remijan and E. Allison (all Weil) to
                             discuss tax status updates and next
                             steps.
   Baily, Brianna            Revise prior transactions summaries in       $595.00     8.8   $5,236.00
                             the Sears structure.
   Baily, Brianna            Continue to revise prior transactions        $595.00     8.8   $5,236.00
                             summaries in the Sears structure.
   Browning, Maria           Discuss the potential adjustments            $450.00     1.3    $585.00
                             made to the tax basis balance sheet
                             with E. Tzavelis, M. Butler, B. Collins,
                             T. Hermanson, and J. Allegretti (all
                             Deloitte).


                                                          36
       18-23538-rdd   Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                              Pg 42 of 158
                                  Sears Holdings Inc
                                    Deloitte Tax LLP
                  Fees Sorted by Category for the Fee Period
                              October 15, 2018 - November 30, 2018
Date                      Description                                     Rate    Hours       Fees

Tax Restructuring Services
11/05/2018
   Browning, Maria        Discuss the tax basis balance sheet           $450.00     1.0    $450.00
                          and intercompany balances with E.
                          Tzavelis, M. Butler, B. Collins, K.
                          Corrigan, M. Huston, J. Allegretti, and
                          T. Hermanson (all Deloitte).
   Browning, Maria        Update legal organizational chart.            $450.00     2.5   $1,125.00
   Browning, Maria        Discuss the tax basis balance sheet           $450.00     1.0    $450.00
                          and intercompany balances with J.
                          Allegretti, E. Tzavelis, M. Butler, B.
                          Collins, and T. Hermanson (all
                          Deloitte).
   Browning, Maria        Call with E. Tzavelis (Deloitte), J. Little   $450.00     0.7    $315.00
                          and M. Lew (both Deloitte Advisory) to
                          discuss legal organizational structure.
   Browning, Maria        Call with E. Tzavelis, B. Collins, S.         $450.00     1.1    $495.00
                          Fielding, J. Allegretti, T. Hermanson,
                          M. Butler, and B. Baily (all Deloitte), S.
                          Golding, M. Hoenig, E. Remijan and E.
                          Allison (all Weil) to discuss tax status
                          updates and next steps.
   Browning, Maria        Discuss the tax basis balance sheet           $450.00     1.4    $630.00
                          with J. Allegretti, E. Tzavelis, M. Butler,
                          B. Collins, K. Corrigan, M. Huston, S.
                          Fielding, and T. Hermanson (all
                          Deloitte), D. Meyer, L. Meerschaert,
                          and C. Olsen (all Sears).
   Butler, Mike           Call with E. Tzavelis, B. Collins, S.         $595.00     1.1    $654.50
                          Fielding, J. Allegretti, M. Browning, and
                          B. Baily (all Deloitte), S. Golding, M.
                          Hoenig, E. Remijan and E. Allison (all
                          Weil) to discuss tax status updates and
                          next steps.
   Butler, Mike           Discuss the tax basis balance sheet           $595.00     1.4    $833.00
                          with J. Allegretti, M. Browning, E.
                          Tzavelis, B. Collins, K. Corrigan, M.
                          Huston, S. Fielding, and T. Hermanson
                          (all Deloitte), D. Meyer, L.
                          Meerschaert, and C. Olsen (all Sears).




                                                       37
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                Pg 43 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/05/2018
   Butler, Mike             Discuss the tax basis balance sheet          $595.00     1.0    $595.00
                            and intercompany balances with M.
                            Browning, E. Tzavelis, J. Allegretti, B.
                            Collins, and T. Hermanson (all
                            Deloitte).
   Butler, Mike             Discuss the tax basis balance sheet          $595.00     1.0    $595.00
                            and intercompany balances with M.
                            Browning, E. Tzavelis, B. Collins, K.
                            Corrigan, M. Huston, J. Allegretti, and
                            T. Hermanson (all Deloitte).
   Butler, Mike             Prepare the other assets and other           $595.00     1.3    $773.50
                            liabilities portions of the provided tax
                            basis balance sheets with J. Allegretti
                            (Deloitte).
   Butler, Mike             Discuss the potential adjustments            $595.00     1.3    $773.50
                            made to the tax basis balance sheet
                            with M. Browning, E. Tzavelis, B.
                            Collins, T. Hermanson, and J. Allegretti
                            (all Deloitte).
   Butler, Mike             Adjust certain items within the tax          $595.00     1.6    $952.00
                            basis balance sheets with J. Allegretti
                            (Deloitte).
   Chatten, Colin           Draft agreement letters for third party      $325.00     2.3    $747.50
                            access.
   Chatten, Colin           Create schedule of interest income and       $325.00     1.2    $390.00
                            expense by legal entity.
   Collins, Bryan           Call with E. Tzavelis, J. Allegretti, S.     $850.00     1.1    $935.00
                            Fielding, M. Browning, T. Hermanson,
                            M. Butler, and B. Baily (all Deloitte), S.
                            Golding, M. Hoenig, E. Remijan and E.
                            Allison (all Weil) to discuss tax status
                            updates and next steps.
   Collins, Bryan           Discuss the potential adjustments            $850.00     1.3   $1,105.00
                            made to the tax basis balance sheet
                            with M. Browning, E. Tzavelis, M.
                            Butler, T. Hermanson, and J. Allegretti
                            (all Deloitte).
   Collins, Bryan           Discuss the tax basis balance sheet          $850.00     1.0    $850.00
                            and intercompany balances with M.
                            Browning, E. Tzavelis, J. Allegretti, M.
                            Butler, and T. Hermanson (all Deloitte).

                                                        38
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                Pg 44 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/05/2018
   Collins, Bryan           Discuss the tax basis balance sheet          $850.00     1.0    $850.00
                            and intercompany balances with M.
                            Browning, E. Tzavelis, M. Butler, K.
                            Corrigan, M. Huston, J. Allegretti, and
                            T. Hermanson (all Deloitte).
   Collins, Bryan           Discuss the tax basis balance sheet          $850.00     1.4   $1,190.00
                            with J. Allegretti, M. Browning, E.
                            Tzavelis, M. Butler, K. Corrigan, M.
                            Huston, S. Fielding, and T. Hermanson
                            (all Deloitte), D. Meyer, L.
                            Meerschaert, and C. Olsen (all Sears).
   Collins, Bryan           Discussion regarding prior transactions      $850.00     1.2   $1,020.00
                            in the Sears structure with J. Forrest,
                            B. Baily, and M. Schreiber (all
                            Deloitte).
   Corrigan, Kevin          Discuss the tax basis balance sheet          $595.00     1.4    $833.00
                            with J. Allegretti, M. Browning, E.
                            Tzavelis, M. Butler, B. Collins, M.
                            Huston, S. Fielding, and T. Hermanson
                            (all Deloitte), D. Meyer, L.
                            Meerschaert, and C. Olsen (all Sears).
   Corrigan, Kevin          Update tax stock basis calculations for      $595.00     1.5    $892.50
                            tax basis balance sheet amounts.
   Corrigan, Kevin          Discuss the tax basis balance sheet          $595.00     1.0    $595.00
                            and intercompany balances with M.
                            Browning, E. Tzavelis, M. Butler, B.
                            Collins, M. Huston, J. Allegretti, and T.
                            Hermanson (all Deloitte).
   Fielding, Stephen        Discuss the tax basis balance sheet          $595.00     1.4    $833.00
                            with J. Allegretti, M. Browning, E.
                            Tzavelis, M. Butler, B. Collins, M.
                            Huston, K. Corrigan, and T.
                            Hermanson (all Deloitte), D. Meyer, L.
                            Meerschaert, and C. Olsen (all Sears).
   Fielding, Stephen        Call with E. Tzavelis, J. Allegretti, B.     $595.00     1.1    $654.50
                            Collins, M. Browning, T. Hermanson,
                            M. Butler, and B. Baily (all Deloitte), S.
                            Golding, M. Hoenig, E. Remijan and E.
                            Allison (all Weil) to discuss tax status
                            updates and next steps.



                                                        39
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                               Pg 45 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                  Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/05/2018
   Forrest, Jonathan       Review prior transaction history related     $975.00     1.4   $1,365.00
                           to Sears structure and memo regarding
                           same.
   Forrest, Jonathan       Discussion regarding prior transactions      $975.00     1.2   $1,170.00
                           in the Sears structure with B. Collins,
                           B. Baily, and M. Schreiber (all
                           Deloitte).
   Gopal, Rahul            Review list of fair market value (FMV)       $325.00     0.4    $130.00
                           of stock.
   Gopal, Rahul            Document Balance Sheet and                   $325.00     0.2     $65.00
                           applicable tax footnote from 10K.
   Hermanson, Tom          Discuss the tax basis balance sheet          $850.00     1.0    $850.00
                           and intercompany balances with M.
                           Browning, E. Tzavelis, M. Butler, B.
                           Collins, K. Corrigan, M. Huston, and J.
                           Allegretti (all Deloitte).
   Hermanson, Tom          Discuss the tax basis balance sheet          $850.00     1.0    $850.00
                           and intercompany balances with M.
                           Browning, E. Tzavelis, J. Allegretti, M.
                           Butler, and B. Collins (all Deloitte).
   Hermanson, Tom          Discuss the potential adjustments            $850.00     1.3   $1,105.00
                           made to the tax basis balance sheet
                           with M. Browning, E. Tzavelis, M.
                           Butler, B. Collins, and J. Allegretti (all
                           Deloitte).
   Hermanson, Tom          Discuss Deloitte statement of work with      $850.00     1.0    $850.00
                           L. Meerschaert (Sears).
   Hermanson, Tom          Review PwC transfer pricing status           $850.00     1.5   $1,275.00
                           report.
   Hermanson, Tom          Call with E. Tzavelis, J. Allegretti, B.     $850.00     1.1    $935.00
                           Collins, M. Browning, S. Fielding, M.
                           Butler, and B. Baily (all Deloitte), S.
                           Golding, M. Hoenig, E. Remijan and E.
                           Allison (all Weil) to discuss tax status
                           updates and next steps.
   Hermanson, Tom          Discuss the tax basis balance sheet          $850.00     1.4   $1,190.00
                           with J. Allegretti, M. Browning, E.
                           Tzavelis, M. Butler, B. Collins, M.
                           Huston, K. Corrigan, and S. Fielding
                           (all Deloitte), D. Meyer, L.
                           Meerschaert, and C. Olsen (all Sears).

                                                         40
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                 Pg 46 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/05/2018
   Huston, Michael           Review structure of entities for           $850.00     4.9   $4,165.00
                             purposes of building tax basis from the
                             bottom of the chain up.
   Huston, Michael           Discuss the tax basis balance sheet        $850.00     1.0    $850.00
                             and intercompany balances with M.
                             Browning, E. Tzavelis, M. Butler, B.
                             Collins, K. Corrigan, J. Allegretti, and
                             T. Hermanson (all Deloitte).
   Huston, Michael           Discuss the tax basis balance sheet        $850.00     1.4   $1,190.00
                             with J. Allegretti, M. Browning, E.
                             Tzavelis, M. Butler, B. Collins, K.
                             Corrigan, S. Fielding, and T.
                             Hermanson (all Deloitte), D. Meyer, L.
                             Meerschaert, and C. Olsen (all Sears).
   Lowry, Jamie              Review IRC section 382 analysis for        $595.00     1.9   $1,130.50
                             small issuance exception.
   Lowry, Jamie              Prepare draft memo regarding IRC           $595.00     1.3    $773.50
                             section 382 analysis.
   Lowry, Jamie              Review IRC section 382 analysis for        $595.00     1.4    $833.00
                             treatment of 5% shareholders.
   Lowry, Jamie              Review list of 5% shareholders based       $595.00     1.6    $952.00
                             off 13DG filings and compared to those
                             included in the IRC section 382 study
                             prepared by client.
   Schreiber, Mendy          Draft Sears summary of certain recent      $450.00     7.3   $3,285.00
                             transactions.
   Schreiber, Mendy          Discussion regarding prior transactions    $450.00     1.2    $540.00
                             in the Sears structure with B. Collins,
                             B. Baily, and J. Forrest (all Deloitte).
   Tzavelis, Elias           Discuss the tax basis balance sheet        $850.00     1.4   $1,190.00
                             with J. Allegretti, M. Browning, M.
                             Butler, B. Collins, K. Corrigan, M.
                             Huston, S. Fielding, and T. Hermanson
                             (all Deloitte), D. Meyer, L.
                             Meerschaert, and C. Olsen (all Sears).
   Tzavelis, Elias           Call with M. Browning (Deloitte), J.       $850.00     0.7    $595.00
                             Little and M. Lew (both Deloitte
                             Advisory) to discuss legal
                             organizational structure.



                                                         41
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                 Pg 47 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/05/2018
   Tzavelis, Elias           Call with J. Allegretti, B. Collins, S.      $850.00     1.1    $935.00
                             Fielding, M. Browning, T. Hermanson,
                             M. Butler, and B. Baily (all Deloitte), S.
                             Golding, M. Hoenig, E. Remijan and E.
                             Allison (all Weil) to discuss tax status
                             updates and next steps.
   Tzavelis, Elias           Review corporate structure deck and          $850.00     1.2   $1,020.00
                             researched authorities regarding
                             allocation of debt.
   Tzavelis, Elias           Discuss the potential adjustments            $850.00     1.3   $1,105.00
                             made to the tax basis balance sheet
                             with M. Browning, M. Butler, B. Collins,
                             T. Hermanson, and J. Allegretti (all
                             Deloitte).
   Tzavelis, Elias           Discuss the tax basis balance sheet          $850.00     1.0    $850.00
                             and intercompany balances with M.
                             Browning, J. Allegretti, M. Butler, B.
                             Collins, and T. Hermanson (all
                             Deloitte).
   Tzavelis, Elias           Discuss the tax basis balance sheet          $850.00     1.0    $850.00
                             and intercompany balances with M.
                             Browning, M. Butler, B. Collins, K.
                             Corrigan, M. Huston, J. Allegretti, and
                             T. Hermanson (all Deloitte).
11/06/2018
   Allegretti, Joe           Discuss the tax basis balance sheet          $325.00     0.6    $195.00
                             and timing with M. Butler, M. Browning,
                             E. Tzavelis, and T. Hermanson (all
                             Deloitte).
   Allegretti, Joe           Discussion with E. Tzavelis, M.              $325.00     0.1     $32.50
                             Browning, M. Butler, K. Corrigan, B.
                             Baily, and B. Collins (all Deloitte) to
                             discuss tax basis balance sheet with
                             Weil tax counsel.
   Allegretti, Joe           Discuss with M. Butler, T. Hermanson,        $325.00     0.7    $227.50
                             M. Browning, and E. Tzavelis (all
                             Deloitte) the tax basis balance sheet
                             and related items for Sears tax team.




                                                         42
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                 Pg 48 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours      Fees

Tax Restructuring Services
11/06/2018
   Allegretti, Joe           Discussion with E. Tzavelis, M.            $325.00     0.4    $130.00
                             Browning, K. Corrigan, and T.
                             Hermanson (all Deloitte) to discuss our
                             call with Weil tax counsel and next
                             steps in tax work stream.
   Allegretti, Joe           Discussion with E. Tzavelis, M.            $325.00     0.3     $97.50
                             Browning, K. Corrigan, B. Baily, T.
                             Hermanson, and B. Collins (all
                             Deloitte) to discuss call with Weil tax
                             counsel regarding deferred revenue
                             and historical transactions.
   Allegretti, Joe           Update and prepare the tax basis           $325.00     0.6    $195.00
                             balance sheet with M. Butler (Deloitte)
                             for discussion with Sears tax team.
   Allegretti, Joe           Discussion with E. Tzavelis, M.            $325.00     0.3     $97.50
                             Browning, M. Butler, and K. Corrigan
                             (all Deloitte) with S. Golding (Weil) to
                             discuss Sears transaction.
   Allegretti, Joe           Meeting with M. Butler, M. Browning,       $325.00     1.4    $455.00
                             K. Corrigan, E. Tzavelis, S. Fielding,
                             and T. Hermanson (all Deloitte) and D.
                             Meyer, L. Meerschaert, and C. Olsen
                             (all Sears) to discuss the tax basis
                             balance sheet.
   Allegretti, Joe           Prepare the detail of certain liability    $325.00     0.8    $260.00
                             accounts in order to understand the
                             underlying accounts.
   Allegretti, Joe           Call with J. Forrest, B. Collins, E.       $325.00     0.5    $162.50
                             Tzavelis, M. Browning, K. Corrigan, M.
                             Butler, and T. Hermanson (all Deloitte)
                             to discuss how to account for deferred
                             revenue in bankruptcy.
   Allegretti, Joe           Discuss the tax basis balance sheet        $325.00     1.5    $487.50
                             and timing with M. Butler (Deloitte).
   Allegretti, Joe           Discuss the tax basis balance sheet        $325.00     1.8    $585.00
                             adjustments and intercompany
                             balances with K. Corrigan, M.
                             Browning, M. Butler, E. Tzavelis, and
                             T. Hermanson (all Deloitte).




                                                          43
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37           Main Document
                                                 Pg 49 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                      Rate    Hours       Fees

Tax Restructuring Services
11/06/2018
   Allegretti, Joe           Discuss certain other liability accounts       $325.00     0.1     $32.50
                             and reserves with M. Butler (Deloitte)
                             and D. Meyer and C. Olsen (both
                             Sears).
   Allegretti, Joe           Update tax basis balance sheet with M.         $325.00     2.1    $682.50
                             Butler (Deloitte).
   Atwal, Justin             Meeting with W. Wei and K. Corrigan            $325.00     0.7    $227.50
                             (both Deloitte) to discuss B-Basis
                             study.
   Atwal, Justin             Input tax data for Sears tax basis             $325.00     1.7    $552.50
                             study.
   Baily, Brianna            Discussion with E. Tzavelis, M.                $595.00     0.1     $59.50
                             Browning, M. Butler, K. Corrigan, J.
                             Allegretti, and B. Collins (all Deloitte) to
                             discuss tax basis balance sheet with
                             Weil tax counsel.
   Baily, Brianna            Discussion with E. Tzavelis, M.                $595.00     0.3    $178.50
                             Browning, J. Allegretti, K. Corrigan, T.
                             Hermanson, and B. Collins (all
                             Deloitte) to discuss call with Weil tax
                             counsel regarding deferred revenue
                             and historical transactions.
   Baily, Brianna            Call with B. Collins and J. Forrest (both      $595.00     0.5    $297.50
                             Deloitte) to discuss the stalking horse
                             documents and net unrealized built in
                             gain/loss (NUBIG/NUBIL).
   Baily, Brianna            Call with B. Collins, J. Forrest, and M.       $595.00     0.7    $416.50
                             Schreiber (all Deloitte) to discuss
                             Craftsman sale.
   Baily, Brianna            Revise prior transaction write-up of           $595.00     7.2   $4,284.00
                             Sears structure.
   Baily, Brianna            Continue to revise prior transaction           $595.00     7.2   $4,284.00
                             write-up of Sears structure.
   Baily, Brianna            Meeting with B. Collins (Deloitte) to          $595.00     2.2   $1,309.00
                             discuss and revise Sears Holdings
                             recent transactions write-up and
                             stalking horse documents.




                                                          44
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                Pg 50 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/06/2018
   Baily, Brianna           Meeting with B. Collins and M.               $595.00     0.8    $476.00
                            Schreiber (both Deloitte) to discuss
                            Craftsman sale and Sears Holdings
                            recent transactions write-up.
   Browning, Maria          Discussion with E. Tzavelis, J.              $450.00     0.4    $180.00
                            Allegretti, K. Corrigan, and T.
                            Hermanson (all Deloitte) to discuss our
                            call with Weil tax counsel and next
                            steps in tax work stream.
   Browning, Maria          Discussion with E. Tzavelis, J.              $450.00     0.3    $135.00
                            Allegretti, K. Corrigan, B. Baily, T.
                            Hermanson, and B. Collins (all
                            Deloitte) to discuss call with Weil tax
                            counsel regarding deferred revenue
                            and historical transactions.
   Browning, Maria          Discussion with E. Tzavelis, B. Baily,       $450.00     0.1     $45.00
                            M. Butler, K. Corrigan, J. Allegretti, and
                            B. Collins (all Deloitte) to discuss tax
                            basis balance sheet with Weil tax
                            counsel.
   Browning, Maria          Update tax access letters.                   $450.00     1.2    $540.00
   Browning, Maria          Meeting with M. Butler, J. Allegretti, K.    $450.00     1.4    $630.00
                            Corrigan, E. Tzavelis, S. Fielding, and
                            T. Hermanson (all Deloitte) and D.
                            Meyer, L. Meerschaert, and C. Olsen
                            (all Sears) to discuss the tax basis
                            balance sheet.
   Browning, Maria          Continue to update tax access letters.       $450.00     2.8   $1,260.00
   Browning, Maria          Discuss with M. Butler, T. Hermanson,        $450.00     0.7    $315.00
                            J. Allegretti, and E. Tzavelis (all
                            Deloitte) the tax basis balance sheet
                            and related items for Sears tax team.
   Browning, Maria          Discuss the tax basis balance sheet          $450.00     1.8    $810.00
                            adjustments and intercompany
                            balances with K. Corrigan, M. Butler, J.
                            Allegretti, E. Tzavelis, and T.
                            Hermanson (all Deloitte).
   Browning, Maria          Analyze interest expense and income          $450.00     2.9   $1,305.00
                            at each subsidiary.



                                                         45
       18-23538-rdd   Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                              Pg 51 of 158
                                 Sears Holdings Inc
                                   Deloitte Tax LLP
                  Fees Sorted by Category for the Fee Period
                              October 15, 2018 - November 30, 2018
Date                      Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/06/2018
   Browning, Maria        Discuss the tax basis balance sheet         $450.00     0.6    $270.00
                          and timing with M. Butler, T.
                          Hermanson, and J. Allegretti (all
                          Deloitte).
   Browning, Maria        Call with J. Forrest, B. Collins, E.        $450.00     0.5    $225.00
                          Tzavelis, J. Allegretti, K. Corrigan, M.
                          Butler, and T. Hermanson (all Deloitte)
                          to discuss how to account for deferred
                          revenue in bankruptcy.
   Browning, Maria        Discussion with E. Tzavelis, M. Butler,     $450.00     0.3    $135.00
                          J. Allegretti, and K. Corrigan (all
                          Deloitte) with S. Golding (Weil) to
                          discuss Sears transaction.
   Butler, Mike           Meeting with J. Allegretti, M. Browning,    $595.00     1.4    $833.00
                          K. Corrigan, E. Tzavelis, S. Fielding,
                          and T. Hermanson (all Deloitte) and D.
                          Meyer, L. Meerschaert, and C. Olsen
                          (all Sears) to discuss the tax basis
                          balance sheet.
   Butler, Mike           Discussion with E. Tzavelis, M.             $595.00     0.3    $178.50
                          Browning, J. Allegretti, and K. Corrigan
                          (all Deloitte) with S. Golding (Weil) to
                          discuss Sears transaction.
   Butler, Mike           Analyze next steps in tax work stream.      $595.00     0.6    $357.00
   Butler, Mike           Discuss the tax basis balance sheet         $595.00     1.8   $1,071.00
                          adjustments and intercompany
                          balances with K. Corrigan, M.
                          Browning, J. Allegretti, E. Tzavelis, and
                          T. Hermanson (all Deloitte).
   Butler, Mike           Call with J. Forrest, B. Collins, E.        $595.00     0.5    $297.50
                          Tzavelis, M. Browning, J. Allegretti, K.
                          Corrigan, and T. Hermanson (all
                          Deloitte) to discuss how to account for
                          deferred revenue in bankruptcy.
   Butler, Mike           Update and prepare the tax basis            $595.00     0.6    $357.00
                          balance sheet with J. Allegretti
                          (Deloitte) for discussion with Sears tax
                          team.
   Butler, Mike           Update tax basis balance sheet with J.      $595.00     2.1   $1,249.50
                          Allegretti (Deloitte).


                                                     46
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 52 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/06/2018
   Butler, Mike             Discussion with E. Tzavelis, B. Baily,      $595.00     0.1     $59.50
                            M. Browning, K. Corrigan, J. Allegretti,
                            and B. Collins (all Deloitte) to discuss
                            tax basis balance sheet with Weil tax
                            counsel.
   Butler, Mike             Discuss with J. Allegretti, T.              $595.00     0.7    $416.50
                            Hermanson, M. Browning, and E.
                            Tzavelis (all Deloitte) the tax basis
                            balance sheet and related items for
                            Sears tax team.
   Butler, Mike             Discuss certain other liability accounts    $595.00     0.1     $59.50
                            and reserves with J. Allegretti
                            (Deloitte) and D. Meyer and C. Olsen
                            (both Sears).
   Butler, Mike             Review inputs in tax attribute reduction    $595.00     2.6   $1,547.00
                            model.
   Butler, Mike             Discuss the tax basis balance sheet         $595.00     1.5    $892.50
                            and timing with J. Allegretti (Deloitte).
   Butler, Mike             Discuss the tax basis balance sheet         $595.00     0.6    $357.00
                            and timing with T. Hermanson, M.
                            Browning, E. Tzavelis, and J. Allegretti
                            (all Deloitte).
   Chen, Kelsey             Scan historical tax returns for stock       $325.00     0.5    $162.50
                            basis calculation.
   Collins, Bryan           Call with B. Baily and J. Forrest (both     $850.00     0.5    $425.00
                            Deloitte) to discuss the stalking horse
                            documents and NUBIG/NUBIL.
   Collins, Bryan           Review Sears Holdings recent                $850.00     0.7    $595.00
                            transactions write-up.
   Collins, Bryan           Call with J. Forrest, M. Butler, E.         $850.00     0.5    $425.00
                            Tzavelis, M. Browning, J. Allegretti, K.
                            Corrigan, and T. Hermanson (all
                            Deloitte) to discuss how to account for
                            deferred revenue in bankruptcy.
   Collins, Bryan           Discussion with E. Tzavelis, M.             $850.00     0.3    $255.00
                            Browning, J. Allegretti, B. Baily, T.
                            Hermanson, and K. Corrigan (all
                            Deloitte) to discuss call with Weil tax
                            counsel regarding deferred revenue
                            and historical transactions.


                                                         47
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 53 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/06/2018
   Collins, Bryan           Discussion with E. Tzavelis, B. Baily,     $850.00     0.1     $85.00
                            M. Browning, K. Corrigan, J. Allegretti,
                            and M. Butler (all Deloitte) to discuss
                            tax basis balance sheet with Weil tax
                            counsel.
   Collins, Bryan           Meeting with B. Baily (Deloitte) to        $850.00     2.2   $1,870.00
                            discuss and revise Sears Holdings
                            recent transactions write-up and
                            stalking horse documents.
   Collins, Bryan           Meeting with B. Baily and M. Schreiber     $850.00     0.8    $680.00
                            (both Deloitte) to discuss Craftsman
                            sale and Sears Holdings recent
                            transactions write-up.
   Collins, Bryan           Call with B. Baily, M. Schreiber, and J.   $850.00     0.7    $595.00
                            Forrest (all Deloitte) to discuss
                            Craftsman sale.
   Corrigan, Kevin          Discussion with E. Tzavelis, M.            $595.00     0.4    $238.00
                            Browning, J. Allegretti, and T.
                            Hermanson (all Deloitte) to discuss our
                            call with Weil tax counsel and next
                            steps in tax work stream.
   Corrigan, Kevin          Discussion with E. Tzavelis, M.            $595.00     0.3    $178.50
                            Browning, J. Allegretti, B. Baily, T.
                            Hermanson, and B. Collins (all
                            Deloitte) to discuss call with Weil tax
                            counsel regarding deferred revenue
                            and historical transactions.
   Corrigan, Kevin          Discussion with E. Tzavelis, M.            $595.00     0.3    $178.50
                            Browning, M. Butler, and J. Allegretti
                            (all Deloitte) with S. Golding (Weil) to
                            discuss Sears transaction.
   Corrigan, Kevin          Discussion with E. Tzavelis, B. Baily,     $595.00     0.1     $59.50
                            M. Browning, B. Collins, J. Allegretti,
                            and M. Butler (all Deloitte) to discuss
                            tax basis balance sheet with Weil tax
                            counsel.




                                                        48
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                               Pg 54 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/06/2018
   Corrigan, Kevin         Meeting with M. Butler, J. Allegretti, M.   $595.00     1.4    $833.00
                           Browning, E. Tzavelis, S. Fielding, and
                           T. Hermanson (all Deloitte) and D.
                           Meyer, L. Meerschaert, and C. Olsen
                           (all Sears) to discuss the tax basis
                           balance sheet.
   Corrigan, Kevin         Meeting with W. Wei and J. Atwal (both      $595.00     0.7    $416.50
                           Deloitte) to discuss B-Basis study.
   Corrigan, Kevin         Discuss the tax basis balance sheet         $595.00     1.8   $1,071.00
                           adjustments and intercompany
                           balances with M. Browning, M. Butler,
                           J. Allegretti, E. Tzavelis, and T.
                           Hermanson (all Deloitte).
   Corrigan, Kevin         Call with J. Forrest, M. Butler, E.         $595.00     0.5    $297.50
                           Tzavelis, M. Browning, J. Allegretti, B.
                           Collins, and T. Hermanson (all
                           Deloitte) to discuss how to account for
                           deferred revenue in bankruptcy.
   Corrigan, Kevin         Update tax stock basis calculations.        $595.00     1.9   $1,130.50
   Fielding, Stephen       Meeting with M. Butler, J. Allegretti, M.   $595.00     1.4    $833.00
                           Browning, K. Corrigan, E. Tzavelis,
                           and T. Hermanson (all Deloitte) and D.
                           Meyer, L. Meerschaert, and C. Olsen
                           (all Sears) to discuss the tax basis
                           balance sheet.
   Forrest, Jonathan       Review Asset Purchase Agreement             $975.00     1.6   $1,560.00
                           (APA).
   Forrest, Jonathan       Calls with B. Baily and B. Collins (both    $975.00     0.5    $487.50
                           Deloitte) to discuss the stalking horse
                           documents and NUBIG/NUBIL.
   Forrest, Jonathan       Call with B. Baily, B. Collins, and M.      $975.00     0.7    $682.50
                           Schreiber (all Deloitte) to discuss
                           Craftsman sale.
   Forrest, Jonathan       Call with K. Corrigan, M. Butler, E.        $975.00     0.5    $487.50
                           Tzavelis, M. Browning, J. Allegretti, B.
                           Collins, and T. Hermanson (all
                           Deloitte) to discuss how to account for
                           deferred revenue in bankruptcy.




                                                       49
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                               Pg 55 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/06/2018
   Forrest, Jonathan       Research proper treatment of deferred        $975.00     1.8   $1,755.00
                           revenue for net unrealized built in gain/
                           net unrealized built in loss
                           (NUBIG/NUBIL) purposes.
   Hermanson, Tom          Discuss with M. Butler, M. Browning, J.      $850.00     0.7    $595.00
                           Allegretti, and E. Tzavelis (all Deloitte)
                           the tax basis balance sheet and related
                           items for Sears tax team.
   Hermanson, Tom          Discussion with E. Tzavelis, M.              $850.00     0.3    $255.00
                           Browning, J. Allegretti, K. Corrigan, B.
                           Baily, and B. Collins (all Deloitte) to
                           discuss call with Weil tax counsel
                           regarding deferred revenue and
                           historical transactions.
   Hermanson, Tom          Discuss the tax basis balance sheet          $850.00     1.8   $1,530.00
                           adjustments and intercompany
                           balances with K. Corrigan, M.
                           Browning, M. Butler, J. Allegretti, and
                           E. Tzavelis (all Deloitte).
   Hermanson, Tom          Call with K. Corrigan, M. Butler, E.         $850.00     0.5    $425.00
                           Tzavelis, M. Browning, J. Allegretti, B.
                           Collins, and J. Forrest (all Deloitte) to
                           discuss how to account for deferred
                           revenue in bankruptcy.
   Hermanson, Tom          Meeting with M. Butler, J. Allegretti, M.    $850.00     1.4   $1,190.00
                           Browning, K. Corrigan, E. Tzavelis,
                           and S. Fielding (all Deloitte) and D.
                           Meyer, L. Meerschaert, and C. Olsen
                           (all Sears) to discuss the tax basis
                           balance sheet.
   Hermanson, Tom          Discussion with E. Tzavelis, M.              $850.00     0.4    $340.00
                           Browning, J. Allegretti, and K. Corrigan
                           (all Deloitte) to discuss our call with
                           Weil tax counsel and next steps in tax
                           work stream.
   Hermanson, Tom          Discuss the tax basis balance sheet          $850.00     0.6    $510.00
                           follow-ups and timing with M. Butler, M.
                           Browning, E. Tzavelis, and J. Allegretti
                           (all Deloitte).




                                                       50
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 56 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/06/2018
   Schreiber, Mendy          Meeting with B. Baily and B. Collins        $450.00     0.8    $360.00
                             (both Deloitte) to discuss Craftsman
                             sale and Sears Holdings recent
                             transactions write-up.
   Schreiber, Mendy          Call with B. Baily, B. Collins, and J.      $450.00     0.7    $315.00
                             Forrest (all Deloitte) to discuss
                             Craftsman sale.
   Schreiber, Mendy          Revise Sears Holdings recent                $450.00     3.0   $1,350.00
                             transactions write-up.
   Tzavelis, Elias           Meeting with M. Butler, J. Allegretti, M.   $850.00     1.4   $1,190.00
                             Browning, K. Corrigan, S. Fielding, and
                             T. Hermanson (all Deloitte) and D.
                             Meyer, L. Meerschaert, and C. Olsen
                             (all Sears) to discuss the tax basis
                             balance sheet.
   Tzavelis, Elias           Review company's intercompany               $850.00     0.8    $680.00
                             account schedule and considered
                             allocation of debt.
   Tzavelis, Elias           Call with J. Forrest, B. Collins, M.        $850.00     0.5    $425.00
                             Browning, J. Allegretti, K. Corrigan, M.
                             Butler, and T. Hermanson (all Deloitte)
                             to discuss how to account for deferred
                             revenue in bankruptcy.
   Tzavelis, Elias           Discuss the tax basis balance sheet         $850.00     1.8   $1,530.00
                             adjustments and intercompany
                             balances with K. Corrigan, M.
                             Browning, M. Butler, J. Allegretti, and
                             T. Hermanson (all Deloitte).
   Tzavelis, Elias           Discuss the tax basis balance sheet         $850.00     0.6    $510.00
                             and timing with M. Butler, T.
                             Hermanson, M. Browning, and J.
                             Allegretti (all Deloitte).
   Tzavelis, Elias           Discussion with M. Browning, J.             $850.00     0.4    $340.00
                             Allegretti, K. Corrigan, and T.
                             Hermanson (all Deloitte) to discuss our
                             call with Weil tax counsel and next
                             steps in tax work stream.




                                                         51
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                                 Pg 57 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                     Rate    Hours      Fees

Tax Restructuring Services
11/06/2018
   Tzavelis, Elias           Discussion with M. Browning, J.               $850.00     0.3    $255.00
                             Allegretti, K. Corrigan, B. Baily, T.
                             Hermanson, and B. Collins (all
                             Deloitte) to discuss call with Weil tax
                             counsel regarding deferred revenue
                             and historical transactions.
   Tzavelis, Elias           Discussion with M. Browning, M.               $850.00     0.3    $255.00
                             Butler, J. Allegretti, and K. Corrigan (all
                             Deloitte) with S. Golding (Weil) to
                             discuss Sears transaction.
   Tzavelis, Elias           Discussion with K. Corrigan, B. Baily,        $850.00     0.1     $85.00
                             M. Browning, B. Collins, J. Allegretti,
                             and M. Butler (all Deloitte) to discuss
                             tax basis balance sheet with Weil tax
                             counsel.
   Tzavelis, Elias           Discuss with M. Butler, T. Hermanson,         $850.00     0.7    $595.00
                             M. Browning, and J. Allegretti (all
                             Deloitte) the tax basis balance sheet
                             and related items for Sears tax team.
   Wang, Wei                 Meeting with J. Atwal and K. Corrigan         $450.00     0.7    $315.00
                             (both Deloitte) to discuss B-Basis
                             study.
11/07/2018
   Allegretti, Joe           Call with E. Tzavelis, B. Collins, J.         $325.00     1.0    $325.00
                             Forrest, M. Butler, K. Corrigan, B.
                             Baily, M. Schreiber, and M. Browning
                             (all Deloitte) to discuss the Company’s
                             tax basis balance sheet.
   Allegretti, Joe           Call with E. Tzavelis, B. Collins, B.         $325.00     1.2    $390.00
                             Sullivan, M. Butler, B. Baily, M.
                             Schreiber, M. Browning (all Deloitte),
                             R. Boyle, K. Lejkowski, and L.
                             Meerschaert (all Sears) to discuss the
                             Company’s state tax compliance.
   Allegretti, Joe           Call with E. Tzavelis, B. Collins, T.         $325.00     1.8    $585.00
                             Hermanson, B. Sullivan, M. Butler, M.
                             Schreiber, B. Baily, M. Browning (all
                             Deloitte), Weil tax team, and Sears tax
                             team to discuss data room documents
                             and status update.


                                                          52
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                 Pg 58 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/07/2018
   Allegretti, Joe           Call with E. Tzavelis, B. Sullivan, M.       $325.00     1.1    $357.50
                             Butler, and M. Browning (all Deloitte) to
                             discuss the Company’s state tax
                             compliance.
   Allegretti, Joe           Update tax basis balance sheet and           $325.00     2.9    $942.50
                             integrate into the tax attribute reduction
                             model with M. Butler (Deloitte).
   Allegretti, Joe           Meeting with E. Tzavelis, B. Sullivan,       $325.00     0.4    $130.00
                             M. Butler, M. Browning (all Deloitte), J.
                             Pollak, E. Fellner, and L. Meerschaert
                             (all Sears) to discuss the Company’s
                             state tax compliance.
   Allegretti, Joe           Call with E. Tzavelis, B. Sullivan, M.       $325.00     0.2     $65.00
                             Butler, and M. Browning (all Deloitte) to
                             discuss the Company’s state tax
                             compliance.
   Atwal, Justin             Input tax data for Sears Roebuck and         $325.00     2.8    $910.00
                             Co. tax basis study.
   Atwal, Justin             Continue to input tax data for Sears         $325.00     2.3    $747.50
                             Roebuck and Co. tax basis study.
   Baily, Brianna            Meeting with J. Rohrs and M.                 $595.00     0.3    $178.50
                             Schreiber (both Deloitte) to discuss
                             Sears Holdings license agreement.
   Baily, Brianna            Call with J. Forrest, J. Rohrs, and M.       $595.00     0.5    $297.50
                             Schreiber (all Deloitte) to discuss
                             Sears Holdings license agreement.
   Baily, Brianna            Call with E. Tzavelis, B. Collins, B.        $595.00     1.2    $714.00
                             Sullivan, M. Butler, J. Allegretti, M.
                             Schreiber, M. Browning (all Deloitte),
                             R. Boyle, K. Lejkowski, and L.
                             Meerschaert (all Sears) to discuss the
                             Company’s state tax compliance.
   Baily, Brianna            Call with E. Tzavelis, B. Collins, T.        $595.00     1.8   $1,071.00
                             Hermanson, B. Sullivan, M. Butler, J.
                             Allegretti, M. Schreiber, M. Browning
                             (all Deloitte), Weil tax team, and Sears
                             tax team to discuss data room
                             documents and status update.




                                                         53
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 59 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/07/2018
   Baily, Brianna           Call with E. Tzavelis, B. Collins, J.       $595.00     1.0    $595.00
                            Forrest, M. Butler, J. Allegretti, K.
                            Corrigan, M. Schreiber, and M.
                            Browning (all Deloitte) to discuss the
                            Company’s tax basis balance sheet.
   Baily, Brianna           Research SEC filings for description of     $595.00     2.6   $1,547.00
                            agreements between Sears Holdings
                            and SHO.
   Browning, Maria          Call with E. Tzavelis, B. Sullivan, J.      $450.00     0.2     $90.00
                            Allegretti, M. Butler (all Deloitte) to
                            discuss the Company’s state tax
                            compliance.
   Browning, Maria          Call with E. Tzavelis, B. Sullivan, J.      $450.00     1.1    $495.00
                            Allegretti, M. Butler (all Deloitte) to
                            discuss the Company’s state tax
                            compliance.
   Browning, Maria          Call with E. Tzavelis, B. Collins, T.       $450.00     1.8    $810.00
                            Hermanson, B. Sullivan, M. Butler, J.
                            Allegretti, M. Schreiber, B. Baily (all
                            Deloitte), Weil tax team, and Sears tax
                            team to discuss data room documents
                            and status update.
   Browning, Maria          Call with E. Tzavelis, B. Collins, B.       $450.00     1.2    $540.00
                            Sullivan, M. Butler, J. Allegretti, B.
                            Baily, M. Schreiber (all Deloitte), R.
                            Boyle, K. Lejkowski, and L.
                            Meerschaert (all Sears) to discuss the
                            Company’s state tax compliance.
   Browning, Maria          Call with E. Tzavelis, B. Collins, J.       $450.00     1.0    $450.00
                            Forrest, M. Butler, J. Allegretti, K.
                            Corrigan, B. Baily, M. Schreiber (all
                            Deloitte) to discuss the Company’s tax
                            basis balance sheet.
   Browning, Maria          Meeting with E. Tzavelis, B. Sullivan, J.   $450.00     0.4    $180.00
                            Allegretti, M. Butler (all Deloitte), J.
                            Pollak, E. Fellner, and L. Meerschaert
                            (all Sears) to discuss the Company’s
                            state tax compliance.
   Browning, Maria          Continue to update intercompany             $450.00     1.2    $540.00
                            interest analysis.
   Browning, Maria          Update intercompany interest analysis.      $450.00     2.3   $1,035.00

                                                         54
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                Pg 60 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/07/2018
   Butler, Mike             Call with E. Tzavelis, B. Sullivan, J.       $595.00     1.1    $654.50
                            Allegretti, and M. Browning (all
                            Deloitte) to discuss the Company’s
                            state tax compliance.
   Butler, Mike             Call with E. Tzavelis, B. Sullivan, J.       $595.00     0.2    $119.00
                            Allegretti, and M. Browning (all
                            Deloitte) to discuss the Company’s
                            state tax compliance.
   Butler, Mike             Call with E. Tzavelis, B. Collins, J.        $595.00     1.0    $595.00
                            Forrest, J. Allegretti, K. Corrigan, B.
                            Baily, M. Schreiber, and M. Browning
                            (all Deloitte) to discuss the Company’s
                            tax basis balance sheet.
   Butler, Mike             Call with E. Tzavelis, B. Collins, B.        $595.00     1.2    $714.00
                            Sullivan, J. Allegretti, B. Baily, M.
                            Schreiber, M. Browning (all Deloitte),
                            R. Boyle, K. Lejkowski, and L.
                            Meerschaert (all Sears) to discuss the
                            Company’s state tax compliance.
   Butler, Mike             Update tax basis balance sheet and           $595.00     2.9   $1,725.50
                            integrating into the tax attribute
                            reduction model with J. Allegretti
                            (Deloitte).
   Butler, Mike             Meeting with E. Tzavelis, B. Sullivan, J.    $595.00     0.4    $238.00
                            Allegretti, M. Browning (all Deloitte), J.
                            Pollak, E. Fellner, and L. Meerschaert
                            (all Sears) to discuss the Company’s
                            state tax compliance.
   Butler, Mike             Call with E. Tzavelis, B. Collins, T.        $595.00     1.8   $1,071.00
                            Hermanson, B. Sullivan, J. Allegretti,
                            M. Schreiber, B. Baily, M. Browning (all
                            Deloitte), Weil tax team, and Sears tax
                            team to discuss data room documents
                            and status update.
   Chatten, Colin           Update legal organizational structure        $325.00     6.3   $2,047.50
                            chart to compile interest income and
                            expense by legal entity.




                                                        55
       18-23538-rdd     Doc 2771   Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                               Pg 61 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/07/2018
   Collins, Bryan           Call with E. Tzavelis, M. Browning, B.     $850.00     1.2   $1,020.00
                            Sullivan, M. Butler, J. Allegretti, B.
                            Baily, M. Schreiber (all Deloitte), R.
                            Boyle, K. Lejkowski, and L.
                            Meerschaert (all Sears) to discuss the
                            Company’s state tax compliance.
   Collins, Bryan           Call with E. Tzavelis, M. Butler, J.       $850.00     1.0    $850.00
                            Forrest, J. Allegretti, K. Corrigan, B.
                            Baily, M. Schreiber, and M. Browning
                            (all Deloitte) to discuss the Company’s
                            tax basis balance sheet.
   Collins, Bryan           Call with E. Tzavelis, M. Butler, T.       $850.00     1.8   $1,530.00
                            Hermanson, B. Sullivan, J. Allegretti,
                            M. Schreiber, B. Baily, M. Browning (all
                            Deloitte), Weil tax team, and Sears tax
                            team to discuss data room documents
                            and status update.
   Collins, Bryan           Call with T. Hermanson and M.              $850.00     0.7    $595.00
                            Schreiber (both Deloitte) to discuss
                            Sears Holdings deferred revenue.
   Corrigan, Kevin          Call with E. Tzavelis, M. Butler, J.       $595.00     1.0    $595.00
                            Forrest, J. Allegretti, B. Collins, B.
                            Baily, M. Schreiber, and M. Browning
                            (all Deloitte) to discuss the Company’s
                            tax basis balance sheet.
   Corrigan, Kevin          Update tax stock basis calculation for     $595.00     2.6   $1,547.00
                            new net tax asset amounts.
   Corrigan, Kevin          Update tax stock basis calculations for    $595.00     2.4   $1,428.00
                            historic transactions.
   Corrigan, Kevin          Continue to update the tax stock basis     $595.00     1.0    $595.00
                            calculation for historic transaction of
                            the company.
   Forrest, Jonathan        Call with E. Tzavelis, B. Collins, M.      $975.00     1.0    $975.00
                            Butler, J. Allegretti, K. Corrigan, B.
                            Baily, M. Schreiber, and M. Browning
                            (all Deloitte) to discuss the Company’s
                            tax basis balance sheet.
   Forrest, Jonathan        Call with B. Baily, J. Rohrs, and M.       $975.00     0.5    $487.50
                            Schreiber (all Deloitte) to discuss
                            Sears Holdings license agreement.


                                                       56
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                               Pg 62 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/07/2018
   Forrest, Jonathan       Review summary of recent                   $975.00     1.3   $1,267.50
                           transactions in Sears structure.
   Gandhi, Shivani         Scan historical tax returns for stock      $325.00     5.5   $1,787.50
                           basis analysis.
   Gandhi, Shivani         Continue to scan historical tax returns    $325.00     3.5   $1,137.50
                           for stock basis analysis.
   Hermanson, Tom          Call with E. Tzavelis, B. Collins, B.      $850.00     1.8   $1,530.00
                           Sullivan, M. Butler, J. Allegretti, M.
                           Schreiber, B. Baily, M. Browning (all
                           Deloitte), Weil tax team, and Sears tax
                           team to discuss data room documents
                           and status update.
   Hermanson, Tom          Call with B. Collins and M. Schreiber      $850.00     0.7    $595.00
                           (both Deloitte) to discuss Sears
                           Holdings deferred revenue.
   Rohrs, Jane             Call with B. Baily, J. Forrest, and M.     $975.00     0.5    $487.50
                           Schreiber (all Deloitte) to discuss
                           Sears Holdings license agreement.
   Rohrs, Jane             Meeting with B. Baily and M. Schreiber     $975.00     0.3    $292.50
                           (both Deloitte) to discuss Sears
                           Holdings license agreement.
   Rohrs, Jane             Review acquired intellectual property      $975.00     0.7    $682.50
                           (IP) license agreement.
   Schreiber, Mendy        Call with E. Tzavelis, B. Collins, J.      $450.00     1.0    $450.00
                           Forrest, M. Butler, J. Allegretti, K.
                           Corrigan, B. Baily, and M. Browning
                           (all Deloitte) to discuss the Company’s
                           tax basis balance sheet.
   Schreiber, Mendy        Meeting with B. Baily and J. Rohrs         $450.00     0.3    $135.00
                           (both Deloitte) to discuss Sears
                           Holdings license agreement.
   Schreiber, Mendy        Revise summary of recent transactions      $450.00     2.0    $900.00
                           of Sears structure.
   Schreiber, Mendy        Call with E. Tzavelis, B. Collins, T.      $450.00     1.8    $810.00
                           Hermanson, B. Sullivan, M. Butler, J.
                           Allegretti, B. Baily, M. Browning (all
                           Deloitte), Weil tax team, and Sears tax
                           team to discuss data room documents
                           and status update.



                                                       57
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 63 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/07/2018
   Schreiber, Mendy          Call with B. Baily, J. Forrest, and J.      $450.00     0.5    $225.00
                             Rohrs (all Deloitte) to discuss Sears
                             Holdings license agreement.
   Schreiber, Mendy          Call with B. Collins and T. Hermanson       $450.00     0.7    $315.00
                             (both Deloitte) to discuss Sears
                             Holdings deferred revenue.
   Schreiber, Mendy          Call with E. Tzavelis, B. Collins, B.       $450.00     1.2    $540.00
                             Sullivan, M. Butler, J. Allegretti, B.
                             Baily, M. Browning (all Deloitte), R.
                             Boyle, K. Lejkowski, and L.
                             Meerschaert (all Sears) to discuss the
                             Company’s state tax compliance.
   Stoops, Kenneth           Research Delaware state tax law             $850.00     0.8    $680.00
                             regarding the treatment of income and
                             capital gain received by an Affiliated
                             Finance Company.
   Stoops, Kenneth           Call with B. Sullivan (Deloitte) to         $850.00     0.4    $340.00
                             discuss the Company’s historic filing
                             position in Delaware and potential tax
                             liability related to the sale of midterm
                             notes under the Affiliated Finance
                             Company designation.
   Sullivan, Brian           Meeting with E. Tzavelis, J. Allegretti,    $975.00     0.4    $390.00
                             M. Butler, M. Browning (all Deloitte), J.
                             Pollak, E. Fellner, and L. Meerschaert
                             (all Sears) to discuss the Company’s
                             state tax compliance.
   Sullivan, Brian           Call with E. Tzavelis, J. Allegretti, M.    $975.00     1.1   $1,072.50
                             Butler, and M. Browning (all Deloitte) to
                             discuss the Company’s state tax
                             compliance.
   Sullivan, Brian           Call with E. Tzavelis, B. Collins, M.       $975.00     1.2   $1,170.00
                             Butler, J. Allegretti, B. Baily, M.
                             Schreiber, M. Browning (all Deloitte),
                             R. Boyle, K. Lejkowski, and L.
                             Meerschaert (all Sears) to discuss the
                             Company’s state tax compliance




                                                         58
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 64 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/07/2018
   Sullivan, Brian           Call with E. Tzavelis, B. Collins, T.       $975.00     1.8   $1,755.00
                             Hermanson, M. Schreiber, M. Butler, J.
                             Allegretti, B. Baily, M. Browning (all
                             Deloitte), Weil tax team, and Sears tax
                             team to discuss data room documents
                             and status update.
   Sullivan, Brian           Call with K. Stoops (Deloitte) to           $975.00     0.4    $390.00
                             discuss the Company’s historic filing
                             position in Delaware and potential tax
                             liability related to the sale of midterm
                             notes under the Affiliated Finance
                             Company designation.
   Sullivan, Brian           Research potential Delaware                 $975.00     1.4   $1,365.00
                             conformity to Treas. Reg. 1.1502-13.
   Sullivan, Brian           Call with E. Tzavelis, J. Allegretti, M.    $975.00     0.2    $195.00
                             Butler, and M. Browning (all Deloitte) to
                             discuss the Company’s state tax
                             compliance.
   Tzavelis, Elias           Call with B. Sullivan, J. Allegretti, M.    $850.00     0.2    $170.00
                             Butler, and M. Browning (all Deloitte) to
                             discuss the Company’s state tax
                             compliance.
   Tzavelis, Elias           Call with B. Collins, B. Sullivan, M.       $850.00     1.2   $1,020.00
                             Butler, J. Allegretti, B. Baily, M.
                             Schreiber, M. Browning (all Deloitte),
                             R. Boyle, K. Lejkowski, and L.
                             Meerschaert (all Sears) to discuss the
                             Company’s state tax compliance.
   Tzavelis, Elias           Call with B. Collins, J. Forrest, M.        $850.00     1.0    $850.00
                             Butler, J. Allegretti, K. Corrigan, B.
                             Baily, M. Schreiber, and M. Browning
                             (all Deloitte) to discuss the Company’s
                             tax basis balance sheet.
   Tzavelis, Elias           Call with B. Collins, T. Hermanson, B.      $850.00     1.8   $1,530.00
                             Sullivan, M. Butler, J. Allegretti, M.
                             Schreiber, B. Baily, M. Browning (all
                             Deloitte), Weil tax team, and Sears tax
                             team to discuss data room documents
                             and status update.




                                                         59
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 65 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours      Fees

Tax Restructuring Services
11/07/2018
   Tzavelis, Elias           Call with B. Sullivan, J. Allegretti, M.    $850.00     1.1    $935.00
                             Butler, and M. Browning (all Deloitte) to
                             discuss the Company’s state tax
                             compliance.
   Tzavelis, Elias           Meeting with B. Sullivan, J. Allegretti,    $850.00     0.4    $340.00
                             M. Butler, M. Browning (all Deloitte), J.
                             Pollak, E. Fellner, and L. Meerschaert
                             (all Sears) to discuss the Company’s
                             state tax compliance.
   Yoo, Peter                Analyze transfer pricing methodology        $850.00     0.6    $510.00
                             with respect to Sears Management
                             Holding Corporation.
11/08/2018
   Allegretti, Joe           Review tax attribute model to match up      $325.00     1.3    $422.50
                             the book liability balances with the
                             deferred amounts provided by the
                             Sears tax team.
   Allegretti, Joe           Review net unrealized built-in gain         $325.00     1.4    $455.00
                             (loss) calculation with M. Butler
                             (Deloitte).
   Allegretti, Joe           Analyze tax attribute model with M.         $325.00     1.8    $585.00
                             Butler (Deloitte) to match up the book
                             liability balances with the deferred
                             amounts provided by the Sears tax
                             team.
   Allegretti, Joe           Call with M. Butler, M. Browning, and       $325.00     0.4    $130.00
                             E. Tzavelis (all Deloitte) to discuss the
                             tax basis balance sheet to be provided
                             to Weil.
   Atwal, Justin             Input B-Basis study adjustments for the     $325.00     2.2    $715.00
                             Sears basis study.
   Atwal, Justin             Continue to input B-Basis study             $325.00     1.4    $455.00
                             adjustments for the Sears basis study.
   Atwal, Justin             Bookmark new historical tax returns         $325.00     2.7    $877.50
                             received for Sears basis study.




                                                         60
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                Pg 66 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/08/2018
   Baily, Brianna           Call with E. Tzavelis, B. Collins, S.        $595.00     0.7    $416.50
                            Fielding, M. Schreiber, M. Browning
                            (all Deloitte), S. Goldring, M. Hoenig,
                            E. Remijan, and E. Allison (all Weil) to
                            discuss process for providing tax
                            information to data room.
   Baily, Brianna           Revise transaction history document          $595.00     1.8   $1,071.00
                            and further research into prior
                            transactions for Sears structure.
   Browning, Maria          Update legal organizational chart.           $450.00     1.9    $855.00
   Browning, Maria          Review Sears transaction history.            $450.00     2.0    $900.00
   Browning, Maria          Call with E. Tzavelis, B. Collins, S.        $450.00     0.7    $315.00
                            Fielding, B. Baily, M. Schreiber (all
                            Deloitte), S. Goldring, M. Hoenig, E.
                            Remijan, and E. Allison (all Weil) to
                            discuss process for providing tax
                            information to data room.
   Browning, Maria          Call with E. Tzavelis, B. Collins, and S.    $450.00     0.8    $360.00
                            Fielding (all Deloitte) to discuss
                            summary tax slides for distribution.
   Browning, Maria          Call with E. Tzavelis and S. Fielding        $450.00     2.6   $1,170.00
                            (both Deloitte) to discuss the tax basis
                            balance sheet.
   Browning, Maria          Follow-up call with E. Tzavelis and S.       $450.00     2.4   $1,080.00
                            Fielding (both Deloitte) to discuss the
                            tax basis balance sheet.
   Browning, Maria          Call with J. Allegretti, M. Butler, and E.   $450.00     0.4    $180.00
                            Tzavelis (all Deloitte) to discuss the tax
                            basis balance sheet to be provided to
                            Weil.
   Butler, Mike             Review debt agreements for guarantor         $595.00     2.3   $1,368.50
                            language and securities that support
                            debt for tax treatment of debt analysis.
   Butler, Mike             Review prepared statement by Sears           $595.00     2.2   $1,309.00
                            Chief Financial Officer to understand
                            historical debt.




                                                        61
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 67 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/08/2018
   Butler, Mike             Analyze tax attribute model with J.         $595.00     1.8   $1,071.00
                            Allegretti (Deloitte) to match up the
                            book liability balances with the
                            deferred amounts provided by the
                            Sears tax team.
   Butler, Mike             Review net unrealized built-in gain         $595.00     1.4    $833.00
                            (loss) calculation with J. Allegretti
                            (Deloitte).
   Butler, Mike             Call with J. Allegretti, M. Browning, and   $595.00     0.4    $238.00
                            E. Tzavelis (all Deloitte) to discuss the
                            tax basis balance sheet to be provided
                            to Weil.
   Collins, Bryan           Revise transaction summary memo.            $850.00     2.2   $1,870.00
   Collins, Bryan           Call with E. Tzavelis, M. Browning, S.      $850.00     0.7    $595.00
                            Fielding, B. Baily, M. Schreiber (all
                            Deloitte), S. Goldring, M. Hoenig, E.
                            Remijan, and E. Allison (all Weil) to
                            discuss process for providing tax
                            information to data room.
   Collins, Bryan           Call with E. Tzavelis, S. Fielding, and     $850.00     0.8    $680.00
                            M. Browning (all Deloitte) to discuss
                            summary tax slides for distribution.
   Collins, Bryan           Review of Sears transaction summary.        $850.00     2.3   $1,955.00
   Collins, Bryan           Review summary of recent transaction        $850.00     2.5   $2,125.00
                            description.
   Fielding, Stephen        Follow-up call with E. Tzavelis and M.      $595.00     2.4   $1,428.00
                            Browning (both Deloitte) to discuss the
                            tax basis balance sheet.
   Fielding, Stephen        Call with E. Tzavelis, B. Collins, and M.   $595.00     0.8    $476.00
                            Browning (all Deloitte) to discuss
                            summary tax slides for distribution.
   Fielding, Stephen        Review and provide comments on tax          $595.00     0.5    $297.50
                            basis balance sheet and adjustments.
   Fielding, Stephen        Call with E. Tzavelis, M. Browning, B.      $595.00     0.7    $416.50
                            Collins, B. Baily, M. Schreiber (all
                            Deloitte), S. Goldring, M. Hoenig, E.
                            Remijan, and E. Allison (all Weil) to
                            discuss process for providing tax
                            information to data room.


                                                        62
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 68 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/08/2018
   Fielding, Stephen         Call with E. Tzavelis and M. Browning       $595.00     2.6   $1,547.00
                             (both Deloitte) to discuss the tax basis
                             balance sheet.
   Forrest, Jonathan         Review revised summary of corporate         $975.00     0.7    $682.50
                             transactions.
   Hermanson, Tom            Review transaction summary memo.            $850.00     1.5   $1,275.00
   Hoffman, David            Review stalking horse bid from ESL          $850.00     0.4    $340.00
                             Investments, Inc. and related
                             implications to required services.
   Hoffman, David            Revise tax plan for incremental             $850.00     1.0    $850.00
                             modeling work.
   Schreiber, Mendy          Revise summary transaction write-up.        $450.00     2.8   $1,260.00
   Schreiber, Mendy          Call with E. Tzavelis, M. Browning, B.      $450.00     0.7    $315.00
                             Collins, B. Baily, S. Fielding (all
                             Deloitte), S. Goldring, M. Hoenig, E.
                             Remijan, and E. Allison (all Weil) to
                             discuss process for providing tax
                             information to data room.
   Stoops, Kenneth           Draft email to B. Sullivan (Deloitte)       $850.00     0.8    $680.00
                             regarding the Delaware treatment of
                             intercompany interest and expense
                             items for an Affiliated Finance
                             Company.
   Stoops, Kenneth           Research Delaware state tax law             $850.00     0.6    $510.00
                             regarding the treatment of income and
                             capital gain received by an Affiliated
                             Finance Company.
   Sullivan, Brian           Draft email to E. Tzavelis and B.           $975.00     0.4    $390.00
                             Collins (both Deloitte) regarding
                             Delaware of income and capital gain
                             received by an Affiliated Finance
                             Company related to the sale of the
                             midterm notes.
   Tzavelis, Elias           Call with B. Collins, S. Fielding, and M.   $850.00     0.8    $680.00
                             Browning (all Deloitte) to discuss
                             summary tax slides for distribution.




                                                         63
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 69 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/08/2018
   Tzavelis, Elias           Call with M. Schreiber, M. Browning, B.     $850.00     0.7    $595.00
                             Collins, B. Baily, S. Fielding (all
                             Deloitte), S. Goldring, M. Hoenig, E.
                             Remijan, and E. Allison (all Weil) to
                             discuss process for providing tax
                             information to data room.
   Tzavelis, Elias           Call with J. Allegretti, M. Browning, and   $850.00     0.4    $340.00
                             M. Butler (all Deloitte) to discuss the
                             tax basis balance sheet to be provided
                             to Weil.
   Tzavelis, Elias           Call with S. Fielding, B. Collins, and M.   $850.00     0.8    $680.00
                             Browning (all Deloitte) to discuss
                             summary tax slides for distribution.
   Tzavelis, Elias           Call with S. Fielding and M. Browning       $850.00     2.6   $2,210.00
                             (both Deloitte) to discuss the tax basis
                             balance sheet.
   Tzavelis, Elias           Follow-up call with S. Fielding and M.      $850.00     2.4   $2,040.00
                             Browning (both Deloitte) to discuss the
                             tax basis balance sheet.
11/09/2018
   Allegretti, Joe           Update the tax basis balance sheet          $325.00     2.1    $682.50
                             tabs to flow through the tax attribute
                             reduction model.
   Atwal, Justin             Continue to bookmark historical tax         $325.00     1.1    $357.50
                             returns for Sears basis study.
   Atwal, Justin             Update Sears B-Basis analysis for the       $325.00     2.3    $747.50
                             tax basis study.
   Atwal, Justin             Bookmark historical tax returns for         $325.00     2.4    $780.00
                             Sears basis study.
   Baily, Brianna            Revise transaction summary                  $595.00     2.6   $1,547.00
                             comments.
   Baily, Brianna            Call with E. Tzavelis, B. Collins, T.       $595.00     1.3    $773.50
                             Hermanson, S. Fielding, M. Browning
                             (all Deloitte), S. Goldring, M. Hoenig,
                             E. Allison, and E. Remijan (all Weil) to
                             discuss tax summary slides.
   Baily, Brianna            Review transaction summary                  $595.00     2.4   $1,428.00
                             comments.
   Browning, Maria           Update tax summary slides.                  $450.00     3.4   $1,530.00


                                                         64
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                Pg 70 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/09/2018
   Browning, Maria          Weekly call with E. Tzavelis, B. Collins,    $450.00     0.9    $405.00
                            J. Forrest, T. Hermanson, S. Fielding,
                            M. Butler (all Deloitte), Weil tax team,
                            FTI tax team, and Akin Gump tax team
                            to discuss new tax documents for data
                            room.
   Browning, Maria          Call with E. Tzavelis, B. Collins, T.        $450.00     0.5    $225.00
                            Hermanson, and S. Fielding (all
                            Deloitte) to discuss tax summary
                            slides.
   Browning, Maria          Call with E. Tzavelis, B. Collins, T.        $450.00     1.3    $585.00
                            Hermanson, S. Fielding, B. Baily (all
                            Deloitte), S. Goldring, M. Hoenig, E.
                            Allison, and E. Remijan (all Weil) to
                            discuss tax summary slides.
   Browning, Maria          Call with E. Tzavelis, B. Collins, J.        $450.00     0.3    $135.00
                            Forrest, and S. Fielding (all Deloitte) to
                            discuss tax summary slides.
   Butler, Mike             Weekly call with E. Tzavelis, M.             $595.00     0.9    $535.50
                            Browning, J. Forrest, T. Hermanson, S.
                            Fielding, B. Collins (all Deloitte), Weil
                            tax team, FTI tax team, and Akin Gump
                            tax team to discuss new tax
                            documents for data room.
   Butler, Mike             Review tax basis balance sheets              $595.00     2.2   $1,309.00
                            updated in the tax attribute reduction
                            model.
   Butler, Mike             Research IRC section 382(l)(5)               $595.00     1.1    $654.50
                            qualification and interest hair cut rules
                            for the stalking horse bid.
   Chatten, Colin           Review changes to legal organizational       $325.00     0.4    $130.00
                            structure chart.
   Collins, Bryan           Call with E. Tzavelis, M. Browning, T.       $850.00     0.5    $425.00
                            Hermanson, and S. Fielding (all
                            Deloitte) to discuss tax summary
                            slides.
   Collins, Bryan           Call with E. Tzavelis, M. Browning, J.       $850.00     0.3    $255.00
                            Forrest, and S. Fielding (all Deloitte) to
                            discuss tax summary slides.



                                                        65
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                                Pg 71 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                     Rate    Hours       Fees

Tax Restructuring Services
11/09/2018
   Collins, Bryan           Weekly call with E. Tzavelis, M.              $850.00     0.9    $765.00
                            Browning, J. Forrest, T. Hermanson, S.
                            Fielding, M. Butler (all Deloitte), Weil
                            tax team, FTI tax team, and Akin Gump
                            tax team to discuss new tax
                            documents for data room.
   Collins, Bryan           Call with E. Tzavelis, B. Baily, T.           $850.00     1.3   $1,105.00
                            Hermanson, S. Fielding, M. Browning
                            (all Deloitte), S. Goldring, M. Hoenig,
                            E. Allison, and E. Remijan (all Weil) to
                            discuss tax summary slides.
   Fielding, Stephen        Weekly call with E. Tzavelis, M.              $595.00     0.9    $535.50
                            Browning, J. Forrest, T. Hermanson, B.
                            Collins, M. Butler (all Deloitte), Weil tax
                            team, FTI tax team, and Akin Gump tax
                            team to discuss new tax documents for
                            data room.
   Fielding, Stephen        Call with E. Tzavelis, B. Baily, T.           $595.00     1.3    $773.50
                            Hermanson, B. Collins, M. Browning
                            (all Deloitte), S. Goldring, M. Hoenig,
                            E. Allison, and E. Remijan (all Weil) to
                            discuss tax summary slides.
   Fielding, Stephen        Call with E. Tzavelis, M. Browning, T.        $595.00     0.5    $297.50
                            Hermanson, and B. Collins (all
                            Deloitte) to discuss tax summary
                            slides.
   Fielding, Stephen        Call with E. Tzavelis, M. Browning, J.        $595.00     0.3    $178.50
                            Forrest, and B. Collins (all Deloitte) to
                            discuss tax summary slides.
   Fielding, Stephen        Review and provide comments on Weil           $595.00     2.5   $1,487.50
                            transaction summary and tax profile
                            slides.
   Fielding, Stephen        Update tax basis balance sheet for            $595.00     2.4   $1,428.00
                            deferred adjustments.
   Forrest, Jonathan        Weekly call with E. Tzavelis, M.              $975.00     0.9    $877.50
                            Browning, B. Collins, T. Hermanson, S.
                            Fielding, M. Butler (all Deloitte), Weil
                            tax team, FTI tax team, and Akin Gump
                            tax team to discuss new tax
                            documents for data room.



                                                         66
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                 Pg 72 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/09/2018
   Forrest, Jonathan         Call with E. Tzavelis, M. Browning, B.       $975.00     0.3    $292.50
                             Collins, and S. Fielding (all Deloitte) to
                             discuss tax summary slides.
   Forrest, Jonathan         Review Weil Board of Directors               $975.00     0.8    $780.00
                             presentation.
   Hermanson, Tom            Call with E. Tzavelis, M. Browning, B.       $850.00     0.5    $425.00
                             Collins, and S. Fielding (all Deloitte) to
                             discuss tax summary slides.
   Hermanson, Tom            Call with B. Baily, B. Collins, E.           $850.00     1.3   $1,105.00
                             Tzavelis, S. Fielding, M. Browning (all
                             Deloitte), S. Goldring, M. Hoenig, E.
                             Allison, and E. Remijan (all Weil) to
                             discuss tax summary slides.
   Hermanson, Tom            Discuss transaction summary memo             $850.00     0.5    $425.00
                             with R. Boyle (Sears).
   Hermanson, Tom            Call with E. Tzavelis, B. Baily, B.          $850.00     1.3   $1,105.00
                             Collins, S. Fielding, M. Browning (all
                             Deloitte), S. Goldring, M. Hoenig, E.
                             Allison, and E. Remijan (all Weil) to
                             discuss tax summary slides.
   Hermanson, Tom            Weekly call with E. Tzavelis, M.             $850.00     0.9    $765.00
                             Browning, B. Collins, J. Forrest, S.
                             Fielding, M. Butler (all Deloitte), Weil
                             tax team, FTI tax team, and Akin Gump
                             tax team to discuss new tax
                             documents for data room.
   Hoffman, David            Call with S. Goldring, M. Hoenig, and        $850.00     1.0    $850.00
                             E. Allisoin (all Weil) regarding tax basis
                             balance sheet.
   Hoffman, David            Prepare for creditor counsel call            $850.00     0.5    $425.00
                             regarding tax basis balance sheets.
   Huston, Michael           Review additional data with respect to       $850.00     0.6    $510.00
                             Sears/Kmart transaction to assess the
                             beginning basis Sears Holdings had in
                             Sears Roebuck.
   Tzavelis, Elias           Weekly call with B. Baily, B. Collins, J.    $850.00     0.9    $765.00
                             Forrest, T. Hermanson, S. Fielding, M.
                             Butler (all Deloitte), Weil tax team, FTI
                             tax team, and Akin Gump tax team to
                             discuss new tax documents for data
                             room.

                                                          67
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                 Pg 73 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/09/2018
   Tzavelis, Elias           Call with B. Baily, B. Collins, T.           $850.00     1.3   $1,105.00
                             Hermanson, S. Fielding, M. Browning
                             (all Deloitte), S. Goldring, M. Hoenig,
                             E. Allison, and E. Remijan (all Weil) to
                             discuss tax summary slides.
   Tzavelis, Elias           Call with M. Browning, B. Collins, J.        $850.00     0.3    $255.00
                             Forrest, and S. Fielding (all Deloitte) to
                             discuss tax summary slides.
   Tzavelis, Elias           Call with M. Browning, B. Collins, T.        $850.00     0.5    $425.00
                             Hermanson, and S. Fielding (all
                             Deloitte) to discuss tax summary
                             slides.
   Yoo, Peter                Review PwC transfer pricing status           $850.00     2.6   $2,210.00
                             report and provide comments
                             regarding the same.
11/10/2018
   Baily, Brianna            Revise prior transactions summary.           $595.00     0.9    $535.50
   Collins, Bryan            Review and provide comments on Weil          $850.00     2.8   $2,380.00
                             presentation to the restructuring
                             Committee of the Board of Directors
                             regarding tax issues.
   Forrest, Jonathan         Review Board of Directors presentation       $975.00     0.6    $585.00
                             deck regarding bankruptcy tax issues.
11/12/2018
   Allegretti, Joe           Compile and draft email to Sears tax         $325.00     1.4    $455.00
                             team regarding discussion related to
                             the tax basis balance sheet with M.
                             Butler (Deloitte).
   Allegretti, Joe           Discuss the tax basis balance sheet          $325.00     1.1    $357.50
                             with M. Butler, S. Fielding, M.
                             Browning, C. Chatten, and K. Corrigan
                             (all Deloitte).
   Allegretti, Joe           Discuss the stock basis workbook and         $325.00     0.3     $97.50
                             calculations with M. Butler, M.
                             Browning, C. Chatten, S. Fielding, and
                             K. Corrigan (all Deloitte).




                                                         68
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                                 Pg 74 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                     Rate    Hours       Fees

Tax Restructuring Services
11/12/2018
   Allegretti, Joe           Discuss the tax basis balance sheet,          $325.00     0.5    $162.50
                             tax attribute reduction model, interest
                             expense, and stock basis calculations
                             with S. Fielding and M. Butler (both
                             Deloitte).
   Allegretti, Joe           Adjust the net operating losses               $325.00     1.3    $422.50
                             allocated to the separate entities for
                             historical interest expense deductions
                             with M. Butler (Deloitte).
   Baily, Brianna            Revise prior transactions summary.            $595.00     4.3   $2,558.50
   Baily, Brianna            Continue to revise prior transactions         $595.00     4.5   $2,677.50
                             summary.
   Browning, Maria           Continue to research relevant                 $450.00     2.1    $945.00
                             transaction rulings and assess tax
                             effects.
   Browning, Maria           Discuss the stock basis workbook and          $450.00     0.3    $135.00
                             calculations with M. Butler, J. Allegretti,
                             C. Chatten, S. Fielding, and K.
                             Corrigan (all Deloitte).
   Browning, Maria           Discuss the tax basis balance sheet           $450.00     1.1    $495.00
                             with M. Butler, S. Fielding, J. Allegretti,
                             C. Chatten, and K. Corrigan (all
                             Deloitte).
   Browning, Maria           Research relevant transaction rulings         $450.00     3.9   $1,755.00
                             and assess tax effects.
   Butler, Mike              Adjust the net operating losses               $595.00     1.3    $773.50
                             allocated to the separate entities for
                             historical interest expense deductions
                             with J. Allegretti (Deloitte).
   Butler, Mike              Discuss the tax basis balance sheet,          $595.00     0.5    $297.50
                             tax attribute reduction model, interest
                             expense, and stock basis calculations
                             with S. Fielding and J. Allegretti (both
                             Deloitte).
   Butler, Mike              Discuss the tax basis balance sheet           $595.00     1.1    $654.50
                             with J. Allegretti, S. Fielding, M.
                             Browning, C. Chatten, and K. Corrigan
                             (all Deloitte).




                                                          69
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                                Pg 75 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                     Rate    Hours       Fees

Tax Restructuring Services
11/12/2018
   Butler, Mike             Discuss the stock basis workbook and          $595.00     0.3    $178.50
                            calculations with J. Allegretti, M.
                            Browning, C. Chatten, S. Fielding, and
                            K. Corrigan (all Deloitte).
   Butler, Mike             Compile and draft email to Sears tax          $595.00     1.4    $833.00
                            team regarding discussion related to
                            the tax basis balance sheet with J.
                            Allegretti (Deloitte).
   Butler, Mike             Review Sears net operating loss               $595.00     2.1   $1,249.50
                            allocation schedule and inputs into tax
                            attribute reduction model.
   Chatten, Colin           Revise Sears organizational structure         $325.00     3.7   $1,202.50
                            chart.
   Chatten, Colin           Continue to revise Sears                      $325.00     2.9    $942.50
                            organizational structure chart.
   Chatten, Colin           Discuss the stock basis workbook and          $325.00     0.3     $97.50
                            calculations with M. Butler, J. Allegretti,
                            M. Browning, S. Fielding, and K.
                            Corrigan (all Deloitte).
   Chatten, Colin           Discuss the tax basis balance sheet           $325.00     1.1    $357.50
                            with M. Butler, S. Fielding, J. Allegretti,
                            M. Browning, and K. Corrigan (all
                            Deloitte).
   Chen, Kelsey             Scan historical tax returns for stock         $325.00     5.4   $1,755.00
                            basis analysis.
   Chen, Kelsey             Continue to scan historical tax returns       $325.00     2.8    $910.00
                            for stock basis analysis.
   Collins, Bryan           Review of Sears transaction summary.          $850.00     0.7    $595.00
   Corrigan, Kevin          Discussion with M. Huston (Deloitte)          $595.00     0.8    $476.00
                            regarding tax stock basis analysis.
   Corrigan, Kevin          Update tax stock basis calculations.          $595.00     2.2   $1,309.00
   Corrigan, Kevin          Discuss the tax basis balance sheet           $595.00     1.1    $654.50
                            with J. Allegretti, S. Fielding, M.
                            Browning, C. Chatten, and M. Butler
                            (all Deloitte).
   Corrigan, Kevin          Discuss the stock basis workbook and          $595.00     0.3    $178.50
                            calculations with J. Allegretti, M.
                            Browning, C. Chatten, S. Fielding, and
                            M. Butler (all Deloitte).

                                                         70
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 76 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/12/2018
   Fielding, Stephen         Discuss the tax basis balance sheet         $595.00     1.1    $654.50
                             with J. Allegretti, K. Corrigan, M.
                             Browning, C. Chatten, and M. Butler
                             (all Deloitte).
   Fielding, Stephen         Research various structuring                $595.00     2.8   $1,666.00
                             alternatives for emergence transaction.
   Fielding, Stephen         Continue to research various                $595.00     2.4   $1,428.00
                             structuring alternatives for emergence
                             transaction.
   Fielding, Stephen         Discuss the tax basis balance sheet,        $595.00     0.5    $297.50
                             tax attribute model, interest expense,
                             and stock basis calculations with M.
                             Butler and J. Allegretti (both Deloitte).
   Fielding, Stephen         Discuss the stock basis workbook and        $595.00     0.3    $178.50
                             calculations with J. Allegretti, M.
                             Browning, C. Chatten, K. Corrigan, and
                             M. Butler (all Deloitte).
   Forrest, Jonathan         Review memo on summary of recent            $975.00     1.1   $1,072.50
                             Sears transactions.
   Gandhi, Shivani           Scan historical tax returns for stock       $325.00     5.2   $1,690.00
                             basis analysis.
   Gandhi, Shivani           Continue to scan historical tax returns     $325.00     4.1   $1,332.50
                             for stock basis analysis.
   Hermanson, Tom            Discuss transaction summary memo            $850.00     0.5    $425.00
                             with R. Boyle (Sears).
   Hermanson, Tom            Discuss ASHMC transfer pricing issues       $850.00     1.0    $850.00
                             and changes with L. Meerschaert
                             (Sears).
   Hoffman, David            Review draft tax basis balance sheets.      $850.00     0.9    $765.00
   Huston, Michael           Discussion with K. Corrigan (Deloitte)      $850.00     0.8    $680.00
                             regarding tax stock basis analysis.
   Perez, Cristian           Scan historical tax returns for stock       $325.00     5.0   $1,625.00
                             basis analysis.
   Perez, Cristian           Continue to scan historical tax returns     $325.00     4.0   $1,300.00
                             for stock basis analysis.
   Soni, Kumail              Scan historical tax returns for stock       $325.00     4.9   $1,592.50
                             basis analysis.
   Soni, Kumail              Continue to scan historical tax returns     $325.00     4.1   $1,332.50
                             for stock basis analysis.

                                                          71
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                 Pg 77 of 158
                                    Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/12/2018
   Tarrant, Steve            Review IRC section 382 memo.               $850.00     1.0    $850.00
   Wolter, Devin             Scan historical tax returns for stock      $325.00     5.0   $1,625.00
                             basis analysis.
   Wolter, Devin             Continue to scan historical tax returns    $325.00     4.0   $1,300.00
                             for stock basis analysis.
11/13/2018
   Allegretti, Joe           Discuss the tax basis balance sheet        $325.00     0.2     $65.00
                             and related items with E. Tzavelis, K.
                             Corrigan, M. Browning, S. Fielding, M.
                             Butler (all Deloitte) with L.
                             Meerschaert, D. Meyer and C. Olsen
                             (all Sears).
   Allegretti, Joe           Discuss the intercompany debt and          $325.00     0.8    $260.00
                             balances with K. Corrigan, E. Tzavelis,
                             M. Browning, S. Fielding, and M. Butler
                             (all Deloitte).
   Allegretti, Joe           Discuss the intercompany debt and          $325.00     0.1     $32.50
                             balances with K. Corrigan, M.
                             Browning, and M. Butler (all Deloitte).
   Allegretti, Joe           Update the tax basis balance sheet to      $325.00     1.5    $487.50
                             send to the Sears tax team to review
                             the deferred tax inventory balances
                             with M. Butler (Deloitte).
   Allegretti, Joe           Integrate the preliminary stock basis      $325.00     1.0    $325.00
                             amounts into the tax attribute reduction
                             model with M. Butler (Deloitte).
   Allegretti, Joe           Discuss the tax status updates with T.     $325.00     0.3     $97.50
                             Hermanson, K. Corrigan, E. Tzavelis,
                             M. Browning, S. Fielding, and M. Butler
                             (all Deloitte).
   Allegretti, Joe           Discuss the tax basis balance sheet        $325.00     0.6    $195.00
                             and related items with K. Corrigan, M.
                             Browning, S. Fielding, and M. Butler
                             (all Deloitte) with L. Meerschaert, D.
                             Meyer and C. Olsen (all Sears).
   Atwal, Justin             Prepare inside asset basis as part of      $325.00     3.4   $1,105.00
                             the Sears basis study.
   Atwal, Justin             Continue to prepare inside asset basis     $325.00     2.4    $780.00
                             as part of the Sears basis study.


                                                         72
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                                Pg 78 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                     Rate    Hours       Fees

Tax Restructuring Services
11/13/2018
   Baily, Brianna           Revise prior Sears transactions               $595.00     1.8   $1,071.00
                            summary.
   Browning, Maria          Discuss tax status updates with T.            $450.00     0.3    $135.00
                            Hermanson, K. Corrigan, E. Tzavelis,
                            S. Fielding, M. Butler, and J. Allegretti
                            (all Deloitte).
   Browning, Maria          Discuss the tax basis balance sheet           $450.00     0.6    $270.00
                            and related items with K. Corrigan, J.
                            Allegretti, S. Fielding, and M. Butler (all
                            Deloitte) with L. Meerschaert, D. Meyer
                            and C. Olsen (all Sears).
   Browning, Maria          Discuss the intercompany debt and             $450.00     0.1     $45.00
                            balances with K. Corrigan, J. Allegretti,
                            and M. Butler (all Deloitte).
   Browning, Maria          Discuss the intercompany debt and             $450.00     0.8    $360.00
                            balances with K. Corrigan, E. Tzavelis,
                            J. Allegretti, S. Fielding, and M. Butler
                            (all Deloitte).
   Browning, Maria          Discuss the tax basis balance sheet           $450.00     0.2     $90.00
                            and related items with E. Tzavelis, K.
                            Corrigan, J. Allegretti, S. Fielding, M.
                            Butler (all Deloitte) with L.
                            Meerschaert, D. Meyer and C. Olsen
                            (all Sears).
   Browning, Maria          Meeting with E. Tzavelis, T.                  $450.00     0.9    $405.00
                            Hermanson, P. Yoo, S. Fielding, and
                            K. Corrigan (all Deloitte) to discuss
                            transfer pricing.
   Browning, Maria          Meeting with E. Tzavelis, T.                  $450.00     2.2    $990.00
                            Hermanson, S. Fielding, and K.
                            Corrigan (all Deloitte) to discuss
                            transactional history of the company.
   Browning, Maria          Meeting with E. Tzavelis, T.                  $450.00     0.3    $135.00
                            Hermanson, S. Fielding, and K.
                            Corrigan (all Deloitte) to discuss
                            foreign tax credits.
   Butler, Mike             Update the tax basis balance sheet to         $595.00     1.5    $892.50
                            send to the Sears tax team to review
                            the deferred tax inventory balances
                            with J. Allegretti (Deloitte).


                                                         73
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 79 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours      Fees

Tax Restructuring Services
11/13/2018
   Butler, Mike             Discuss the intercompany debt and           $595.00     0.8    $476.00
                            balances with K. Corrigan, E. Tzavelis,
                            J. Allegretti, M. Browning, and S.
                            Fielding (all Deloitte).
   Butler, Mike             Discuss the intercompany debt and           $595.00     0.1     $59.50
                            balances with K. Corrigan, J. Allegretti,
                            and M. Browning (all Deloitte).
   Butler, Mike             Discuss the tax status updates with T.      $595.00     0.3    $178.50
                            Hermanson, K. Corrigan, E. Tzavelis,
                            M. Browning, S. Fielding, and J.
                            Allegretti (all Deloitte).
   Butler, Mike             Discuss the tax basis balance sheet         $595.00     0.2    $119.00
                            and related items with E. Tzavelis, K.
                            Corrigan, M. Browning, S. Fielding, J.
                            Allegretti (all Deloitte) with L.
                            Meerschaert, D. Meyer and C. Olsen
                            (all Sears).
   Butler, Mike             Discuss the tax basis balance sheet         $595.00     0.6    $357.00
                            and related items with K. Corrigan, M.
                            Browning, S. Fielding, and J. Allegretti
                            (all Deloitte) with L. Meerschaert, D.
                            Meyer and C. Olsen (all Sears).
   Butler, Mike             Integrate the preliminary stock basis       $595.00     1.0    $595.00
                            amounts into the tax attribute reduction
                            model with J. Allegretti (Deloitte).
   Chatten, Colin           Create organizational structure chart       $325.00     2.8    $910.00
                            regarding certain prior transactions.
   Chatten, Colin           Research the deductibility of interest      $325.00     1.0    $325.00
                            expense during a bankruptcy
                            proceeding.
   Collins, Bryan           Review summary of recent transaction        $850.00     0.8    $680.00
                            of Sears structure.
   Collins, Bryan           Revise transaction summary memo.            $850.00     0.4    $340.00
   Corrigan, Kevin          Discuss the tax basis balance sheet         $595.00     0.6    $357.00
                            and related items with J. Allegretti, M.
                            Browning, S. Fielding, and M. Butler
                            (all Deloitte) with L. Meerschaert, D.
                            Meyer and C. Olsen (all Sears).




                                                        74
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                               Pg 80 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                     Rate    Hours       Fees

Tax Restructuring Services
11/13/2018
   Corrigan, Kevin         Meeting with E. Tzavelis, T.                  $595.00     2.2   $1,309.00
                           Hermanson, S. Fielding, and M.
                           Browning (all Deloitte) to discuss
                           transactional history of the company.
   Corrigan, Kevin         Update tax stock basis calculations.          $595.00     2.4   $1,428.00
   Corrigan, Kevin         Discuss the intercompany debt and             $595.00     0.1     $59.50
                           balances with M. Butler, J. Allegretti,
                           and M. Browning (all Deloitte).
   Corrigan, Kevin         Discuss the tax status updates with T.        $595.00     0.3    $178.50
                           Hermanson, J. Allegretti, E. Tzavelis,
                           M. Browning, S. Fielding, and M. Butler
                           (all Deloitte).
   Corrigan, Kevin         Discuss the intercompany debt and             $595.00     0.8    $476.00
                           balances with J. Allegretti, E. Tzavelis,
                           M. Browning, S. Fielding, and M. Butler
                           (all Deloitte).
   Corrigan, Kevin         Discuss the tax basis balance sheet           $595.00     0.2    $119.00
                           and related items with E. Tzavelis, J.
                           Allegretti, M. Browning, S. Fielding, M.
                           Butler (all Deloitte) with L.
                           Meerschaert, D. Meyer and C. Olsen
                           (all Sears).
   Corrigan, Kevin         Meeting with E. Tzavelis, M. Browning,        $595.00     0.9    $535.50
                           T. Hermanson, P. Yoo, and S. Fielding
                           (all Deloitte) to discuss transfer pricing.
   Corrigan, Kevin         Meeting with E. Tzavelis, T.                  $595.00     0.3    $178.50
                           Hermanson, S. Fielding, and M.
                           Browning (all Deloitte) to discuss
                           foreign tax credits.
   Fielding, Stephen       Discuss the tax status updates with T.        $595.00     0.3    $178.50
                           Hermanson, K. Corrigan, E. Tzavelis,
                           M. Browning, J. Allegretti, and M.
                           Butler (all Deloitte).
   Fielding, Stephen       Meeting with E. Tzavelis, T.                  $595.00     0.3    $178.50
                           Hermanson, M. Browning, and K.
                           Corrigan (all Deloitte) to discuss
                           foreign tax credits.
   Fielding, Stephen       Meeting with E. Tzavelis, M. Browning,        $595.00     0.9    $535.50
                           T. Hermanson, P. Yoo, and K.
                           Corrigan (Deloitte) to discuss transfer
                           pricing.

                                                        75
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                               Pg 81 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/13/2018
   Fielding, Stephen       Discuss the tax basis balance sheet         $595.00     0.2    $119.00
                           and related items with E. Tzavelis, K.
                           Corrigan, M. Browning, J. Allegretti, M.
                           Butler (all Deloitte) with L.
                           Meerschaert, D. Meyer and C. Olsen
                           (all Sears).
   Fielding, Stephen       Discuss the tax basis balance sheet         $595.00     0.6    $357.00
                           and related items with K. Corrigan, M.
                           Browning, J. Allegretti, and M. Butler
                           (all Deloitte) with L. Meerschaert, D.
                           Meyer and C. Olsen (all Sears).
   Fielding, Stephen       Meeting with E. Tzavelis, T.                $595.00     2.2   $1,309.00
                           Hermanson, M. Browning, and K.
                           Corrigan (all Deloitte) to discuss
                           transactional history of the company.
   Fielding, Stephen       Discuss the intercompany debt and           $595.00     0.8    $476.00
                           balances with K. Corrigan, E. Tzavelis,
                           J. Allegretti, M. Browning, and M.
                           Butler (all Deloitte).
   Forrest, Jonathan       Review revised memo on summary of           $975.00     0.8    $780.00
                           transactions.
   Hermanson, Tom          Meeting with E. Tzavelis, M. Browning,      $850.00     0.9    $765.00
                           P. Yoo, S. Fielding, and K. Corrigan
                           (Deloitte) to discuss transfer pricing.
   Hermanson, Tom          Discuss the tax status updates with J.      $850.00     0.3    $255.00
                           Allegretti, K. Corrigan, E. Tzavelis, M.
                           Browning, S. Fielding, and M. Butler
                           (all Deloitte).
   Hermanson, Tom          Meeting with E. Tzavelis, M. Browning,      $850.00     0.3    $255.00
                           S. Fielding, and K. Corrigan (all
                           Deloitte) to discuss foreign tax credits.
   Hermanson, Tom          Meeting with E. Tzavelis, M. Browning,      $850.00     2.2   $1,870.00
                           S. Fielding, and K. Corrigan (all
                           Deloitte) to discuss transactional
                           history of the company.
   Hoffman, David          Analyze Sears case tax matters.             $850.00     0.8    $680.00
   Hospodarsky, Sara       Bookmark historical tax returns for tax     $325.00     5.1   $1,657.50
                           basis study.
   Schreiber, Mendy        Review summary transaction write-up.        $450.00     0.5    $225.00


                                                       76
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 82 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/13/2018
   Tzavelis, Elias           Discuss the intercompany debt and           $850.00     0.8    $680.00
                             balances with J. Allegretti, K. Corrigan,
                             M. Browning, S. Fielding, and M. Butler
                             (all Deloitte).
   Tzavelis, Elias           Discuss the tax status updates with T.      $850.00     0.3    $255.00
                             Hermanson, K. Corrigan, J. Allegretti,
                             M. Browning, S. Fielding, and M. Butler
                             (all Deloitte).
   Tzavelis, Elias           Discuss the tax basis balance sheet         $850.00     0.2    $170.00
                             and related items with K. Corrigan, J.
                             Allegretti, M. Browning, S. Fielding, M.
                             Butler (all Deloitte) with L.
                             Meerschaert, D. Meyer and C. Olsen
                             (all Sears).
   Tzavelis, Elias           Meeting with M. Browning, T.                $850.00     0.3    $255.00
                             Hermanson, S. Fielding, and K.
                             Corrigan (all Deloitte) to discuss
                             foreign tax credits.
   Tzavelis, Elias           Meeting with M. Browning, T.                $850.00     2.2   $1,870.00
                             Hermanson, S. Fielding, and K.
                             Corrigan (all Deloitte) to discuss
                             transactional history of the company.
   Tzavelis, Elias           Meeting with M. Browning, T.                $850.00     0.9    $765.00
                             Hermanson, P. Yoo, S. Fielding, and
                             K. Corrigan (Deloitte) to discuss
                             transfer pricing.
   Tzavelis, Elias           Review preliminary stock basis              $850.00     1.6   $1,360.00
                             analysis.
   Yoo, Peter                Meeting with E. Tzavelis, M. Browning,      $850.00     0.9    $765.00
                             T. Hermanson, S. Fielding, and K.
                             Corrigan (Deloitte) to discuss transfer
                             pricing.
11/14/2018
   Allegretti, Joe           Call with M. Butler (Deloitte) and L.       $325.00     0.2     $65.00
                             Meerschaert and D. Meyer (both
                             Sears) to discuss tax basis balance
                             sheet.
   Allegretti, Joe           Update the tax basis balance sheet          $325.00     2.2    $715.00
                             within the tax attribute reduction model.



                                                         77
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 83 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours      Fees

Tax Restructuring Services
11/14/2018
   Allegretti, Joe           Update the tax basis balance sheet          $325.00     3.0    $975.00
                             with M. Butler (Deloitte) in connection
                             with the comments from the Sears tax
                             team.
   Allegretti, Joe           Update and link the book balances           $325.00     1.6    $520.00
                             within the tax basis balance sheet.
   Allegretti, Joe           Discuss the tax attribute reduction         $325.00     0.5    $162.50
                             model with M. Browning, S. Fielding,
                             M. Butler, E. Tzavelis, and H. Elandary
                             (all Deloitte).
   Allegretti, Joe           Call to follow-up on the discussion of      $325.00     0.1     $32.50
                             the tax basis balance sheet and the
                             timing of certain deliverables with M.
                             Butler and E. Tzavelis (both Deloitte).
   Atwal, Justin             Bookmark historical tax returns for         $325.00     0.3     $97.50
                             Sears tax basis study.
   Baily, Brianna            Research pre-1995 successor asset           $595.00     1.5    $892.50
                             rule.
   Browning, Maria           Discuss the tax attribute reduction         $450.00     0.5    $225.00
                             model with J. Allegretti, S. Fielding, M.
                             Butler, E. Tzavelis, and H. Elandary (all
                             Deloitte).
   Browning, Maria           Call with E. Tzavelis, J. Forrest, and S.   $450.00     0.5    $225.00
                             Fielding (all Deloitte) to discuss prior
                             Sear transactions.
   Browning, Maria           Meeting with E. Tzavelis and S.             $450.00     2.1    $945.00
                             Fielding (both Deloitte) to discuss
                             emergence transaction steps.
   Browning, Maria           Meeting with E. Tzavelis and S.             $450.00     2.2    $990.00
                             Fielding (both Deloitte) to discuss
                             emergence transaction steps.
   Browning, Maria           Meeting with E. Tzavelis and S.             $450.00     2.2    $990.00
                             Fielding (both Deloitte) to discuss
                             emergence transaction steps.
   Browning, Maria           Research transaction structure steps.       $450.00     0.8    $337.50
   Butler, Mike              Call with J. Allegretti (Deloitte) and L.   $595.00     0.2    $119.00
                             Meerschaert and D. Meyer (both
                             Sears) to discuss tax basis balance
                             sheet.


                                                          78
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 84 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/14/2018
   Butler, Mike             Update the tax basis balance sheet         $595.00     3.0   $1,785.00
                            with J. Allegretti (Deloitte) in
                            connection with the comments from the
                            Sears tax team.
   Butler, Mike             Discuss the tax attribute reduction        $595.00     0.5    $297.50
                            model with M. Browning, S. Fielding, J.
                            Allegretti, E. Tzavelis, and H. Elandary
                            (all Deloitte).
   Butler, Mike             Call to follow-up on the discussion of     $595.00     0.1     $59.50
                            the tax basis balance sheet and the
                            timing of certain deliverables with J.
                            Allegretti and E. Tzavelis (both
                            Deloitte).
   Butler, Mike             Review updates made to tax basis           $595.00     2.2   $1,309.00
                            balance sheets.
   Butler, Mike             Review tax credit and general business     $595.00     2.9   $1,725.50
                            credit inputs in the tax attribute
                            reduction model.
   Chatten, Colin           Revise organizational structure chart      $325.00     2.8    $910.00
                            for certain prior transactions.
   Chatten, Colin           Continue to revise organizational          $325.00     2.4    $780.00
                            structure chart for certain prior
                            transactions.
   Collins, Bryan           Research Homart deferred gain in           $850.00     1.3   $1,105.00
                            stock.
   Corrigan, Kevin          Incorporate historic stock distributions   $595.00     2.0   $1,190.00
                            by Company into tax stock basis
                            calculations.
   Corrigan, Kevin          Discussion with M. Huston (Deloitte)       $595.00     1.1    $654.50
                            regarding Kmart merger impact on tax
                            stock basis analysis
   Corrigan, Kevin          Update tax stock basis calculations.       $595.00     1.7   $1,011.50
   Elandary, Hannah         Revise tax attribution model.              $325.00     1.9    $617.50
   Elandary, Hannah         Discuss the tax attribute reduction        $325.00     0.5    $162.50
                            model with M. Browning, J. Allegretti,
                            M. Butler, E. Tzavelis, and S. Fielding
                            (all Deloitte).
   Elandary, Hannah         Review tax attribution model.              $325.00     1.1    $357.50



                                                        79
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 85 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/14/2018
   Fielding, Stephen         Review of historical intercompany           $595.00     1.2    $714.00
                             transaction memos and write-ups.
   Fielding, Stephen         Continue to review of intercompany          $595.00     0.9    $535.50
                             transaction memos and write-ups.
   Fielding, Stephen         Meeting with E. Tzavelis and M.             $595.00     2.1   $1,249.50
                             Browning (both Deloitte) to discuss
                             emergence transaction steps.
   Fielding, Stephen         Meeting with E. Tzavelis and M.             $595.00     2.2   $1,309.00
                             Browning (both Deloitte) to discuss
                             emergence transaction steps.
   Fielding, Stephen         Meeting with E. Tzavelis and M.             $595.00     2.2   $1,309.00
                             Browning (both Deloitte) to discuss
                             emergence transaction steps.
   Fielding, Stephen         Call with E. Tzavelis, J. Forrest, and M.   $595.00     0.5    $297.50
                             Browning (all Deloitte) to discuss prior
                             Sear transactions.
   Fielding, Stephen         Discuss the tax attribute reduction         $595.00     0.5    $297.50
                             model with M. Browning, J. Allegretti,
                             M. Butler, E. Tzavelis, and H. Elandary
                             (all Deloitte).
   Forrest, Jonathan         Call with E. Tzavelis, S. Fielding, and     $975.00     0.5    $487.50
                             M. Browning (all Deloitte) to discuss
                             prior Sear transactions.
   Forrest, Jonathan         Review authorities related to deferred      $975.00     1.4   $1,365.00
                             intercompany transactions.
   Huston, Michael           Review analysis of change in basis          $850.00     2.6   $2,210.00
                             from Orchard and Lands End spin offs.
   Huston, Michael           Discussion with K. Corrigan (Deloitte)      $850.00     1.1    $935.00
                             regarding Kmart merger impact on tax
                             stock basis analysis.
   Tarrant, Steve            Review and edit IRC section 382             $850.00     3.0   $2,550.00
                             memo.
   Tzavelis, Elias           Meeting with S. Fielding and M.             $850.00     2.2   $1,870.00
                             Browning (both Deloitte) to discuss
                             emergence transaction steps.
   Tzavelis, Elias           Discuss the tax attribute reduction         $850.00     0.5    $425.00
                             model with M. Browning, J. Allegretti,
                             M. Butler, S. Fielding, and H. Elandary
                             (all Deloitte).


                                                        80
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 86 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/14/2018
   Tzavelis, Elias           Call to follow-up on the discussion of      $850.00     0.1     $85.00
                             the tax basis balance sheet and the
                             timing of certain deliverables with J.
                             Allegretti and M. Butler (both Deloitte).
   Tzavelis, Elias           Call with J. Forrest, S. Fielding, and M.   $850.00     0.5    $425.00
                             Browning (all Deloitte) to discuss prior
                             Sear transactions.
   Tzavelis, Elias           Meeting with S. Fielding and M.             $850.00     2.1   $1,785.00
                             Browning (both Deloitte) to discuss
                             emergence transaction steps.
   Tzavelis, Elias           Meeting with S. Fielding and M.             $850.00     2.2   $1,870.00
                             Browning (both Deloitte) to discuss
                             emergence transaction steps.
11/15/2018
   Allegretti, Joe           Update legal entity tax basis balance       $325.00     0.2     $65.00
                             sheet.
   Allegretti, Joe           Call with M. Butler (Deloitte) to discuss   $325.00     0.3     $97.50
                             the tax basis balance sheet comments
                             provided by the Sears tax team.
   Allegretti, Joe           Call with E. Tzavelis, K. Schaefer, and     $325.00     0.2     $65.00
                             S. Fielding (all Deloitte) to discuss
                             updates to the tax attribute reduction
                             model.
   Allegretti, Joe           Call with M. Butler, E. Tzavelis, M.        $325.00     0.7    $227.50
                             Browning, and S. Fielding (all Deloitte)
                             to discuss the updates to the tax basis
                             balance sheet.
   Allegretti, Joe           Call with K. Corrigan (Deloitte) to         $325.00     0.1     $32.50
                             discuss the recent updates to the tax
                             basis balance sheet.
   Allegretti, Joe           Discuss the Sears tax team's                $325.00     0.3     $97.50
                             comments within the tax basis balance
                             sheet with M. Butler (Deloitte).
   Allegretti, Joe           Update the tax basis balance sheet.         $325.00     2.7    $877.50
   Allegretti, Joe           Build out the organizational chart in the   $325.00     3.0    $975.00
                             tax attribute model.
   Atwal, Justin             Continue to bookmark historical tax         $325.00     2.6    $845.00
                             returns for Sears basis study.



                                                         81
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 87 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/15/2018
   Atwal, Justin            Bookmark historical tax returns for        $325.00     3.3   $1,072.50
                            Sears basis study.
   Baily, Brianna           Research pre-1995 successor asset          $595.00     3.8   $2,261.00
                            rule.
   Baily, Brianna           Continue to research pre-1995              $595.00     2.4   $1,428.00
                            successor asset rule.
   Browning, Maria          Call with M. Butler, E. Tzavelis, M.       $450.00     0.7    $315.00
                            Browning, and S. Fielding (all Deloitte)
                            to discuss the updates to the tax basis
                            balance sheet.
   Browning, Maria          Call with E. Tzavelis and K. Corrigan      $450.00     0.6    $270.00
                            (both Deloitte) to discuss stock basis.
   Browning, Maria          Call with E. Tzavelis, B. Collins, J.      $450.00     0.7    $315.00
                            Forrest, S. Fielding, and M. Schreiber
                            (all Deloitte) to discuss prior
                            transactions of the company.
   Browning, Maria          Update legal organizational chart.         $450.00     2.6   $1,170.00
   Browning, Maria          Continue to update legal organizational    $450.00     1.8    $810.00
                            chart.
   Butler, Mike             Review cancellation of debt calculation    $595.00     2.8   $1,666.00
                            in tax attribute reduction model.
   Butler, Mike             Discuss the Sears tax team's               $595.00     0.3    $178.50
                            comments within the tax basis balance
                            sheet with J. Allegretti (Deloitte).
   Butler, Mike             Call with J. Allegretti (Deloitte) to      $595.00     0.3    $178.50
                            discuss the tax basis balance sheet
                            comments provided by the Sears tax
                            team.
   Butler, Mike             Call with J. Allegretti, E. Tzavelis, M.   $595.00     0.7    $416.50
                            Browning, and S. Fielding (all Deloitte)
                            to discuss the updates to the tax basis
                            balance sheet.
   Collins, Bryan           Call with E. Tzavelis, M. Browning, J.     $850.00     0.7    $595.00
                            Forrest, S. Fielding, and M. Schreiber
                            (all Deloitte) to discuss prior
                            transactions of the company.
   Collins, Bryan           Review Homart presentation deck            $850.00     2.3   $1,955.00
                            regarding restructuring.



                                                       82
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                               Pg 88 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/15/2018
   Corrigan, Kevin         Update tax stock basis calculations for      $595.00     2.9   $1,725.50
                           new tax basis balance sheet data.
   Corrigan, Kevin         Call with J. Allegretti (Deloitte) to        $595.00     0.1     $59.50
                           discuss the recent updates to the tax
                           basis balance sheet.
   Corrigan, Kevin         Call with E. Tzavelis and M. Browning        $595.00     0.6    $357.00
                           (both Deloitte) to discuss stock basis.
   Corrigan, Kevin         Discussion with M. Huston (Deloitte)         $595.00     1.0    $595.00
                           regarding review comments on stock
                           basis analysis.
   Corrigan, Kevin         Discussion with M. Huston (Deloitte)         $595.00     1.2    $714.00
                           regarding transaction history of
                           company and impact on stock basis
                           analysis.
   Elandary, Hannah        Revise tax attribution model.                $325.00     1.0    $325.00
   Fielding, Stephen       Call with E. Tzavelis, B. Collins, J.        $595.00     0.7    $416.50
                           Forrest, M. Browning, and M.
                           Schreiber (all Deloitte) to discuss prior
                           transactions of the company.
   Fielding, Stephen       Call with M. Butler, E. Tzavelis, M.         $595.00     0.7    $416.50
                           Browning, and J. Allegretti (all Deloitte)
                           to discuss the updates to the tax basis
                           balance sheet.
   Fielding, Stephen       Call with E. Tzavelis, K. Schaefer, and      $595.00     0.2    $119.00
                           J. Allegretti (all Deloitte) to discuss
                           updates to the tax attribute reduction
                           model.
   Forrest, Jonathan       Review prior regulations on deferred         $975.00     0.8    $780.00
                           intercompany transactions.
   Forrest, Jonathan       Call with E. Tzavelis, B. Collins, M.        $975.00     0.7    $682.50
                           Browning, S. Fielding, and M.
                           Schreiber (all Deloitte) to discuss prior
                           transactions of the company.
   Hospodarsky, Sara       Analyze historical tax returns.              $325.00     3.4   $1,105.00
   Huston, Michael         Discussion with K. Corrigan (Deloitte)       $850.00     1.0    $850.00
                           regarding review comments on stock
                           basis analysis.
   Huston, Michael         Review changes to spin-off allocations       $850.00     1.1    $935.00
                           for basis study.

                                                       83
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                 Pg 89 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/15/2018
   Huston, Michael           Discussion with K. Corrigan (Deloitte)     $850.00     1.2   $1,020.00
                             regarding transaction history of
                             company and impact on stock basis
                             analysis.
   Lowry, Jamie              Prepare memo of findings regarding         $595.00     1.6    $952.00
                             Clearidge research.
   Lowry, Jamie              Research Clearidge, Atticus and            $595.00     2.0   $1,190.00
                             Deutsche to update the draft tax
                             memo.
   Lowry, Jamie              Review comments on draft Clearidge         $595.00     2.0   $1,190.00
                             tax research memo from S. Tarrant
                             (Deloitte).
   Lowry, Jamie              Call with S. Tarrant (Deloitte) to         $595.00     1.0    $595.00
                             discuss draft of Clearidge tax memo
                             and discuss items that need to be
                             updated.
   Lowry, Jamie              Review affiliations for ESL entities and   $595.00     2.0   $1,190.00
                             Fairholme entities.
   Moore, Catherine          Review memo of findings regarding          $595.00     1.0    $595.00
                             Clearidge research.
   Schaefer, Karl            Review tax attribute reduction model.      $725.00     0.9    $652.50
   Schaefer, Karl            Call with E. Tzavelis, S. Fielding, and    $725.00     0.2    $145.00
                             J. Allegretti (all Deloitte) to discuss
                             updates to the tax attribute reduction
                             model.
   Schreiber, Mendy          Call with E. Tzavelis, B. Collins, J.      $450.00     0.7    $315.00
                             Forrest, S. Fielding, and M. Browning
                             (all Deloitte) to discuss prior
                             transactions of the company.
   Tarrant, Steve            Call with J. Lowry (Deloitte) to discuss   $850.00     1.0    $850.00
                             draft of Clearidge tax memo and
                             discuss items that need to be updated.
   Tarrant, Steve            Review memo of findings regarding          $850.00     1.5   $1,275.00
                             Clearidge research.
   Tzavelis, Elias           Call with M. Browning and K. Corrigan      $850.00     0.6    $510.00
                             (both Deloitte) to discuss stock basis.
   Tzavelis, Elias           Call with M. Browning, B. Collins, J.      $850.00     0.7    $595.00
                             Forrest, S. Fielding, and M. Schreiber
                             (all Deloitte) to discuss prior
                             transactions of the company.

                                                        84
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 90 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/15/2018
   Tzavelis, Elias           Call with K. Schaefer, S. Fielding, and     $850.00     0.2    $170.00
                             J. Allegretti (all Deloitte) to discuss
                             updates to the tax attribute reduction
                             model.
   Tzavelis, Elias           Call with M. Butler, J. Allegretti, M.      $850.00     0.7    $595.00
                             Browning, and S. Fielding (all Deloitte)
                             to discuss the updates to the tax basis
                             balance sheet.
11/16/2018
   Allegretti, Joe           Review Treasury Regulations related         $325.00     1.1    $357.50
                             to bankruptcy under Internal Revenue
                             Code 1.1502.
   Allegretti, Joe           Weekly advisor call with E. Tzavelis, J.    $325.00     0.5    $162.50
                             Forrest, T. Hermanson, D. Hoffman, S.
                             Fielding, M. Butler, B. Baily, M.
                             Schreiber, and M. Browning (Deloitte),
                             FTI tax team, Akin Gump tax team,
                             Weil tax team, and Sears tax team.
   Atwal, Justin             Bookmark historical tax returns for         $325.00     2.8    $910.00
                             Sears basis study.
   Baily, Brianna            Call with E. Tzavelis, B. Collins, J.       $595.00     0.3    $178.50
                             Forrest, T. Hermanson, S. Fielding, M.
                             Schreiber, and M. Browning (all
                             Deloitte) to discuss tax agenda topics
                             for weekly advisor call.
   Baily, Brianna            Review tax opinion on prior transaction     $595.00     1.5    $892.50
                             relating to successor asset rules.
   Baily, Brianna            Weekly advisor call with E. Tzavelis, J.    $595.00     0.5    $297.50
                             Forrest, T. Hermanson, D. Hoffman, S.
                             Fielding, M. Butler, J. Allegretti, M.
                             Schreiber, and M. Browning (Deloitte),
                             FTI tax team, Akin Gump tax team,
                             Weil tax team, and Sears tax team.
   Browning, Maria           Call with E. Tzavelis, B. Collins, J.       $450.00     0.3    $135.00
                             Forrest, T. Hermanson, S. Fielding, M.
                             Schreiber, and B. Baily (all Deloitte) to
                             discuss tax agenda topics for weekly
                             advisor call.
   Browning, Maria           Discuss tax basis balance sheet and         $450.00     2.5   $1,125.00
                             tax models with E. Tzavelis, S.
                             Fielding, and C. Chatten (all Deloitte).

                                                         85
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 91 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/16/2018
   Browning, Maria          Discuss tax basis balance sheet and         $450.00     0.9    $405.00
                            agenda for upcoming meetings with E.
                            Tzavelis, S. Fielding, and C. Chatten
                            (all Deloitte).
   Browning, Maria          Weekly advisor call with E. Tzavelis, J.    $450.00     0.5    $225.00
                            Forrest, T. Hermanson, D. Hoffman, S.
                            Fielding, M. Butler, B. Baily, M.
                            Schreiber, and J. Allegretti (Deloitte),
                            FTI tax team, Akin Gump tax team,
                            Weil tax team, and Sears tax team.
   Browning, Maria          Update debt information to legal            $450.00     1.1    $495.00
                            organizational chart.
   Browning, Maria          Call with E. Tzavelis, T. Hermanson,        $450.00     0.3    $135.00
                            and S. Fielding (all Deloitte) to discuss
                            tax agenda items for weekly advisor
                            call.
   Butler, Mike             Prepare net unrealized built in gain        $595.00     2.2   $1,309.00
                            calculation.
   Butler, Mike             Review tax attribute reduction model.       $595.00     2.9   $1,725.50
   Butler, Mike             Weekly advisor call with E. Tzavelis, J.    $595.00     0.5    $297.50
                            Forrest, T. Hermanson, D. Hoffman, S.
                            Fielding, J. Allegretti, B. Baily, M.
                            Schreiber, and M. Browning (Deloitte),
                            FTI tax team, Akin Gump tax team,
                            Weil tax team, and Sears tax team.
   Chatten, Colin           Prepare tax discussion agenda for           $325.00     1.1    $357.50
                            upcoming internal Deloitte meeting on
                            Monday 11/19.
   Chatten, Colin           Discuss tax basis balance sheet and         $325.00     0.9    $292.50
                            agenda for upcoming meetings with E.
                            Tzavelis, S. Fielding, and M. Browning
                            (all Deloitte).
   Chatten, Colin           Discuss tax basis balance sheet and         $325.00     2.5    $812.50
                            tax models with M. Browning, E.
                            Tzavelis, and S. Fielding (all Deloitte).
   Collins, Bryan           Call with E. Tzavelis, B. Baily, J.         $850.00     0.3    $255.00
                            Forrest, T. Hermanson, S. Fielding, M.
                            Schreiber, and M. Browning (all
                            Deloitte) to discuss tax agenda topics
                            for weekly advisor call.


                                                        86
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                               Pg 92 of 158
                                  Sears Holdings Inc
                                     Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/16/2018
   Elandary, Hannah        Create tax attribution model from           $325.00     1.9    $617.50
                           previous template.
   Fielding, Stephen       Discuss tax basis balance sheet and         $595.00     0.9    $535.50
                           agenda for upcoming meetings with E.
                           Tzavelis, C. Chatten, and M. Browning
                           (all Deloitte).
   Fielding, Stephen       Call with E. Tzavelis, M. Browning, and     $595.00     0.3    $178.50
                           T. Hermanson (all Deloitte) to discuss
                           tax agenda items for weekly advisor
                           call.
   Fielding, Stephen       Call with E. Tzavelis, B. Baily, B.         $595.00     0.3    $178.50
                           Collins, J. Forrest, T. Hermanson, M.
                           Schreiber, and M. Browning (all
                           Deloitte) to discuss tax agenda topics
                           for weekly advisor call.
   Fielding, Stephen       Weekly advisor call with E. Tzavelis, J.    $595.00     0.5    $297.50
                           Forrest, T. Hermanson, D. Hoffman, J.
                           Allegretti, M. Butler, B. Baily, M.
                           Schreiber, and M. Browning (Deloitte),
                           FTI tax team, Akin Gump tax team,
                           Weil tax team, and Sears tax team.
   Fielding, Stephen       Discuss tax basis balance sheet and         $595.00     2.5   $1,487.50
                           tax models with M. Browning, E.
                           Tzavelis, and C. Chatten (all Deloitte).
   Forrest, Jonathan       Call with E. Tzavelis, B. Baily, B.         $975.00     0.3    $292.50
                           Collins, T. Hermanson, S. Fielding, M.
                           Schreiber, and M. Browning (all
                           Deloitte) to discuss tax agenda topics
                           for weekly advisor call.
   Forrest, Jonathan       Weekly advisor call with E. Tzavelis, J.    $975.00     0.5    $487.50
                           Allegretti, T. Hermanson, D. Hoffman,
                           S. Fielding, M. Butler, B. Baily, M.
                           Schreiber, and M. Browning (Deloitte),
                           FTI tax team, Akin Gump tax team,
                           Weil tax team, and Sears tax team.
   Hermanson, Tom          Call with E. Tzavelis, M. Browning, and     $850.00     0.3    $255.00
                           S. Fielding (all Deloitte) to discuss tax
                           agenda items for weekly advisor call.




                                                      87
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 93 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/16/2018
   Hermanson, Tom            Call with E. Tzavelis, B. Baily, B.         $850.00     0.3    $255.00
                             Collins, J. Forrest, S. Fielding, M.
                             Schreiber, and M. Browning (all
                             Deloitte) to discuss tax agenda topics
                             for weekly advisor call.
   Hermanson, Tom            Weekly advisor call with E. Tzavelis, J.    $850.00     0.5    $425.00
                             Allegretti, J. Forrest, D. Hoffman, S.
                             Fielding, M. Butler, B. Baily, M.
                             Schreiber, and M. Browning (Deloitte),
                             FTI tax team, Akin Gump tax team,
                             Weil tax team, and Sears tax team.
   Hoffman, David            Review modeling enhancements                $850.00     0.7    $595.00
                             summary and related correspondence.
   Hoffman, David            Weekly advisor call with E. Tzavelis, J.    $850.00     0.5    $425.00
                             Allegretti, J. Forrest, T. Hermanson, S.
                             Fielding, M. Butler, B. Baily, M.
                             Schreiber, and M. Browning (Deloitte),
                             FTI tax team, Akin Gump tax team,
                             Weil tax team, and Sears tax team.
   Hospodarsky, Sara         Bookmark historical tax returns for         $325.00     0.8    $260.00
                             Sears basis study.
   Lowry, Jamie              Update Clearidge tax research memo.         $595.00     0.6    $357.00
   Schreiber, Mendy          Weekly advisor call with E. Tzavelis, J.    $450.00     0.5    $225.00
                             Forrest, T. Hermanson, D. Hoffman, S.
                             Fielding, M. Butler, B. Baily, J.
                             Allegretti, and M. Browning (Deloitte),
                             FTI tax team, Akin Gump tax team,
                             Weil tax team, and Sears tax team.
   Schreiber, Mendy          Call with E. Tzavelis, B. Baily, B.         $450.00     0.3    $135.00
                             Collins, J. Forrest, S. Fielding, T.
                             Hermanson, and M. Browning (all
                             Deloitte) to discuss tax agenda topics
                             for weekly advisor call.
   Simulis, Charlie          Research regarding how IRC section          $850.00     4.2   $3,570.00
                             382(l)(5) and (l)(6) may be applicable.
   Tarrant, Steve            Update IRC section 382 analysis             $850.00     1.5   $1,275.00
                             memo and related 13Gs.
   Tzavelis, Elias           Call with M. Browning, T. Hermanson,        $850.00     0.3    $255.00
                             and S. Fielding (all Deloitte) to discuss
                             tax agenda items for weekly advisor
                             call.

                                                         88
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                                 Pg 94 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                     Rate    Hours       Fees

Tax Restructuring Services
11/16/2018
   Tzavelis, Elias           Discuss tax basis balance sheet and           $850.00     0.9    $765.00
                             agenda for upcoming meetings with S.
                             Fielding, C. Chatten, and M. Browning
                             (all Deloitte).
   Tzavelis, Elias           Discuss tax basis balance sheet and           $850.00     2.5   $2,125.00
                             tax models with M. Browning, S.
                             Fielding, and C. Chatten (all Deloitte).
   Tzavelis, Elias           Weekly advisor call with J. Allegretti, J.    $850.00     0.5    $425.00
                             Forrest, T. Hermanson, D. Hoffman, S.
                             Fielding, M. Butler, B. Baily, M.
                             Schreiber, and M. Browning (Deloitte),
                             FTI tax team, Akin Gump tax team,
                             Weil tax team, and Sears tax team.
   Tzavelis, Elias           Call with B. Baily, B. Collins, J. Forrest,   $850.00     0.3    $255.00
                             T. Hermanson, S. Fielding, M.
                             Schreiber, and M. Browning (all
                             Deloitte) to discuss tax agenda topics
                             for weekly advisor call.
11/17/2018
   Browning, Maria           Update agenda for meeting to discuss          $450.00     0.9    $405.00
                             tax basis balance sheet.
   Chatten, Colin            Revise tax discussion agenda for              $325.00     0.4    $130.00
                             upcoming Deloitte internal meeting to
                             discuss tax basis balance sheet.
   Tarrant, Steve            Finalize memo for IRC section 382             $850.00     1.0    $850.00
                             analysis.
   Tzavelis, Elias           Review IRC section 382 analysis               $850.00     1.8   $1,530.00
                             memorandum.
11/18/2018
   Baily, Brianna            Review IRC section 382 calculation            $595.00     0.8    $476.00
                             correspondence
   Collins, Bryan            Review IRC section 382 analysis               $850.00     0.6    $510.00
                             memo.
   Forrest, Jonathan         Review issues related to third party          $975.00     0.6    $585.00
                             debt acquisition.
11/19/2018
   Atwal, Justin             Continue to bookmark historical tax           $325.00     2.3    $747.50
                             returns for Sears basis study.


                                                          89
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 95 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/19/2018
   Atwal, Justin            Bookmark historical tax returns for        $325.00     3.5   $1,137.50
                            Sears basis study.
   Baily, Brianna           Meeting with E. Tzavelis, B. Collins, J.   $595.00     0.7    $416.50
                            Forrest, S. Fielding, M. Schreiber, M.
                            Browning, and C. Chatten (all Deloitte)
                            to discuss proposed emergence
                            transaction.
   Baily, Brianna           Meeting with E. Tzavelis, B. Collins, S.   $595.00     1.0    $595.00
                            Fielding, M. Schreiber, M. Browning,
                            and C. Chatten (all Deloitte) to discuss
                            tax basis balance sheet and stock
                            basis estimations.
   Baily, Brianna           Research prior transactions and revise     $595.00     5.2   $3,094.00
                            summary documentation based on
                            public filings.
   Baily, Brianna           Call with E. Tzavelis, B. Sullivan, B.     $595.00     0.6    $357.00
                            Collins, J. Forrest, S. Fielding, M.
                            Schreiber, M. Browning, and C.
                            Chatten (all Deloitte) to discuss
                            proposed emergence transaction.
   Baily, Brianna           Call with E. Tzavelis, B. Sullivan, B.     $595.00     0.7    $416.50
                            Collins, J. Forrest, S. Fielding, M.
                            Schreiber, M. Browning, C. Chatten (all
                            Deloitte) and Sears tax team to discuss
                            state tax implications of proposed
                            emergence transaction.
   Baily, Brianna           Call with E. Tzavelis, B. Sullivan, B.     $595.00     0.6    $357.00
                            Collins, J. Forrest, S. Fielding, M.
                            Schreiber, M. Browning, and C.
                            Chatten (all Deloitte) to discuss tax
                            implications of proposed emergence
                            transaction.
   Baily, Brianna           Call with E. Tzavelis, B. Collins, J.      $595.00     0.7    $416.50
                            Forrest, S. Fielding, M. Schreiber, M.
                            Browning, C. Chatten (all Deloitte) and
                            S. Goldring (Weil) to discuss federal
                            tax implications of proposed
                            emergence transaction.




                                                        90
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 96 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours      Fees

Tax Restructuring Services
11/19/2018
   Baily, Brianna           Meeting with E. Tzavelis, B. Collins, J.   $595.00     0.2    $119.00
                            Forrest, S. Fielding, M. Schreiber, M.
                            Browning, and C. Chatten (all Deloitte)
                            to discuss debt location and
                            intercompany notes.
   Baily, Brianna           Meeting with E. Tzavelis, B. Collins, J.   $595.00     0.3    $178.50
                            Forrest, S. Fielding, M. Schreiber, M.
                            Browning, and C. Chatten (all Deloitte)
                            to discuss legal organizational chart.
   Baily, Brianna           Meeting with E. Tzavelis, B. Collins, J.   $595.00     0.9    $535.50
                            Forrest, S. Fielding, M. Schreiber, M.
                            Browning, and C. Chatten (all Deloitte)
                            to discuss potential emergence
                            transactions.
   Baily, Brianna           Call with E. Tzavelis, B. Sullivan, B.     $595.00     0.4    $238.00
                            Collins, S. Fielding, M. Schreiber, M.
                            Browning, C. Chatten (all Deloitte), and
                            Weil and Sears tax teams for final
                            discussions of proposed emergence
                            transaction.
   Browning, Maria          Meeting with E. Tzavelis, B. Collins, J.   $450.00     0.7    $315.00
                            Forrest, S. Fielding, M. Schreiber, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss proposed emergence
                            transaction.
   Browning, Maria          Meeting with E. Tzavelis, B. Collins, S.   $450.00     1.0    $450.00
                            Fielding, B. Baily, M. Schreiber, and C.
                            Chatten (all Deloitte) to discuss tax
                            basis balance sheet and stock basis
                            estimations.
   Browning, Maria          Call with E. Tzavelis, B. Sullivan, B.     $450.00     0.7    $315.00
                            Collins, J. Forrest, S. Fielding, M.
                            Schreiber, B. Baily, C. Chatten (all
                            Deloitte) and Sears tax team to discuss
                            state tax implications of proposed
                            emergence transaction.
   Browning, Maria          Call with E. Tzavelis, B. Sullivan, B.     $450.00     0.6    $270.00
                            Collins, J. Forrest, S. Fielding, M.
                            Schreiber, B. Baily, and C. Chatten (all
                            Deloitte) to discuss proposed
                            emergence transaction.


                                                       91
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 97 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours      Fees

Tax Restructuring Services
11/19/2018
   Browning, Maria          Call with E. Tzavelis, B. Sullivan, B.     $450.00     0.6    $270.00
                            Collins, J. Forrest, S. Fielding, M.
                            Schreiber, B. Baily, and C. Chatten (all
                            Deloitte) to discuss tax implications of
                            proposed emergence transaction.
   Browning, Maria          Meeting with E. Tzavelis, B. Collins, J.   $450.00     0.2     $90.00
                            Forrest, S. Fielding, M. Schreiber, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss debt location and
                            intercompany notes.
   Browning, Maria          Meeting with E. Tzavelis, B. Collins, J.   $450.00     0.3    $135.00
                            Forrest, S. Fielding, M. Schreiber, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss legal organizational chart.
   Browning, Maria          Call with E. Tzavelis, B. Collins, J.      $450.00     0.7    $315.00
                            Forrest, S. Fielding, M. Schreiber, B.
                            Baily, C. Chatten (all Deloitte) and S.
                            Goldring (Weil) to discuss federal tax
                            implications of proposed emergence
                            transaction.
   Browning, Maria          Call with E. Tzavelis, B. Sullivan, B.     $450.00     0.4    $180.00
                            Collins, S. Fielding, M. Schreiber, B.
                            Baily, C. Chatten (all Deloitte), and
                            Weil and Sears tax teams for final
                            discussions of proposed emergence
                            transaction.
   Browning, Maria          Meeting with E. Tzavelis, B. Collins, J.   $450.00     0.9    $405.00
                            Forrest, S. Fielding, M. Schreiber, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss potential emergence
                            transactions.
   Chatten, Colin           Call with E. Tzavelis, B. Collins, J.      $325.00     0.7    $227.50
                            Forrest, S. Fielding, M. Schreiber, M.
                            Browning, B. Baily (all Deloitte) and S.
                            Goldring (Weil) to discuss federal tax
                            implications of proposed emergence
                            transaction.
   Chatten, Colin           Call with E. Tzavelis, B. Sullivan, B.     $325.00     0.6    $195.00
                            Collins, J. Forrest, S. Fielding, M.
                            Schreiber, B. Baily, and M. Browning
                            (all Deloitte) to discuss proposed
                            emergence transaction.

                                                        92
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                                Pg 98 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                     Rate    Hours      Fees

Tax Restructuring Services
11/19/2018
   Chatten, Colin           Call with E. Tzavelis, B. Sullivan, B.        $325.00     0.6    $195.00
                            Collins, J. Forrest, S. Fielding, M.
                            Schreiber, B. Baily, and M. Browning
                            (all Deloitte) to discuss tax implications
                            of proposed emergence transaction.
   Chatten, Colin           Call with E. Tzavelis, B. Sullivan, B.        $325.00     0.4    $130.00
                            Collins, S. Fielding, M. Schreiber, M.
                            Browning, B. Baily (all Deloitte), and
                            Weil and Sears tax teams for final
                            discussions of proposed emergence
                            transaction.
   Chatten, Colin           Call with E. Tzavelis, B. Sullivan, B.        $325.00     0.7    $227.50
                            Collins, J. Forrest, S. Fielding, B. Baily,
                            M. Schreiber, M. Browning (all Deloitte)
                            and Sears tax team to discuss state
                            tax implications of proposed
                            emergence transaction.
   Chatten, Colin           Meeting with E. Tzavelis, B. Collins, J.      $325.00     0.2     $65.00
                            Forrest, S. Fielding, M. Schreiber, B.
                            Baily, and M. Browning (all Deloitte) to
                            discuss debt location and
                            intercompany notes.
   Chatten, Colin           Meeting with E. Tzavelis, B. Collins, J.      $325.00     0.3     $97.50
                            Forrest, S. Fielding, M. Schreiber, B.
                            Baily, and M. Browning (all Deloitte) to
                            discuss legal organizational chart.
   Chatten, Colin           Meeting with E. Tzavelis, B. Collins, J.      $325.00     0.9    $292.50
                            Forrest, S. Fielding, M. Schreiber, B.
                            Baily, and M. Browning (all Deloitte) to
                            discuss potential emergence
                            transactions.
   Chatten, Colin           Meeting with E. Tzavelis, B. Collins, J.      $325.00     0.7    $227.50
                            Forrest, S. Fielding, M. Schreiber, B.
                            Baily, and M. Browning (all Deloitte) to
                            discuss proposed emergence
                            transaction.
   Chatten, Colin           Meeting with E. Tzavelis, B. Collins, S.      $325.00     1.0    $325.00
                            Fielding, B. Baily, M. Schreiber, and M.
                            Browning (all Deloitte) to discuss tax
                            basis balance sheet and stock basis
                            estimations.


                                                         93
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                Pg 99 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                    Rate    Hours      Fees

Tax Restructuring Services
11/19/2018
   Collins, Bryan           Call with E. Tzavelis, B. Sullivan, B.       $850.00     0.6    $510.00
                            Baily, J. Forrest, S. Fielding, M.
                            Schreiber, M. Browning, and C.
                            Chatten (all Deloitte) to discuss tax
                            implications of proposed emergence
                            transaction.
   Collins, Bryan           Call with E. Tzavelis, B. Sullivan, B.       $850.00     0.4    $340.00
                            Baily, S. Fielding, M. Schreiber, M.
                            Browning, C. Chatten (all Deloitte), and
                            Weil and Sears tax teams for final
                            discussions of proposed emergence
                            transaction.
   Collins, Bryan           Meeting with E. Tzavelis, M. Browning,       $850.00     0.7    $595.00
                            J. Forrest, S. Fielding, M. Schreiber, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss proposed emergence
                            transaction.
   Collins, Bryan           Call with E. Tzavelis, B. Sullivan, B.       $850.00     0.7    $595.00
                            Baily, J. Forrest, S. Fielding, M.
                            Schreiber, M. Browning, C. Chatten (all
                            Deloitte) and Sears tax team to discuss
                            state tax implications of proposed
                            emergence transaction.
   Collins, Bryan           Call with E. Tzavelis, B. Sullivan, B.       $850.00     0.6    $510.00
                            Baily, J. Forrest, S. Fielding, M.
                            Schreiber, M. Browning, and C.
                            Chatten (all Deloitte) to discuss
                            proposed emergence transaction.
   Collins, Bryan           Review meeting materials regarding           $850.00     1.1    $935.00
                            basis, emergence transactions, and
                            prior transactions in preparation of call.
   Collins, Bryan           Meeting with E. Tzavelis, M. Browning,       $850.00     0.9    $765.00
                            J. Forrest, S. Fielding, M. Schreiber, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss potential emergence
                            transactions.
   Collins, Bryan           Call with E. Tzavelis, B. Baily, J.          $850.00     0.7    $595.00
                            Forrest, S. Fielding, M. Schreiber, M.
                            Browning, C. Chatten (all Deloitte) and
                            S. Goldring (Weil) to discuss federal
                            tax implications of proposed
                            emergence transaction.

                                                        94
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 100 of 158
                                   Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours      Fees

Tax Restructuring Services
11/19/2018
   Collins, Bryan           Meeting with E. Tzavelis, M. Browning,      $850.00     1.0    $850.00
                            S. Fielding, B. Baily, M. Schreiber, and
                            C. Chatten (all Deloitte) to discuss tax
                            basis balance sheet and stock basis
                            estimations.
   Collins, Bryan           Meeting with E. Tzavelis, M. Browning,      $850.00     0.2    $170.00
                            J. Forrest, S. Fielding, M. Schreiber, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss debt location and
                            intercompany notes.
   Collins, Bryan           Meeting with E. Tzavelis, M. Browning,      $850.00     0.3    $255.00
                            J. Forrest, S. Fielding, M. Schreiber, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss legal organizational chart.
   Corrigan, Kevin          Refine tax stock basis estimations.         $595.00     1.1    $654.50
   Fielding, Stephen        Call with E. Tzavelis, B. Sullivan, B.      $595.00     0.4    $238.00
                            Collins, B. Baily, M. Schreiber, M.
                            Browning, C. Chatten (all Deloitte), and
                            Weil and Sears tax teams for final
                            discussions of proposed emergence
                            transaction.
   Fielding, Stephen        Call with E. Tzavelis, B. Baily, B.         $595.00     0.7    $416.50
                            Collins, J. Forrest, M. Schreiber, M.
                            Browning, C. Chatten (all Deloitte) and
                            S. Goldring (Weil) to discuss federal
                            tax implications of proposed
                            emergence transaction.
   Fielding, Stephen        Meeting with E. Tzavelis, B. Collins, M.    $595.00     1.0    $595.00
                            Browning, B. Baily, M. Schreiber, and
                            C. Chatten (all Deloitte) to discuss tax
                            basis balance sheet and stock basis
                            estimations.
   Fielding, Stephen        Meeting with E. Tzavelis, B. Collins, M.    $595.00     0.2    $119.00
                            Browning, J. Forrest, M. Schreiber, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss debt location and
                            intercompany notes.




                                                        95
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                               Pg 101 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                  Rate    Hours      Fees

Tax Restructuring Services
11/19/2018
   Fielding, Stephen       Call with E. Tzavelis, B. Sullivan, B.     $595.00     0.6    $357.00
                           Baily, B. Collins, J. Forrest, M.
                           Schreiber, M. Browning, and C.
                           Chatten (all Deloitte) to discuss
                           proposed emergence transaction.
   Fielding, Stephen       Call with E. Tzavelis, B. Sullivan, B.     $595.00     0.6    $357.00
                           Baily, B. Collins, J. Forrest, M.
                           Schreiber, M. Browning, and C.
                           Chatten (all Deloitte) to discuss tax
                           implications of proposed emergence
                           transaction.
   Fielding, Stephen       Meeting with E. Tzavelis, B. Collins, M.   $595.00     0.3    $178.50
                           Browning, J. Forrest, M. Schreiber, B.
                           Baily, and C. Chatten (all Deloitte) to
                           discuss legal organizational chart.
   Fielding, Stephen       Meeting with E. Tzavelis, B. Collins, M.   $595.00     0.9    $535.50
                           Browning, J. Forrest, M. Schreiber, B.
                           Baily, and C. Chatten (all Deloitte) to
                           discuss potential emergence
                           transactions.
   Fielding, Stephen       Meeting with E. Tzavelis, B. Collins, J.   $595.00     0.7    $416.50
                           Forrest, M. Schreiber, M. Browning, B.
                           Baily, and C. Chatten (all Deloitte) to
                           discuss proposed emergence
                           transaction.
   Fielding, Stephen       Call with E. Tzavelis, B. Sullivan, B.     $595.00     0.7    $416.50
                           Collins, B. Baily, J. Forrest, M.
                           Schreiber, M. Browning, C. Chatten (all
                           Deloitte) and Sears tax team to discuss
                           state tax implications of proposed
                           emergence transaction.
   Forrest, Jonathan       Meeting with E. Tzavelis, B. Collins, M.   $975.00     0.9    $877.50
                           Browning, S. Fielding, M. Schreiber, B.
                           Baily, and C. Chatten (all Deloitte) to
                           discuss potential emergence
                           transactions.
   Forrest, Jonathan       Meeting with E. Tzavelis, B. Collins, S.   $975.00     0.7    $682.50
                           Fielding, M. Schreiber, M. Browning, B.
                           Baily, and C. Chatten (all Deloitte) to
                           discuss proposed emergence
                           transaction.


                                                       96
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 102 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/19/2018
   Forrest, Jonathan        Call with E. Tzavelis, B. Baily, B.        $975.00     0.7    $682.50
                            Collins, S. Fielding, M. Schreiber, M.
                            Browning, C. Chatten (all Deloitte) and
                            S. Goldring (Weil) to discuss federal
                            tax implications of proposed
                            emergence transaction.
   Forrest, Jonathan        Call with E. Tzavelis, B. Sullivan, B.     $975.00     0.6    $585.00
                            Baily, B. Collins, S. Fielding, M.
                            Schreiber, M. Browning, and C.
                            Chatten (all Deloitte) to discuss
                            proposed emergence transaction.
   Forrest, Jonathan        Call with E. Tzavelis, B. Sullivan, B.     $975.00     0.6    $585.00
                            Baily, B. Collins, S. Fielding, M.
                            Schreiber, M. Browning, and C.
                            Chatten (all Deloitte) to discuss tax
                            implications of proposed emergence
                            transaction.
   Forrest, Jonathan        Call with E. Tzavelis, B. Sullivan, B.     $975.00     0.7    $682.50
                            Collins, B. Baily, S. Fielding, M.
                            Schreiber, M. Browning, C. Chatten (all
                            Deloitte) and Sears tax team to discuss
                            state tax implications of proposed
                            emergence transaction.
   Forrest, Jonathan        Meeting with E. Tzavelis, B. Collins, M.   $975.00     0.2    $195.00
                            Browning, S. Fielding, M. Schreiber, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss debt location and
                            intercompany notes.
   Forrest, Jonathan        Meeting with E. Tzavelis, B. Collins, M.   $975.00     0.3    $292.50
                            Browning, S. Fielding, M. Schreiber, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss legal organizational chart.
   Schaefer, Karl           Perform quality assessment of tax          $725.00     0.4    $290.00
                            attribute model.
   Schaefer, Karl           Update summary calculations in tax         $725.00     0.6    $435.00
                            attribute reduction model.
   Schaefer, Karl           Make updates to tax attribute reduction    $725.00     2.8   $2,030.00
                            model.
   Schaefer, Karl           Review updates to tax attribute            $725.00     0.4    $290.00
                            reduction model.


                                                        97
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 103 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/19/2018
   Schaefer, Karl           Automate update process of tax             $725.00     2.2   $1,595.00
                            attribute reduction model.
   Schreiber, Mendy         Meeting with E. Tzavelis, B. Collins, M.   $450.00     1.0    $450.00
                            Browning, B. Baily, S. Fielding, and C.
                            Chatten (all Deloitte) to discuss tax
                            basis balance sheet and stock basis
                            estimations.
   Schreiber, Mendy         Meeting with E. Tzavelis, B. Collins, M.   $450.00     0.2     $90.00
                            Browning, J. Forrest, S. Fielding, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss debt location and
                            intercompany notes.
   Schreiber, Mendy         Meeting with E. Tzavelis, B. Collins, M.   $450.00     0.3    $135.00
                            Browning, J. Forrest, S. Fielding, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss legal organizational chart.
   Schreiber, Mendy         Meeting with E. Tzavelis, B. Collins, M.   $450.00     0.9    $405.00
                            Browning, J. Forrest, S. Fielding, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss potential emergence
                            transactions.
   Schreiber, Mendy         Call with E. Tzavelis, B. Baily, B.        $450.00     0.7    $315.00
                            Collins, J. Forrest, S. Fielding, M.
                            Browning, C. Chatten (all Deloitte) and
                            S. Goldring (Weil) to discuss federal
                            tax implications of proposed
                            emergence transaction.
   Schreiber, Mendy         Meeting with E. Tzavelis, B. Collins, J.   $450.00     0.7    $315.00
                            Forrest, S. Fielding, M. Browning, B.
                            Baily, and C. Chatten (all Deloitte) to
                            discuss proposed emergence
                            transaction.
   Schreiber, Mendy         Update Sears prior transaction             $450.00     1.5    $675.00
                            summary.
   Schreiber, Mendy         Call with E. Tzavelis, B. Sullivan, B.     $450.00     0.4    $180.00
                            Collins, B. Baily, S. Fielding, M.
                            Browning, C. Chatten (all Deloitte), and
                            Weil and Sears tax teams for final
                            discussions of proposed emergence
                            transaction.



                                                       98
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                                 Pg 104 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                     Rate    Hours      Fees

Tax Restructuring Services
11/19/2018
   Schreiber, Mendy          Call with E. Tzavelis, B. Sullivan, B.        $450.00     0.7    $315.00
                             Collins, B. Baily, J. Forrest, S. Fielding,
                             M. Browning, C. Chatten (all Deloitte)
                             and Sears tax team to discuss state
                             tax implications of proposed
                             emergence transaction.
   Schreiber, Mendy          Call with E. Tzavelis, B. Sullivan, B.        $450.00     0.6    $270.00
                             Baily, B. Collins, J. Forrest, S. Fielding,
                             M. Browning, and C. Chatten (all
                             Deloitte) to discuss proposed
                             emergence transaction.
   Schreiber, Mendy          Call with E. Tzavelis, B. Sullivan, B.        $450.00     0.6    $270.00
                             Baily, B. Collins, J. Forrest, S. Fielding,
                             M. Browning, and C. Chatten (all
                             Deloitte) to discuss tax implications of
                             proposed emergence transaction.
   Sullivan, Brian           Call with E. Tzavelis, B. Baily, B.           $975.00     0.4    $390.00
                             Collins, S. Fielding, M. Schreiber, M.
                             Browning, C. Chatten (all Deloitte), and
                             Weil and Sears tax teams for final
                             discussions of proposed emergence
                             transaction.
   Sullivan, Brian           Analyze state tax consequences from           $975.00     0.7    $682.50
                             sale of MTN notes.
   Sullivan, Brian           Call with E. Tzavelis, B. Baily, B.           $975.00     0.7    $682.50
                             Collins, J. Forrest, S. Fielding, M.
                             Schreiber, M. Browning, C. Chatten (all
                             Deloitte) and Sears tax team to discuss
                             state tax implications of proposed
                             emergence transaction.
   Sullivan, Brian           Call with E. Tzavelis, B. Baily, B.           $975.00     0.6    $585.00
                             Collins, J. Forrest, S. Fielding, M.
                             Schreiber, M. Browning, and C.
                             Chatten (all Deloitte) to discuss
                             proposed emergence transaction.
   Sullivan, Brian           Call with E. Tzavelis, B. Baily, B.           $975.00     0.6    $585.00
                             Collins, J. Forrest, S. Fielding, M.
                             Schreiber, M. Browning, and C.
                             Chatten (all Deloitte) to discuss tax
                             implications of proposed emergence
                             transaction.


                                                          99
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                                 Pg 105 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                     Rate    Hours      Fees

Tax Restructuring Services
11/19/2018
   Tarrant, Steve            Edit IRC section 382 analysis memo.           $850.00     0.6    $510.00
   Tzavelis, Elias           Call with B. Baily, B. Sullivan, B.           $850.00     0.4    $340.00
                             Collins, S. Fielding, M. Schreiber, M.
                             Browning, C. Chatten (all Deloitte), and
                             Weil and Sears tax teams for final
                             discussions of proposed emergence
                             transaction.
   Tzavelis, Elias           Call with B. Baily, B. Collins, J. Forrest,   $850.00     0.7    $595.00
                             S. Fielding, M. Schreiber, M. Browning,
                             C. Chatten (all Deloitte) and S.
                             Goldring (Weil) to discuss federal tax
                             implications of proposed emergence
                             transaction.
   Tzavelis, Elias           Call with B. Baily, B. Sullivan, B.           $850.00     0.7    $595.00
                             Collins, J. Forrest, S. Fielding, M.
                             Schreiber, M. Browning, C. Chatten (all
                             Deloitte) and Sears tax team to discuss
                             state tax implications of proposed
                             emergence transaction.
   Tzavelis, Elias           Call with B. Baily, B. Sullivan, B.           $850.00     0.6    $510.00
                             Collins, J. Forrest, S. Fielding, M.
                             Schreiber, M. Browning, and C.
                             Chatten (all Deloitte) to discuss
                             proposed emergence transaction.
   Tzavelis, Elias           Call with B. Baily, B. Sullivan, B.           $850.00     0.6    $510.00
                             Collins, J. Forrest, S. Fielding, M.
                             Schreiber, M. Browning, and C.
                             Chatten (all Deloitte) to discuss tax
                             implications of proposed emergence
                             transaction.
   Tzavelis, Elias           Meeting with B. Collins, J. Forrest, S.       $850.00     0.7    $595.00
                             Fielding, B. Baily, M. Schreiber, M.
                             Browning, and C. Chatten (all Deloitte)
                             to discuss proposed emergence
                             transaction.
   Tzavelis, Elias           Meeting with B. Baily, B. Collins, J.         $850.00     0.2    $170.00
                             Forrest, S. Fielding, M. Schreiber, M.
                             Browning, and C. Chatten (all Deloitte)
                             to discuss debt location and
                             intercompany notes.



                                                        100
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                 Pg 106 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/19/2018
   Tzavelis, Elias           Meeting with B. Baily, B. Collins, J.      $850.00     0.3    $255.00
                             Forrest, S. Fielding, M. Schreiber, M.
                             Browning, and C. Chatten (all Deloitte)
                             to discuss legal organizational chart.
   Tzavelis, Elias           Meeting with B. Baily, B. Collins, J.      $850.00     0.9    $765.00
                             Forrest, S. Fielding, M. Schreiber, M.
                             Browning, and C. Chatten (all Deloitte)
                             to discuss potential emergence
                             transactions.
   Tzavelis, Elias           Meeting with B. Collins, S. Fielding, B.   $850.00     1.0    $850.00
                             Baily, M. Schreiber, M. Browning, and
                             C. Chatten (all Deloitte) to discuss tax
                             basis balance sheet and stock basis
                             estimations.
11/20/2018
   Allegretti, Joe           Review updated tax attribute reduction     $325.00     1.1    $357.50
                             model to understand the revisions and
                             new updates.
   Atwal, Justin             Bookmark historical tax returns for        $325.00     2.9    $942.50
                             Sears basis study.
   Atwal, Justin             Create tiering structure for Sears basis   $325.00     1.5    $487.50
                             study.
   Atwal, Justin             Continue to bookmark historical tax        $325.00     2.8    $910.00
                             returns for Sears basis study.
   Baily, Brianna            Review Sears IRC section 382               $595.00     1.7   $1,011.50
                             analysis memo.
   Baily, Brianna            Research Sears prior transactions and      $595.00     2.4   $1,428.00
                             replace document citations in prior
                             transactions summary with filings.
   Baily, Brianna            Call with E. Tzavelis, B. Collins, J.      $595.00     0.7    $416.50
                             Forrest, S. Tarrant, S. Fielding, M.
                             Schreiber, M. Browning, and C.
                             Chatten (all Deloitte) to discuss prior
                             IRC section 382 study.
   Baily, Brianna            Call with E. Tzavelis, B. Collins, J.      $595.00     0.6    $357.00
                             Forrest, M. Huston, S. Fielding, K.
                             Corrigan, M. Schreiber, M. Browning,
                             and C. Chatten (all Deloitte) to discuss
                             stock basis estimations.


                                                        101
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 107 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours      Fees

Tax Restructuring Services
11/20/2018
   Baily, Brianna           Discuss Sears transaction summary          $595.00     0.3    $178.50
                            with J. Forrest and M. Schreiber (both
                            Deloitte).
   Browning, Maria          Call with E. Tzavelis, B. Collins, J.      $450.00     0.7    $315.00
                            Forrest, S. Tarrant, S. Fielding, M.
                            Schreiber, B. Baily, and C. Chatten (all
                            Deloitte) to discuss prior IRC section
                            382 study.
   Browning, Maria          Call with E. Tzavelis, B. Collins, J.      $450.00     0.6    $270.00
                            Forrest, M. Huston, S. Fielding, K.
                            Corrigan, M. Schreiber, B. Baily, and
                            C. Chatten (all Deloitte) to discuss
                            stock basis estimations.
   Chatten, Colin           Call with E. Tzavelis, B. Collins, J.      $325.00     0.7    $227.50
                            Forrest, S. Tarrant, S. Fielding, M.
                            Schreiber, M. Browning, and B. Baily
                            (all Deloitte) to discuss prior IRC
                            section 382 study.
   Chatten, Colin           Call with E. Tzavelis, B. Collins, J.      $325.00     0.6    $195.00
                            Forrest, M. Huston, S. Fielding, K.
                            Corrigan, M. Schreiber, M. Browning,
                            and B. Baily (all Deloitte) to discuss
                            stock basis estimations.
   Collins, Bryan           Call with E. Tzavelis, B. Baily, J.        $850.00     0.7    $595.00
                            Forrest, S. Tarrant, S. Fielding, M.
                            Schreiber, M. Browning, and C.
                            Chatten (all Deloitte) to discuss prior
                            IRC section 382 study.
   Collins, Bryan           Call with E. Tzavelis, B. Baily, J.        $850.00     0.6    $510.00
                            Forrest, M. Huston, S. Fielding, K.
                            Corrigan, M. Schreiber, M. Browning,
                            and C. Chatten (all Deloitte) to discuss
                            stock basis estimations.
   Corrigan, Kevin          Call with E. Tzavelis, B. Collins, J.      $595.00     0.6    $357.00
                            Forrest, M. Huston, S. Fielding, B.
                            Baily, M. Schreiber, M. Browning, and
                            C. Chatten (all Deloitte) to discuss
                            stock basis estimations.




                                                       102
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                               Pg 108 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/20/2018
   Fielding, Stephen       Call with E. Tzavelis, B. Collins, J.      $595.00     0.6    $357.00
                           Forrest, M. Huston, B. Baily, K.
                           Corrigan, M. Schreiber, M. Browning,
                           and C. Chatten (all Deloitte) to discuss
                           stock basis estimations.
   Fielding, Stephen       Call with E. Tzavelis, B. Collins, J.      $595.00     0.7    $416.50
                           Forrest, S. Tarrant, B. Baily, M.
                           Schreiber, M. Browning, and C.
                           Chatten (all Deloitte) to discuss prior
                           IRC section 382 study.
   Fielding, Stephen       Update emergence model for debt            $595.00     2.4   $1,428.00
                           assumptions.
   Forrest, Jonathan       Review stock basis and intercompany        $975.00     0.6    $585.00
                           estimates.
   Forrest, Jonathan       Call with E. Tzavelis, B. Collins, B.      $975.00     0.7    $682.50
                           Baily, S. Tarrant, S. Fielding, M.
                           Schreiber, M. Browning, and C.
                           Chatten (all Deloitte) to discuss prior
                           IRC section 382 study.
   Forrest, Jonathan       Call with E. Tzavelis, B. Collins, B.      $975.00     0.6    $585.00
                           Baily, M. Huston, S. Fielding, K.
                           Corrigan, M. Schreiber, M. Browning,
                           and C. Chatten (all Deloitte) to discuss
                           stock basis estimations.
   Forrest, Jonathan       Discuss Sears transaction summary          $975.00     0.3    $292.50
                           with B. Baily and M. Schreiber (both
                           Deloitte).
   Forrest, Jonathan       Review IRC section 382 memo.               $975.00     0.8    $780.00
   Huston, Michael         Call with E. Tzavelis, B. Collins, J.      $850.00     0.6    $510.00
                           Forrest, B. Baily, S. Fielding, K.
                           Corrigan, M. Schreiber, M. Browning,
                           and C. Chatten (all Deloitte) to discuss
                           stock basis estimations.
   Schreiber, Mendy        Call with E. Tzavelis, B. Collins, J.      $450.00     0.7    $315.00
                           Forrest, S. Tarrant, S. Fielding, B.
                           Baily, M. Browning, and C. Chatten (all
                           Deloitte) to discuss prior IRC section
                           382 study.




                                                      103
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                                 Pg 109 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                     Rate    Hours       Fees

Tax Restructuring Services
11/20/2018
   Schreiber, Mendy          Call with E. Tzavelis, B. Collins, J.         $450.00     0.6    $270.00
                             Forrest, M. Huston, S. Fielding, K.
                             Corrigan, B. Baily, M. Browning, and C.
                             Chatten (all Deloitte) to discuss stock
                             basis estimations.
   Schreiber, Mendy          Discuss Sears transaction summary             $450.00     0.3    $135.00
                             with J. Forrest and B. Baily (both
                             Deloitte).
   Schreiber, Mendy          Review IRC section 382 memo.                  $450.00     0.7    $315.00
   Simulis, Charlie          Review of Bankruptcy model regarding          $850.00     3.8   $3,230.00
                             debt and initial considerations to know
                             whether IRC section 382(l)(5) can
                             apply.
   Tarrant, Steve            Call with E. Tzavelis, B. Collins, J.         $850.00     0.7    $595.00
                             Forrest, B. Baily, S. Fielding, M.
                             Schreiber, M. Browning, and C.
                             Chatten (all Deloitte) to discuss prior
                             IRC section 382 study.
   Tzavelis, Elias           Call with B. Baily, B. Collins, J. Forrest,   $850.00     0.6    $510.00
                             M. Huston, S. Fielding, K. Corrigan, M.
                             Schreiber, M. Browning, and C.
                             Chatten (all Deloitte) to discuss stock
                             basis estimations.
   Tzavelis, Elias           Call with B. Baily, B. Collins, J. Forrest,   $850.00     0.7    $595.00
                             S. Tarrant, S. Fielding, M. Schreiber,
                             M. Browning, and C. Chatten (all
                             Deloitte) to discuss prior IRC section
                             382 study.
11/21/2018
   Atwal, Justin             Create capital changes analysis to            $325.00     4.6   $1,495.00
                             deliver to client for Sears basis study.
   Atwal, Justin             Continue to create capital changes            $325.00     2.6    $845.00
                             analysis to deliver to client for Sears
                             basis study.
   Baily, Brianna            Conference call with E. Tzavelis, S.          $595.00     0.8    $476.00
                             Fielding, and M. Schreiber (all Deloitte)
                             and L. Meerschaert, L. Olsen, R. Boyle
                             (all Sears) to discuss intercompany
                             transactions and debt.



                                                        104
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                                 Pg 110 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                     Rate    Hours       Fees

Tax Restructuring Services
11/21/2018
   Baily, Brianna            Review correspondence related to              $595.00     0.7    $416.50
                             Sears transaction summary document.
   Browning, Maria           Prepare tax workpapers for data room.         $450.00     1.1    $495.00
   Chatten, Colin            Analyze tax consequences of                   $325.00     3.2   $1,040.00
                             proposed emergence transaction.
   Corrigan, Kevin           Update tax stock basis calculations.          $595.00     1.0    $595.00
   Corrigan, Kevin           Discussion with M. Huston (Deloitte)          $595.00     0.4    $238.00
                             regarding updates to stock basis
                             calculations.
   Fielding, Stephen         Conference call with E. Tzavelis, B.          $595.00     0.8    $476.00
                             Baily, and M. Schreiber (all Deloitte)
                             and L. Meerschaert, L. Olsen, R. Boyle
                             (all Sears) to discuss intercompany
                             transactions and debt.
   Huston, Michael           Discussion with K. Corrigan (Deloitte)        $850.00     0.6    $510.00
                             regarding updates to stock basis
                             calculations.
   Huston, Michael           Review changes to computation of              $850.00     0.7    $595.00
                             built-in gain or loss related to the public
                             shareholder basis in Sears prior to
                             Kmart merger.
   Schreiber, Mendy          Conference call with E. Tzavelis, S.          $450.00     0.8    $360.00
                             Fielding, and B. Baily (all Deloitte) and
                             L. Meerschaert, L. Olsen, R. Boyle (all
                             Sears) to discuss intercompany
                             transactions and debt.
   Simulis, Charlie          Review tax model and debt input for           $850.00     2.0   $1,700.00
                             analysis under IRC section 382
                             cancellation of debt income (CODI).
   Tzavelis, Elias           Conference call with B. Baily, S.             $850.00     0.8    $680.00
                             Fielding, and M. Schreiber (all Deloitte)
                             and L. Meerschaert, L. Olsen, R. Boyle
                             (all Sears) to discuss intercompany
                             transactions and debt.
11/23/2018
   Chatten, Colin            Update legal organizational structure         $325.00     3.4   $1,105.00
                             chart and other related documents.




                                                        105
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                 Pg 111 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                    Rate    Hours      Fees

Tax Restructuring Services
11/26/2018
   Allegretti, Joe           Call with H. Elandary (Deloitte) to          $325.00     0.1     $32.50
                             discuss formula updates to the
                             organizational chart within the tax
                             attribute reduction model.
   Allegretti, Joe           Call with M. Butler (Deloitte) to discuss    $325.00     0.1     $32.50
                             next steps with the tax attribute
                             reduction model and the tax basis
                             balance sheet.
   Allegretti, Joe           Update stock basis amounts into the          $325.00     0.3     $97.50
                             latest version of the tax attribute
                             reduction model.
   Allegretti, Joe           Update organizational chart tab of the       $325.00     1.0    $325.00
                             latest version of the tax attribute
                             reduction model.
   Allegretti, Joe           Build out the organizational chart within    $325.00     3.0    $975.00
                             the tax attribute reduction model.
   Allegretti, Joe           Complete organizational chart.               $325.00     0.6    $195.00
   Allegretti, Joe           Call with S. Fielding (Deloitte) to discus   $325.00     0.1     $32.50
                             the legal entity tax basis balance
                             sheet.
   Allegretti, Joe           Call with S. Fielding, E. Tzavelis, C.       $325.00     0.4    $130.00
                             Simulis, M. Butler and M. Browning (all
                             Deloitte) to discuss the updates to the
                             tax attribute reduction model and
                             timing of certain items.
   Allegretti, Joe           Call with S. Fielding, E. Tzavelis, C.       $325.00     0.6    $195.00
                             Simulis, M. Butler, M. Browning, K.
                             Schaefer, and H. Elandary (all Deloitte)
                             to discuss the updates to the tax
                             attribute reduction model.
   Atwal, Justin             Input tax data for Sears basis study.        $325.00     1.6    $520.00
   Browning, Maria           Call with S. Fielding, E. Tzavelis, C.       $450.00     0.6    $270.00
                             Simulis, M. Butler, J. Allegretti, K.
                             Schaefer, and H. Elandary (all Deloitte)
                             to discuss the updates to the tax
                             attribute reduction model.




                                                        106
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                Pg 112 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/26/2018
   Browning, Maria          Call with S. Fielding, E. Tzavelis, C.       $450.00     0.4    $180.00
                            Simulis, M. Butler, and J. Allegretti (all
                            Deloitte) to discuss the updates to the
                            tax attribute reduction model and
                            timing of certain items.
   Butler, Mike             Call with S. Fielding, E. Tzavelis, C.       $595.00     0.4    $238.00
                            Simulis, J. Allegretti, and M. Browning
                            (all Deloitte) to discuss the updates to
                            the tax attribute reduction model and
                            timing of certain items.
   Butler, Mike             Review scenario of debt being                $595.00     2.9   $1,725.50
                            respected as reported in the tax
                            attribute reduction model.
   Butler, Mike             Revise net unrealized built in gain          $595.00     2.2   $1,309.00
                            calculation in the tax attribute reduction
                            model.
   Butler, Mike             Analyze scenario of debt reported at         $595.00     2.1   $1,249.50
                            Sears acceptance being treated as
                            occurring at Sears Roebuck.
   Butler, Mike             Call with J. Allegretti (Deloitte) to        $595.00     0.1     $59.50
                            discuss next steps with the tax attribute
                            reduction model and the tax basis
                            balance sheet.
   Butler, Mike             Call with S. Fielding, E. Tzavelis, C.       $595.00     0.6    $357.00
                            Simulis, J. Allegretti, M. Browning, K.
                            Schaefer, and H. Elandary (all Deloitte)
                            to discuss the updates to the tax
                            attribute reduction model.
   Collins, Bryan           Review tax attribute reduction model.        $850.00     0.9    $765.00
   Corrigan, Kevin          Update tax stock basis calculations.         $595.00     1.5    $892.50
   Elandary, Hannah         Revise tax attribution reduction model.      $325.00     2.1    $682.50
   Elandary, Hannah         Call with J. Allegretti (Deloitte) to        $325.00     0.1     $32.50
                            discuss formula updates to the
                            organizational chart within the tax
                            attribute reduction model.
   Elandary, Hannah         Call with K. Schaefer (Deloitte) to          $325.00     0.3     $97.50
                            discuss the updates to the tax attribute
                            reduction model.



                                                       107
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                Pg 113 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                    Rate    Hours      Fees

Tax Restructuring Services
11/26/2018
   Elandary, Hannah         Call with S. Fielding, E. Tzavelis, C.       $325.00     0.6    $195.00
                            Simulis, M. Butler, M. Browning, K.
                            Schaefer, and J. Allegretti (all Deloitte)
                            to discuss the updates to the tax
                            attribute reduction model.
   Elandary, Hannah         Review tax attribute reduction model         $325.00     0.3     $97.50
                            updates with K. Schaefer (Deloitte).
   Espinola, Jonathan       Discuss methodology for sales tax            $595.00     0.2    $119.00
                            estimate in emergence transaction with
                            C. Newport (Deloitte).
   Espinola, Jonathan       Discuss methodology for state transfer       $595.00     0.3    $178.50
                            tax estimate in emergence transaction
                            with B. Sullivan (Deloitte).
   Espinola, Jonathan       Discuss methodology for state transfer       $595.00     0.3    $178.50
                            tax estimate in emergence transaction
                            with Y. Ko (Deloitte).
   Fielding, Stephen        Call with J. Allegretti (Deloitte) to        $595.00     0.1     $59.50
                            discus the legal entity tax basis
                            balance sheet.
   Fielding, Stephen        Call with J. Allegretti, E. Tzavelis, C.     $595.00     0.4    $238.00
                            Simulis, M. Butler, and M. Browning
                            (all Deloitte) to discuss the updates to
                            the tax attribute reduction model and
                            timing of certain items.
   Fielding, Stephen        Call with J. Allegretti, E. Tzavelis, C.     $595.00     0.6    $357.00
                            Simulis, M. Butler, M. Browning, K.
                            Schaefer, and H. Elandary (all Deloitte)
                            to discuss the updates to the tax
                            attribute reduction model.
   Forrest, Jonathan        Consider impact of pledging foreign          $975.00     0.3    $292.50
                            subsidiary stock.
   Hospodarsky, Sara        Review capital changes for Sears             $325.00     0.3     $97.50
                            stock basis study.
   Hospodarsky, Sara        Prepare capital change analysis for          $325.00     1.8    $585.00
                            Sears Stock Basis study from 2005 to
                            2011.
   Hospodarsky, Sara        Continue capital change analysis for         $325.00     1.4    $455.00
                            Sears Stock Basis study from 2005 to
                            2011.



                                                        108
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                 Pg 114 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/26/2018
   Ko, Youngbok              Discuss methodology for sales tax            $450.00     0.3    $135.00
                             estimate in emergence transaction with
                             J. Espinola (Deloitte).
   Ko, Youngbok              Research and prepare tax analysis for        $450.00     1.2    $540.00
                             no state tax states.
   Ko, Youngbok              Prepare Excel template for state             $450.00     1.5    $675.00
                             transfer tax analysis.
   Newport, Cathy            Discuss methodology for sales tax            $725.00     0.2    $145.00
                             estimate in emergence transaction with
                             J. Espinola (Deloitte).
   Schaefer, Karl            Call with S. Fielding, E. Tzavelis, C.       $725.00     0.6    $435.00
                             Simulis, M. Butler, M. Browning, J.
                             Allegretti, and H. Elandary (all Deloitte)
                             to discuss the updates to the tax
                             attribute reduction model.
   Schaefer, Karl            Call with H. Elandary (Deloitte) to          $725.00     0.3    $217.50
                             discuss the updates to the tax attribute
                             reduction model.
   Schaefer, Karl            Review tax attribute reduction model         $725.00     0.3    $217.50
                             updates with H. Elandary (Deloitte).
   Simulis, Charlie          Call with S. Fielding, E. Tzavelis, J.       $850.00     0.4    $340.00
                             Allegretti, M. Butler, and M. Browning
                             (all Deloitte) to discuss the updates to
                             the tax attribute reduction model and
                             timing of certain items.
   Simulis, Charlie          Call with S. Fielding, E. Tzavelis, J.       $850.00     0.6    $510.00
                             Allegretti, M. Butler, M. Browning, K.
                             Schaefer, and H. Elandary (all Deloitte)
                             to discuss the updates to the tax
                             attribute reduction model.
   Sullivan, Brian           Discuss methodology for state transfer       $975.00     0.3    $292.50
                             tax estimate in emergence transaction
                             with J. Espinola (Deloitte).
   Tzavelis, Elias           Review tax attribute reduction model         $850.00     1.2   $1,020.00
                             and debt allocation.
   Tzavelis, Elias           Call with S. Fielding, J. Allegretti, C.     $850.00     0.4    $340.00
                             Simulis, M. Butler, and M. Browning
                             (all Deloitte) to discuss the updates to
                             the tax attribute reduction model and
                             timing of certain items.

                                                        109
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                 Pg 115 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                   Rate    Hours      Fees

Tax Restructuring Services
11/26/2018
   Tzavelis, Elias           Call with S. Fielding, J. Allegretti, C.    $850.00     0.6    $510.00
                             Simulis, M. Butler, M. Browning, K.
                             Schaefer, and H. Elandary (all Deloitte)
                             to discuss the updates to the tax
                             attribute reduction model.
11/27/2018
   Allegretti, Joe           Meeting with M. Butler, K. Schaefer,        $325.00     1.1    $357.50
                             and H. Elandary (all Deloitte) to
                             discuss the mechanics and
                             functionality of the tax attribute
                             reduction model.
   Allegretti, Joe           Meeting with M. Butler (Deloitte) to        $325.00     1.9    $617.50
                             discuss certain updates and scenarios
                             within the tax attribute reduction model.
   Allegretti, Joe           Review the updates made to the tax          $325.00     1.1    $357.50
                             attribution model on the organizational
                             chart tab.
   Allegretti, Joe           Update latest version of the                $325.00     3.0    $975.00
                             organizational chart.
   Atwal, Justin             Input tax data for Sears basis study.       $325.00     2.9    $942.50
   Atwal, Justin             Continue to input tax data for Sears        $325.00     1.6    $520.00
                             basis study.
   Baily, Brianna            Review revised prior transaction            $595.00     0.8    $476.00
                             summary.
   Baily, Brianna            Call with E. Tzavelis, B. Collins, S.       $595.00     1.0    $595.00
                             Fielding, M. Schreiber, M. Browning,
                             and C. Chatten (all Deloitte), and
                             Sears tax team to discuss timing and
                             availability of certain tax documents.
   Baily, Brianna            Review correspondence related to            $595.00     1.3    $773.50
                             prior transaction summary.
   Browning, Maria           Meeting with E. Tzavelis, S. Fielding,      $450.00     0.8    $360.00
                             and C. Chatten (all Deloitte) to discuss
                             store closures.
   Browning, Maria           Call with E. Tzavelis, B. Collins, J.       $450.00     0.3    $135.00
                             Forrest, S. Fielding, M. Schreiber, and
                             C. Chatten (all Deloitte) to discuss
                             related items after tax status update
                             call with Weil.


                                                       110
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 116 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/27/2018
   Browning, Maria          Call with E. Tzavelis, B. Collins, S.       $450.00     1.0    $450.00
                            Fielding, M. Schreiber, B. Baily, and C.
                            Chatten (all Deloitte), and Sears tax
                            team to discuss timing and availability
                            of certain tax documents.
   Browning, Maria          Call with E. Tzavelis, B. Collins, J.       $450.00     1.3    $585.00
                            Forrest, S. Fielding, M. Schreiber, C.
                            Chatten (all Deloitte) and Weil tax team
                            to discuss tax status updates of certain
                            outstanding items.
   Browning, Maria          Call with E. Tzavelis, B. Sullivan, J.      $450.00     0.6    $270.00
                            Espinola, S. Fielding, and C. Chatten
                            (all Deloitte) to discuss state transfer
                            tax implications of potential emergence
                            transactions.
   Butler, Mike             Review of moving debt scenario in the       $595.00     2.9   $1,725.50
                            U.S. federal tax attribute reduction
                            model.
   Butler, Mike             Meeting with J. Allegretti (Deloitte) to    $595.00     1.9   $1,130.50
                            discuss certain updates and scenarios
                            within the tax attribute reduction model.
   Butler, Mike             Meeting with J. Allegretti, K. Schaefer,    $595.00     1.1    $654.50
                            and H. Elandary (all Deloitte) to
                            discuss the mechanics and
                            functionality of the tax attribute
                            reduction model.
   Butler, Mike             Review cancellation of debt income          $595.00     2.3   $1,368.50
                            calculation under the two scenarios in
                            the tax attribute reduction model.
   Chatten, Colin           Meeting with E. Tzavelis, S. Fielding,      $325.00     0.8    $260.00
                            and M. Browning (all Deloitte) to
                            discuss store closures.
   Chatten, Colin           Call with E. Tzavelis, B. Sullivan, J.      $325.00     0.6    $195.00
                            Espinola, S. Fielding, and M. Browning
                            (all Deloitte) to discuss state transfer
                            tax implications of potential emergence
                            transactions.




                                                      111
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37          Main Document
                                                Pg 117 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                     Rate    Hours       Fees

Tax Restructuring Services
11/27/2018
   Chatten, Colin           Call with E. Tzavelis, B. Collins, J.         $325.00     1.3    $422.50
                            Forrest, S. Fielding, M. Schreiber, M.
                            Browning (all Deloitte) and Weil tax
                            team to discuss tax status updates of
                            certain outstanding items.
   Chatten, Colin           Call with E. Tzavelis, B. Collins, S.         $325.00     1.0    $325.00
                            Fielding, M. Schreiber, M. Browning,
                            and B. Baily (all Deloitte), and Sears
                            tax team to discuss timing and
                            availability of certain tax documents.
   Chatten, Colin           Call with E. Tzavelis, B. Collins, J.         $325.00     0.3     $97.50
                            Forrest, S. Fielding, M. Schreiber, and
                            M. Browning (all Deloitte) to discuss
                            related items after tax status update
                            call with Weil.
   Chatten, Colin           Update legal/tax organizational               $325.00     4.7   $1,527.50
                            structure chart to reflect store
                            ownership by legal/tax entity.
   Collins, Bryan           Review tax model of bankruptcy tax            $850.00     1.4   $1,190.00
                            results.
   Collins, Bryan           Call with E. Tzavelis, M. Browning, J.        $850.00     1.3   $1,105.00
                            Forrest, S. Fielding, M. Schreiber, C.
                            Chatten (all Deloitte) and Weil tax team
                            to discuss tax status updates of certain
                            outstanding items.
   Collins, Bryan           Call with E. Tzavelis, M. Browning, J.        $850.00     0.3    $255.00
                            Forrest, S. Fielding, M. Schreiber, and
                            C. Chatten (all Deloitte) to discuss
                            related items after tax status update
                            call with Weil.
   Collins, Bryan           Call with E. Tzavelis, B. Baily, S.           $850.00     1.0    $850.00
                            Fielding, M. Schreiber, M. Browning,
                            and C. Chatten (all Deloitte), and
                            Sears tax team to discuss timing and
                            availability of certain tax documents.
   Elandary, Hannah         Meeting with M. Butler, K. Schaefer,          $325.00     1.1    $357.50
                            and J. Allegretti (all Deloitte) to discuss
                            the mechanics and functionality of the
                            tax attribute reduction model.
   Espinola, Jonathan       Analyze methodology for state transfer        $595.00     0.2    $119.00
                            tax in emergence transaction.

                                                       112
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 118 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/27/2018
   Espinola, Jonathan       Call with E. Tzavelis, B. Sullivan, M.     $595.00     0.6    $357.00
                            Browning, S. Fielding, and C. Chatten
                            (all Deloitte) to discuss state transfer
                            tax implications of potential emergence
                            transactions.
   Espinola, Jonathan       Draft information request pertaining to    $595.00     0.2    $119.00
                            state transfer tax and sales and use
                            tax consequences related to an
                            emergence transaction.
   Espinola, Jonathan       Call with Y. Ko (Deloitte) regarding       $595.00     0.4    $238.00
                            state transfer tax methodology and
                            analysis pertaining to emergence
                            transaction.
   Espinola, Jonathan       Review client provided detail regarding    $595.00     0.4    $238.00
                            store locations as it pertains to state
                            transfer tax analysis and prepare draft
                            analysis template.
   Fielding, Stephen        Call with E. Tzavelis, B. Collins, J.      $595.00     0.3    $178.50
                            Forrest, M. Browning, M. Schreiber,
                            and C. Chatten (all Deloitte) to discuss
                            related items after tax status update
                            call with Weil.
   Fielding, Stephen        Call with E. Tzavelis, B. Sullivan, M.     $595.00     0.6    $357.00
                            Browning, J. Espinola, and C. Chatten
                            (all Deloitte) to discuss state transfer
                            tax implications of potential emergence
                            transactions.
   Fielding, Stephen        Review and update tax attribute            $595.00     2.7   $1,606.50
                            reduction model.
   Fielding, Stephen        Review and provide comments on tax         $595.00     1.8   $1,071.00
                            basis balance sheet by legal entity.
   Fielding, Stephen        Meeting with E. Tzavelis, M. Browning,     $595.00     0.8    $476.00
                            and C. Chatten (all Deloitte) to discuss
                            store closures.
   Fielding, Stephen        Call with E. Tzavelis, B. Collins, J.      $595.00     1.3    $773.50
                            Forrest, M. Browning, M. Schreiber, C.
                            Chatten (all Deloitte) and Weil tax team
                            to discuss tax status updates of certain
                            outstanding items.



                                                      113
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                               Pg 119 of 158
                                  Sears Holdings Inc
                                    Deloitte Tax LLP
                  Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/27/2018
   Fielding, Stephen       Call with E. Tzavelis, B. Collins, B.      $595.00     1.0    $595.00
                           Baily, M. Schreiber, M. Browning, and
                           C. Chatten (all Deloitte), and Sears tax
                           team to discuss timing and availability
                           of certain tax documents.
   Forrest, Jonathan       Call with E. Tzavelis, B. Collins, M.      $975.00     0.3    $292.50
                           Browning, S. Fielding, M. Schreiber,
                           and C. Chatten (all Deloitte) to discuss
                           related items after tax status update
                           call with Weil.
   Forrest, Jonathan       Call with E. Tzavelis, B. Collins, M.      $975.00     1.3   $1,267.50
                           Browning, S. Fielding, M. Schreiber, C.
                           Chatten (all Deloitte) and Weil tax team
                           to discuss tax status updates of certain
                           outstanding items.
   Forrest, Jonathan       Review issues related to intercompany      $975.00     0.6    $585.00
                           debt.
   Hoffman, David          Review tax attribute reduction model.      $850.00     1.1    $935.00
   Hospodarsky, Sara       Create capital change analysis for         $325.00     2.1    $682.50
                           Sears stock basis study for 2005 to
                           2011.
   Hospodarsky, Sara       Add Schedule L support to Sears stock      $325.00     2.6    $845.00
                           basis study capital change analysis
                           document for years 1984 to the short
                           period ending 2005.
   Hospodarsky, Sara       Work on Sears stock basis study            $325.00     2.2    $715.00
                           capital change analysis for 1984 to
                           2005.
   Hospodarsky, Sara       Continue to create capital changes         $325.00     2.9    $942.50
                           analysis for Sears stock basis study
                           from 2005 to 2011.
   Ko, Youngbok            Call with J. Espinola (Deloitte)           $450.00     0.4    $180.00
                           regarding state transfer tax
                           methodology and analysis pertaining to
                           emergence transaction.
   Ko, Youngbok            Research and prepare state tax             $450.00     0.9    $405.00
                           analysis for Alabama.
   Ko, Youngbok            Research and prepare state tax             $450.00     0.6    $270.00
                           analysis for California.


                                                     114
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                 Pg 120 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours      Fees

Tax Restructuring Services
11/27/2018
   Ko, Youngbok              Research and prepare state tax             $450.00     1.0    $450.00
                             analysis for Connecticut.
   Ko, Youngbok              Research and prepare state tax             $450.00     0.9    $405.00
                             analysis for Florida.
   Ko, Youngbok              Research and prepare state tax             $450.00     0.6    $270.00
                             analysis for Georgia.
   Omar, Fatin               Call with B. Sullivan (Deloitte) to        $725.00     0.2    $145.00
                             discuss state transfer tax implications
                             of potential emergence transactions.
   Schaefer, Karl            Document next steps on tax attribute       $725.00     0.2    $145.00
                             reduction model.
   Schaefer, Karl            Meeting with M. Butler, J. Allegretti,     $725.00     1.1    $797.50
                             and H. Elandary (all Deloitte) to
                             discuss the mechanics and
                             functionality of the tax attribute
                             reduction model.
   Schreiber, Mendy          Call with E. Tzavelis, B. Collins, S.      $450.00     1.0    $450.00
                             Fielding, B. Baily, M. Browning, and C.
                             Chatten (all Deloitte), and Sears tax
                             team to discuss timing and availability
                             of certain tax documents.
   Schreiber, Mendy          Call with E. Tzavelis, B. Collins, J.      $450.00     1.3    $585.00
                             Forrest, M. Browning, S. Fielding, C.
                             Chatten (all Deloitte) and Weil tax team
                             to discuss tax status updates of certain
                             outstanding items.
   Schreiber, Mendy          Call with E. Tzavelis, B. Collins, J.      $450.00     0.3    $135.00
                             Forrest, M. Browning, S. Fielding, and
                             C. Chatten (all Deloitte) to discuss
                             related items after tax status update
                             call with Weil.
   Sullivan, Brian           Call with F. Omar (Deloitte) to discuss    $975.00     0.2    $195.00
                             state transfer tax implications of
                             potential emergence transactions.
   Sullivan, Brian           Call with E. Tzavelis, S. Fielding, M.     $975.00     0.6    $585.00
                             Browning, J. Espinola, and C. Chatten
                             (all Deloitte) to discuss state transfer
                             tax implications of potential emergence
                             transactions.



                                                        115
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                 Pg 121 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/27/2018
   Tarrant, Steve            Review Sears IRC section 382               $850.00     0.2    $170.00
                             analysis model in order to assign for
                             preparation.
   Tzavelis, Elias           Meeting with M. Browning, S. Fielding,     $850.00     0.8    $680.00
                             and C. Chatten (all Deloitte) to discuss
                             store closures.
   Tzavelis, Elias           Call with B. Baily, B. Collins, S.         $850.00     1.0    $850.00
                             Fielding, M. Schreiber, M. Browning,
                             and C. Chatten (all Deloitte), and
                             Sears tax team to discuss timing and
                             availability of certain tax documents.
   Tzavelis, Elias           Call with M. Browning, B. Collins, J.      $850.00     0.3    $255.00
                             Forrest, S. Fielding, M. Schreiber, and
                             C. Chatten (all Deloitte) to discuss
                             follow-up items after tax status update
                             call with Weil.
   Tzavelis, Elias           Call with M. Browning, B. Collins, J.      $850.00     1.3   $1,105.00
                             Forrest, S. Fielding, M. Schreiber, C.
                             Chatten (all Deloitte) and Weil tax team
                             to discuss tax status updates of certain
                             outstanding items.
   Tzavelis, Elias           Call with B. Sullivan, S. Fielding, M.     $850.00     0.6    $510.00
                             Browning, J. Espinola, and C. Chatten
                             (all Deloitte) to discuss state transfer
                             tax implications of potential emergence
                             transactions.
   Tzavelis, Elias           Research potential qualification of        $850.00     0.8    $680.00
                             emergence transaction.
11/28/2018
   Allegretti, Joe           Call with E. Tzavelis, D. Hoffman, B.      $325.00     1.0    $325.00
                             Collins, J. Forrest, C. Simulis, S.
                             Fielding, M. Butler, B. Baily, M.
                             Browning, M. Schreiber, and C.
                             Chatten (all Deloitte) to discuss tax
                             attribute impact of various emergence
                             scenarios.
   Allegretti, Joe           Update the tax attribute reduction         $325.00     2.4    $780.00
                             model for an additional scenario.
   Allegretti, Joe           Update formulas within the tax attribute   $325.00     1.1    $357.50
                             reduction model.


                                                       116
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                 Pg 122 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/28/2018
   Allegretti, Joe           Meeting with M. Butler (Deloitte) to         $325.00     3.4   $1,105.00
                             update the tax attribute reduction
                             model for different scenarios.
   Allegretti, Joe           Call with E. Tzavelis, B. Collins, J.        $325.00     1.0    $325.00
                             Forrest, M. Huston, S. Fielding, K.
                             Corrigan, B. Baily, M. Browning, M.
                             Schreiber, and C. Chatten (all Deloitte)
                             to discuss stock basis study.
   Allegretti, Joe           Call with E. Tzavelis, B. Collins, S.        $325.00     0.6    $195.00
                             Fielding, K. Corrigan, M. Browning, M.
                             Schreiber, and C. Chatten (all Deloitte)
                             to discuss stock basis study.
   Allegretti, Joe           Call with M. Butler, E. Tzavelis, and S.     $325.00     0.4    $130.00
                             Fielding (all Deloitte) to discuss the tax
                             topics of discussion for internal team
                             call.
   Allegretti, Joe           Call with E. Tzavelis, S. Fielding, M.       $325.00     1.1    $357.50
                             Butler, M. Browning, and C. Chatten
                             (all Deloitte) to discuss tax attribute
                             reduction.
   Atwal, Justin             Continue to input tax data for Sears         $325.00     4.5   $1,462.50
                             basis study.
   Atwal, Justin             Input tax data for Sears basis study.        $325.00     4.5   $1,462.50
   Baily, Brianna            Call with E. Tzavelis, D. Hoffman, B.        $595.00     1.0    $595.00
                             Collins, J. Forrest, C. Simulis, S.
                             Fielding, M. Butler, J. Allegretti, M.
                             Browning, M. Schreiber, and C.
                             Chatten (all Deloitte) to discuss tax
                             attribute impact of various emergence
                             scenarios.
   Baily, Brianna            Review changes to transaction                $595.00     1.8   $1,071.00
                             summary and revise.
   Baily, Brianna            Call with E. Tzavelis, B. Collins, J.        $595.00     1.0    $595.00
                             Forrest, M. Huston, S. Fielding, K.
                             Corrigan, J. Allegretti, M. Browning, M.
                             Schreiber, and C. Chatten (all Deloitte)
                             to discuss stock basis study.




                                                        117
       18-23538-rdd   Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                              Pg 123 of 158
                                  Sears Holdings Inc
                                    Deloitte Tax LLP
                  Fees Sorted by Category for the Fee Period
                              October 15, 2018 - November 30, 2018
Date                      Description                                    Rate    Hours      Fees

Tax Restructuring Services
11/28/2018
   Browning, Maria        Call with E. Tzavelis, B. Collins, J.        $450.00     1.0    $450.00
                          Forrest, M. Huston, S. Fielding, K.
                          Corrigan, B. Baily, J. Allegretti, M.
                          Schreiber, and C. Chatten (all Deloitte)
                          to discuss stock basis study.
   Browning, Maria        Call with E. Tzavelis, B. Collins, S.        $450.00     0.6    $270.00
                          Fielding, K. Corrigan, J. Allegretti, M.
                          Schreiber, and C. Chatten (all Deloitte)
                          to discuss stock basis study.
   Browning, Maria        Call with E. Tzavelis, D. Hoffman, B.        $450.00     1.0    $450.00
                          Collins, J. Forrest, C. Simulis, S.
                          Fielding, M. Butler, B. Baily, J.
                          Allegretti, M. Schreiber, and C. Chatten
                          (all Deloitte) to discuss tax attribute
                          impact of various emergence
                          scenarios.
   Browning, Maria        Call with E. Tzavelis, S. Fielding, M.       $450.00     1.1    $495.00
                          Butler, J. Allegretti, and C. Chatten (all
                          Deloitte) to discuss tax attribute
                          reduction model.
   Browning, Maria        Analyze Sears debt terms.                    $450.00     1.7    $765.00
   Browning, Maria        Continue to analyze Sears debt terms.        $450.00     1.9    $855.00
   Browning, Maria        Meeting with C. Chatten (Deloitte) to        $450.00     0.5    $225.00
                          discuss store ownership by legal entity.
   Butler, Mike           Research treatment of excess loss            $595.00     1.2    $714.00
                          accounts in subsidiaries when
                          cancellation of debt income is
                          recognized.
   Butler, Mike           Call with E. Tzavelis, D. Hoffman, B.        $595.00     1.0    $595.00
                          Collins, J. Forrest, C. Simulis, S.
                          Fielding, J. Allegretti, B. Baily, M.
                          Browning, M. Schreiber, and C.
                          Chatten (all Deloitte) to discuss tax
                          attribute impact of various emergence
                          scenarios.
   Butler, Mike           Call with E. Tzavelis, S. Fielding, M.       $595.00     1.1    $654.50
                          Browning, J. Allegretti, and C. Chatten
                          (all Deloitte) to discuss tax attribute
                          reduction model.



                                                     118
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 124 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/28/2018
   Butler, Mike             Meeting with J. Allegretti (Deloitte) to    $595.00     3.4   $2,023.00
                            update the tax attribute reduction
                            model for different scenarios.
   Butler, Mike             Create building in scenario of merging      $595.00     0.3    $178.50
                            Sears Holdings and Sears Acceptance
                            into tax attribute reduction model.
   Butler, Mike             Call with J. Allegretti, E. Tzavelis, and   $595.00     0.4    $238.00
                            S. Fielding (all Deloitte) to discuss the
                            tax topics of discussion for internal
                            team call.
   Chatten, Colin           Meeting with M. Browning (Deloitte) to      $325.00     0.5    $162.50
                            discuss store ownership by legal entity.
   Chatten, Colin           Call with E. Tzavelis, J. Allegretti, J.    $325.00     1.0    $325.00
                            Forrest, M. Huston, S. Fielding, K.
                            Corrigan, B. Baily, M. Browning, M.
                            Schreiber, and B. Collins (all Deloitte)
                            to discuss stock basis study.
   Chatten, Colin           Call with E. Tzavelis, B. Collins, S.       $325.00     0.6    $195.00
                            Fielding, K. Corrigan, J. Allegretti, M.
                            Schreiber, and M. Browning (all
                            Deloitte) to discuss stock basis study.
   Chatten, Colin           Call with E. Tzavelis, D. Hoffman, B.       $325.00     1.0    $325.00
                            Collins, J. Forrest, C. Simulis, S.
                            Fielding, M. Butler, B. Baily, J.
                            Allegretti, M. Schreiber, and M.
                            Browning (all Deloitte) to discuss tax
                            attribute impact of various emergence
                            scenarios.
   Chatten, Colin           Call with E. Tzavelis, S. Fielding, M.      $325.00     1.1    $357.50
                            Browning, J. Allegretti, and M. Butler
                            (all Deloitte) to discuss tax attribute
                            reduction model.
   Chatten, Colin           Update organizational structure chart       $325.00     2.3    $747.50
                            to reflect recent changes to store
                            ownership by legal/tax entity.
   Collins, Bryan           Call with E. Tzavelis, J. Allegretti, S.    $850.00     0.6    $510.00
                            Fielding, K. Corrigan, M. Browning, M.
                            Schreiber, and C. Chatten (all Deloitte)
                            to discuss stock basis study.



                                                       119
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                Pg 125 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/28/2018
   Collins, Bryan           Call with E. Tzavelis, D. Hoffman, J.        $850.00     1.0    $850.00
                            Allegretti, J. Forrest, C. Simulis, S.
                            Fielding, M. Butler, B. Baily, M.
                            Browning, M. Schreiber, and C.
                            Chatten (all Deloitte) to discuss tax
                            attribute impact of various emergence
                            scenarios.
   Collins, Bryan           Call with E. Tzavelis, J. Allegretti, J.     $850.00     1.0    $850.00
                            Forrest, M. Huston, S. Fielding, K.
                            Corrigan, B. Baily, M. Browning, M.
                            Schreiber, and C. Chatten (all Deloitte)
                            to discuss stock basis study.
   Collins, Bryan           Review bankruptcy tax model.                 $850.00     0.9    $765.00
   Corrigan, Kevin          Call with E. Tzavelis, B. Collins, S.        $595.00     0.6    $357.00
                            Fielding, J. Allegretti, M. Browning, M.
                            Schreiber, and C. Chatten (all Deloitte)
                            to discuss stock basis study.
   Corrigan, Kevin          Call with E. Tzavelis, B. Collins, J.        $595.00     1.0    $595.00
                            Forrest, M. Huston, S. Fielding, J.
                            Allegretti, B. Baily, M. Browning, M.
                            Schreiber, and C. Chatten (all Deloitte)
                            to discuss stock basis study.
   Espinola, Jonathan       Review state transfer tax research and       $595.00     0.4    $238.00
                            applicable rate calculations for
                            Wisconsin.
   Espinola, Jonathan       Prepare state income tax model to            $595.00     2.3   $1,368.50
                            estimate state income tax
                            consequences resulting from potential
                            emergence transaction.
   Espinola, Jonathan       Review state transfer tax research and       $595.00     0.4    $238.00
                            applicable rate calculations for
                            Pennsylvania.
   Espinola, Jonathan       Review state transfer tax research and       $595.00     0.4    $238.00
                            applicable rate calculations for South
                            Carolina.
   Espinola, Jonathan       Review state transfer tax research and       $595.00     0.4    $238.00
                            applicable rate calculations for
                            Tennessee.
   Espinola, Jonathan       Review state transfer tax research and       $595.00     0.4    $238.00
                            applicable rate calculations for Virginia.


                                                       120
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 126 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours      Fees

Tax Restructuring Services
11/28/2018
   Espinola, Jonathan       Review state transfer tax research and     $595.00     0.4    $238.00
                            applicable rate calculations for
                            Washington.
   Espinola, Jonathan       Review state transfer tax research and     $595.00     0.4    $238.00
                            applicable rate calculations for West
                            Virginia.
   Espinola, Jonathan       Review state transfer tax research and     $595.00     0.2    $119.00
                            applicable rate calculations for New
                            Mexico.
   Espinola, Jonathan       Review state transfer tax and              $595.00     0.2    $119.00
                            applicable rate calculations for Texas.
   Espinola, Jonathan       Review state transfer tax research and     $595.00     0.4    $238.00
                            applicable rate calculations for New
                            York.
   Espinola, Jonathan       Review state transfer tax research and     $595.00     0.4    $238.00
                            applicable rate calculations for Ohio.
   Fielding, Stephen        Call with M. Butler, E. Tzavelis, and J.   $595.00     0.4    $238.00
                            Allegretti (all Deloitte) to discuss the
                            tax topics of discussion for internal
                            team call.
   Fielding, Stephen        Call with E. Tzavelis, J. Allegretti, M.   $595.00     1.1    $654.50
                            Butler, M. Browning, and C. Chatten
                            (all Deloitte) to discuss tax attribute
                            reduction model.
   Fielding, Stephen        Call with E. Tzavelis, J. Allegretti, B.   $595.00     1.0    $595.00
                            Collins, J. Forrest, C. Simulis, D.
                            Hoffman, M. Butler, B. Baily, M.
                            Browning, M. Schreiber, and C.
                            Chatten (all Deloitte) to discuss tax
                            attribute impact of various emergence
                            scenarios.
   Fielding, Stephen        Call with E. Tzavelis, B. Collins, J.      $595.00     1.0    $595.00
                            Forrest, M. Huston, J. Allegretti, K.
                            Corrigan, B. Baily, M. Browning, M.
                            Schreiber, and C. Chatten (all Deloitte)
                            to discuss stock basis study.
   Fielding, Stephen        Call with E. Tzavelis, B. Collins, J.      $595.00     0.6    $357.00
                            Allegretti, K. Corrigan, M. Browning, M.
                            Schreiber, and C. Chatten (all Deloitte)
                            to discuss stock basis study.


                                                       121
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                               Pg 127 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                  Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/28/2018
   Forrest, Jonathan       Review debt restructuring alternatives.    $975.00     1.6   $1,560.00
   Forrest, Jonathan       Call with E. Tzavelis, D. Hoffman, B.      $975.00     1.0    $975.00
                           Collins, J. Allegretti, C. Simulis, S.
                           Fielding, M. Butler, B. Baily, M.
                           Browning, M. Schreiber, and C.
                           Chatten (all Deloitte) to discuss tax
                           attribute impact of various emergence
                           scenarios.
   Forrest, Jonathan       Call with E. Tzavelis, B. Collins, S.      $975.00     1.0    $975.00
                           Fielding, M. Huston, J. Allegretti, K.
                           Corrigan, B. Baily, M. Browning, M.
                           Schreiber, and C. Chatten (all Deloitte)
                           to discuss stock basis study.
   Hoffman, David          Call with E. Tzavelis, J. Allegretti, B.   $850.00     1.0    $850.00
                           Collins, J. Forrest, C. Simulis, S.
                           Fielding, M. Butler, B. Baily, M.
                           Browning, M. Schreiber, and C.
                           Chatten (all Deloitte) to discuss tax
                           attribute impact of various emergence
                           scenarios.
   Hoffman, David          Review updates to Sears tax modeling       $850.00     0.3    $255.00
                           work.
   Hospodarsky, Sara       Research input numbers for important       $325.00     2.5    $812.50
                           entities pre 2005 for the Sears stock
                           basis study capital changes analysis.
   Hospodarsky, Sara       Update capital changes analysis for        $325.00     3.7   $1,202.50
                           Sears stock basis study in earlier
                           years.
   Hospodarsky, Sara       Continue to create capital changes         $325.00     2.8    $910.00
                           analysis for Sears stock basis study for
                           the early historical years.
   Huston, Michael         Call with E. Tzavelis, B. Collins, J.      $850.00     1.0    $850.00
                           Forrest, S. Fielding, J. Allegretti, K.
                           Corrigan, B. Baily, M. Browning, M.
                           Schreiber, and C. Chatten (all Deloitte)
                           to discuss stock basis study.
   Ko, Youngbok            Research and prepare state tax             $450.00     1.2    $540.00
                           analysis for Ohio.
   Ko, Youngbok            Research and prepare state tax             $450.00     1.4    $630.00
                           analysis for Tennessee.


                                                     122
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                 Pg 128 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours      Fees

Tax Restructuring Services
11/28/2018
   Ko, Youngbok              Research and prepare state tax             $450.00     1.1    $495.00
                             analysis for Virginia.
   Ko, Youngbok              Research and prepare state tax             $450.00     1.5    $675.00
                             analysis for Kentucky.
   Ko, Youngbok              Research and prepare state tax             $450.00     1.0    $450.00
                             analysis for North Carolina.
   Ko, Youngbok              Research and prepare state tax             $450.00     1.3    $585.00
                             analysis for South Carolina.
   Omar, Fatin               Prepare state real property transfer tax   $725.00     0.5    $362.50
                             analysis.
   Paxton, Michael           Meeting with B. Sullivan (Deloitte) to     $725.00     0.3    $217.50
                             discuss state income tax implications
                             of potential emergence transactions.
   Schreiber, Mendy          Call with E. Tzavelis, B. Collins, S.      $450.00     0.6    $270.00
                             Fielding, K. Corrigan, J. Allegretti, M.
                             Browning, and C. Chatten (all Deloitte)
                             to discuss stock basis study.
   Schreiber, Mendy          Call with J. Allegretti, B. Collins, J.    $450.00     1.0    $450.00
                             Forrest, M. Huston, S. Fielding, K.
                             Corrigan, B. Baily, M. Browning, E.
                             Tzavelis, and C. Chatten (all Deloitte)
                             to discuss stock basis study.
   Schreiber, Mendy          Call with E. Tzavelis, D. Hoffman, B.      $450.00     1.0    $450.00
                             Collins, J. Forrest, C. Simulis, S.
                             Fielding, M. Butler, B. Baily, J.
                             Allegretti, M. Browning, and C. Chatten
                             (all Deloitte) to discuss tax attribute
                             impact of various emergence
                             scenarios.
   Simulis, Charlie          Call with E. Tzavelis, D. Hoffman, B.      $850.00     1.0    $850.00
                             Collins, J. Allegretti, J. Forrest, S.
                             Fielding, M. Butler, B. Baily, M.
                             Browning, M. Schreiber, and C.
                             Chatten (all Deloitte) to discuss tax
                             attribute impact of various emergence
                             scenarios.
   Sullivan, Brian           Meeting with M. Paxton (Deloitte) to       $975.00     0.3    $292.50
                             discuss state income tax implications
                             of potential emergence transactions.



                                                       123
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                 Pg 129 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours      Fees

Tax Restructuring Services
11/28/2018
   Tzavelis, Elias           Call with J. Allegretti, D. Hoffman, B.    $850.00     1.0    $850.00
                             Collins, J. Forrest, C. Simulis, S.
                             Fielding, M. Butler, B. Baily, M.
                             Browning, M. Schreiber, and C.
                             Chatten (all Deloitte) to discuss tax
                             attribute impact of various emergence
                             scenarios.
   Tzavelis, Elias           Call with J. Allegretti, B. Collins, J.    $850.00     1.0    $850.00
                             Forrest, M. Huston, S. Fielding, K.
                             Corrigan, B. Baily, M. Browning, M.
                             Schreiber, and C. Chatten (all Deloitte)
                             to discuss stock basis study.
   Tzavelis, Elias           Call with J. Allegretti, B. Collins, S.    $850.00     0.6    $510.00
                             Fielding, K. Corrigan, M. Browning, M.
                             Schreiber, and C. Chatten (all Deloitte)
                             to discuss stock basis study.
   Tzavelis, Elias           Call with J. Allegretti, S. Fielding, M.   $850.00     1.1    $935.00
                             Butler, M. Browning, and C. Chatten
                             (all Deloitte) to discuss tax attribute
                             reduction model.
   Tzavelis, Elias           Call with M. Butler, S. Fielding, and J.   $850.00     0.4    $340.00
                             Allegretti (all Deloitte) to discuss the
                             tax topics of discussion for internal
                             team call.
11/29/2018
   Allegretti, Joe           Meeting with M. Butler (Deloitte) to       $325.00     1.2    $390.00
                             walk through the updates to the tax
                             attribute reduction model.
   Allegretti, Joe           Call with M. Butler and S. Fielding        $325.00     0.7    $227.50
                             (both Deloitte) to discuss the
                             mechanics of the tax attribute
                             reduction model and the different
                             scenarios.
   Allegretti, Joe           Review important client emails and         $325.00     1.0    $325.00
                             classify in order to serve as supporting
                             documentation to tax modeling and
                             assumptions.
   Allegretti, Joe           Review tax attribute reduction model       $325.00     1.7    $552.50
                             for quality assessment.
   Atwal, Justin             Continue to input tax data for Sears       $325.00     2.7    $877.50
                             basis study.

                                                         124
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 130 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/29/2018
   Atwal, Justin            Input tax data for Sears basis study.      $325.00     4.2   $1,365.00
   Browning, Maria          Meeting with E. Tzavelis and S.            $450.00     0.4    $180.00
                            Fielding (both Deloitte) to discuss
                            emergence transaction consequences.
   Browning, Maria          Analyze Sears debt terms.                  $450.00     3.1   $1,395.00
   Browning, Maria          Continue to analyze Sears debt terms.      $450.00     2.1    $945.00
   Browning, Maria          Call with E. Tzavelis, B. Collins, J.      $450.00     1.0    $450.00
                            Forrest, S. Fielding (all Deloitte), and
                            S. Goldring (Weil) to discuss
                            emergence transaction.
   Butler, Mike             Meeting with J. Allegretti (Deloitte) to   $595.00     1.2    $714.00
                            walk through the updates to the tax
                            attribute reduction model.
   Butler, Mike             Call with J. Allegretti and S. Fielding    $595.00     0.7    $416.50
                            (both Deloitte) to discuss the
                            mechanics of the tax attribute
                            reduction model and the different
                            scenarios.
   Butler, Mike             Review revised tax attribute reduction     $595.00     2.9   $1,725.50
                            model.
   Chatten, Colin           Compile debt instruments to assess         $325.00     1.2    $390.00
                            whether they qualify as securities for
                            reorganization purposes.
   Collins, Bryan           Call with E. Tzavelis, M. Browning, J.     $850.00     1.0    $850.00
                            Forrest, S. Fielding (all Deloitte), and
                            S. Goldring (Weil) to discuss
                            emergence transaction.
   Collins, Bryan           Review draft Asset Purchase                $850.00     2.8   $2,380.00
                            Agreement.
   Elandary, Hannah         Revise tax attribution model to make it    $325.00     1.4    $455.00
                            more dynamic to changes.
   Espinola, Jonathan       Review state transfer tax and              $595.00     0.2    $119.00
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Missouri.
   Espinola, Jonathan       Review state transfer tax and              $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Nebraska.

                                                       125
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                                Pg 131 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                  Rate    Hours      Fees

Tax Restructuring Services
11/29/2018
   Espinola, Jonathan       Review state transfer tax and              $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for New Jersey.
   Espinola, Jonathan       Review state transfer tax and              $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for North Carolina.
   Espinola, Jonathan       Review state transfer tax and              $595.00     0.2    $119.00
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Indiana.
   Espinola, Jonathan       Review state transfer tax and              $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Alabama.
   Espinola, Jonathan       Review state transfer tax and              $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for California.
   Espinola, Jonathan       Review state transfer tax and              $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Colorado.
   Espinola, Jonathan       Review state transfer tax and              $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Connecticut.
   Espinola, Jonathan       Review state transfer tax and              $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Michigan.
   Espinola, Jonathan       Review state transfer tax and              $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Delaware.
   Espinola, Jonathan       Review state transfer tax and              $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Florida.


                                                       126
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 132 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours      Fees

Tax Restructuring Services
11/29/2018
   Espinola, Jonathan       Review state transfer tax and               $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Georgia.
   Espinola, Jonathan       Review state transfer tax and               $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Illinois.
   Espinola, Jonathan       Review state transfer tax and               $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Indiana.
   Espinola, Jonathan       Call with Y. Ko (Deloitte) regarding        $595.00     0.6    $357.00
                            revisions and additions to state transfer
                            tax and controlling interest transfer tax
                            model.
   Espinola, Jonathan       Review state transfer tax and               $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Kentucky.
   Espinola, Jonathan       Review state transfer tax and               $595.00     0.2    $119.00
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Louisiana.
   Espinola, Jonathan       Review state transfer tax and               $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Maine.
   Espinola, Jonathan       Review state transfer tax and               $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Maryland.
   Espinola, Jonathan       Review state transfer tax and               $595.00     0.5    $297.50
                            controlling interest transfer tax
                            research and applicable rate
                            calculations for Massachusetts.
   Fielding, Stephen        Meeting with E. Tzavelis, and M.            $595.00     0.4    $238.00
                            Browning (both Deloitte) to discuss
                            emergence transaction consequences.



                                                       127
       18-23538-rdd      Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                 Pg 133 of 158
                                     Sears Holdings Inc
                                       Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                    Rate    Hours       Fees

Tax Restructuring Services
11/29/2018
   Fielding, Stephen         Call with E. Tzavelis, M. Browning, J.       $595.00     1.0    $595.00
                             Forrest, B. Collins (all Deloitte), and S.
                             Goldring (Weil) to discuss emergence
                             transaction.
   Fielding, Stephen         Call with M. Butler and J. Allegretti        $595.00     0.7    $416.50
                             (both Deloitte) to discuss the
                             mechanics of the tax attribute
                             reduction model and the different
                             scenarios.
   Fielding, Stephen         Review tax attribute reduction model         $595.00     1.9   $1,130.50
                             for various scenarios.
   Forrest, Jonathan         Call with E. Tzavelis, M. Browning, J.       $975.00     1.0    $975.00
                             Forrest, S. Fielding (all Deloitte), and
                             S. Goldring (Weil) to discuss
                             emergence transaction.
   Hermanson, Tom            Review Sears Holding Management              $850.00     1.5   $1,275.00
                             Corporation (SHMC) transfer pricing
                             analysis prepared by Sears and
                             discuss same with L. Meerschaert
                             (Sears).
   Hoffman, David            Analyze tax model updates.                   $850.00     1.6   $1,360.00
   Ko, Youngbok              Perform additional research and make         $450.00     1.4    $630.00
                             updates to the state tax analysis draft.
   Ko, Youngbok              Call with J. Espinola (Deloitte)             $450.00     0.6    $270.00
                             regarding revisions and additions to
                             state transfer tax and controlling
                             interest transfer tax model.
   Lowry, Jamie              Analyze quasi-public groups and              $595.00     0.8    $476.00
                             software input for correct calculation.
   Omar, Fatin               Prepare state real property transfer tax     $725.00     0.5    $362.50
                             analysis.
   Tzavelis, Elias           Call with M. Browning, B. Collins, J.        $850.00     1.0    $850.00
                             Forrest, S. Fielding (all Deloitte), and
                             S. Goldring (Weil) to discuss
                             emergence transaction.
   Tzavelis, Elias           Meeting with S. Fielding and M.              $850.00     0.4    $340.00
                             Browning (both Deloitte) to discuss
                             transaction consequences.




                                                        128
       18-23538-rdd      Doc 2771   Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 134 of 158
                                    Sears Holdings Inc
                                      Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018
Date                         Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/30/2018
   Allegretti, Joe           Update stock basis into the tax            $325.00     2.1    $682.50
                             attribute reduction model.
   Atwal, Justin             Input tax data for Sears basis study.      $325.00     3.6   $1,170.00
   Atwal, Justin             Continue to input tax data for Sears       $325.00     2.7    $877.50
                             basis study.
   Baily, Brianna            Weekly tax advisor call with E.            $595.00     0.8    $476.00
                             Tzavelis, B. Collins, T. Hermanson, S.
                             Fielding, M. Butler, M. Schreiber, M.
                             Browning, and C. Chatten (all Deloitte),
                             Weil Tax team, Sears Tax team, FTI
                             tax team, and Akin Gump.
   Baily, Brianna            Call with E. Tzavelis, T. Hermanson, S.    $595.00     0.8    $476.00
                             Fielding, M. Schreiber, M. Browning,
                             and C. Chatten (all Deloitte), S.
                             Goldring (Weil), and Sears tax team to
                             discuss updates for weekly tax call.
   Baily, Brianna            Review revisions to Sears prior            $595.00     1.4    $833.00
                             transaction summary.
   Browning, Maria           Call with J. Espinola, B. Sullivan, F.     $450.00     0.3    $135.00
                             Omar, C. Chatten (all Deloitte), and M.
                             Morrie (Sears) to discuss transfer
                             taxes on potential sales.
   Browning, Maria           Analyze Sears debt terms.                  $450.00     2.3   $1,035.00
   Browning, Maria           Continue to analyze Sears debt terms.      $450.00     1.2    $540.00
   Browning, Maria           Meeting with E. Tzavelis and S.            $450.00     1.2    $540.00
                             Fielding (both Deloitte) to discuss the
                             emergence transaction model and tax
                             consequences.
   Browning, Maria           Weekly tax advisor call with E.            $450.00     0.8    $360.00
                             Tzavelis, B. Collins, T. Hermanson, S.
                             Fielding, M. Butler, M. Schreiber, B.
                             Baily, and C. Chatten (all Deloitte),
                             Weil Tax team, Sears Tax team, FTI
                             tax team, and Akin Gump.
   Browning, Maria           Call with E. Tzavelis, T. Hermanson, S.    $450.00     0.8    $360.00
                             Fielding, M. Schreiber, B. Baily, and C.
                             Chatten (all Deloitte), S. Goldring
                             (Weil), and Sears tax team to discuss
                             updates for weekly tax call.


                                                       129
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 135 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                    Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/30/2018
   Butler, Mike             Weekly tax advisor call with E.             $595.00     0.8    $476.00
                            Tzavelis, B. Collins, T. Hermanson, S.
                            Fielding, M. Browning, M. Schreiber, B.
                            Baily, and C. Chatten (all Deloitte),
                            Weil Tax team, Sears Tax team, FTI
                            tax team, and Akin Gump.
   Butler, Mike             Implement revised stock basis analysis      $595.00     2.2   $1,309.00
                            into the tax attribute reduction model.
   Butler, Mike             Review revised stock basis analysis.        $595.00     1.9   $1,130.50
   Chatten, Colin           Weekly tax advisor call with E.             $325.00     0.8    $260.00
                            Tzavelis, B. Collins, T. Hermanson, S.
                            Fielding, M. Browning, M. Schreiber, B.
                            Baily, and M. Butler (all Deloitte), Weil
                            Tax team, Sears Tax team, FTI tax
                            team, and Akin Gump.
   Chatten, Colin           Compile debt instruments to assess          $325.00     3.2   $1,040.00
                            whether they qualify as securities for
                            reorganization purposes.
   Chatten, Colin           Call with M. Browning, B. Sullivan, F.      $325.00     0.3     $97.50
                            Omar, J. Espinola (all Deloitte), and M.
                            Morrie (Sears) to discuss transfer
                            taxes on potential sales.
   Chatten, Colin           Call with E. Tzavelis, T. Hermanson, S.     $325.00     0.8    $260.00
                            Fielding, M. Schreiber, M. Browning,
                            and B. Baily (all Deloitte), S. Goldring
                            (Weil), and Sears tax team to discuss
                            updates for weekly tax call.
   Collins, Bryan           Review tax attribute reduction model.       $850.00     0.9    $765.00
   Collins, Bryan           Weekly tax advisor call with E.             $850.00     0.8    $680.00
                            Tzavelis, C. Chatten, T. Hermanson, S.
                            Fielding, M. Browning, M. Schreiber, B.
                            Baily, and M. Butler (all Deloitte), Weil
                            Tax team, Sears Tax team, FTI tax
                            team, and Akin Gump.
   Corrigan, Kevin          Update tax stock basis calculations for     $595.00     2.8   $1,666.00
                            intercompany amounts.
   Elandary, Hannah         Revise the tax attribution model to         $325.00     0.9    $292.50
                            make organization chart tab more
                            dynamic.



                                                      130
       18-23538-rdd     Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                                Pg 136 of 158
                                   Sears Holdings Inc
                                     Deloitte Tax LLP
                 Fees Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018
Date                        Description                                   Rate    Hours       Fees

Tax Restructuring Services
11/30/2018
   Espinola, Jonathan       Meeting with M. Paxton (Deloitte) to        $595.00     0.2    $119.00
                            discuss state modeling of potential
                            asset sales.
   Espinola, Jonathan       Review additional research for Ohio         $595.00     0.3    $178.50
                            state transfer tax and update draft
                            model.
   Espinola, Jonathan       Update state income tax model to            $595.00     1.1    $654.50
                            estimate state income tax resulting
                            from gain on the potential emergence
                            transaction.
   Espinola, Jonathan       Call with M. Browning, B. Sullivan, F.      $595.00     0.3    $178.50
                            Omar, C. Chatten (all Deloitte), and M.
                            Morrie (Sears) to discuss transfer
                            taxes on potential sales.
   Fielding, Stephen        Meeting with E. Tzavelis and M.             $595.00     1.2    $714.00
                            Browning (both Deloitte) to discuss the
                            emergence transaction model and tax
                            consequences.
   Fielding, Stephen        Review tax attribute reduction model        $595.00     2.8   $1,666.00
                            scenarios for new assumptions.
   Fielding, Stephen        Call with E. Tzavelis, T. Hermanson, B.     $595.00     0.8    $476.00
                            Baily, M. Schreiber, M. Browning, and
                            C. Chatten (all Deloitte), S. Goldring
                            (Weil), and Sears tax team to discuss
                            updates for weekly tax call.
   Fielding, Stephen        Weekly tax advisor call with E.             $595.00     0.8    $476.00
                            Tzavelis, C. Chatten, T. Hermanson,
                            C. Chatten, M. Browning, M. Schreiber,
                            B. Baily, and M. Butler (all Deloitte),
                            Weil Tax team, Sears Tax team, FTI
                            tax team, and Akin Gump.
   Hermanson, Tom           Weekly tax advisor call with E.             $850.00     0.8    $680.00
                            Tzavelis, C. Chatten, S. Fielding, C.
                            Chatten, M. Browning, M. Schreiber, B.
                            Baily, and M. Butler (all Deloitte), Weil
                            Tax team, Sears Tax team, FTI tax
                            team, and Akin Gump.




                                                      131
       18-23538-rdd    Doc 2771    Filed 03/07/19 Entered 03/07/19 15:34:37       Main Document
                                               Pg 137 of 158
                                  Sears Holdings Inc
                                    Deloitte Tax LLP
                  Fees Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018
Date                       Description                                  Rate    Hours       Fees

Tax Restructuring Services
11/30/2018
   Hermanson, Tom          Call with E. Tzavelis, B. Baily, S.        $850.00     0.8    $680.00
                           Fielding, M. Schreiber, M. Browning,
                           and C. Chatten (all Deloitte), S.
                           Goldring (Weil), and Sears tax team to
                           discuss updates for weekly tax call.
   Hospodarsky, Sara       Input K-Mart 2003 tax return               $325.00     1.8    $585.00
                           information into the Earn2 for the
                           Sears stock basis study.
   Lowry, Jamie            Review of model prepared by client to      $595.00     2.0   $1,190.00
                           analyze application of the cash
                           issuance exception at 3/24/2005
                           merger date.
   Lowry, Jamie            Review of model and analyze                $595.00     1.8   $1,071.00
                           treatment of redemptions.
   Lowry, Jamie            Review of model prepared by Deloitte       $595.00     1.9   $1,130.50
                           and compare to the model prepared by
                           client.
   Omar, Fatin             Call with M. Browning, B. Sullivan, J.     $725.00     0.3    $217.50
                           Espinola, C. Chatten (all Deloitte), and
                           M. Morrie (Sears) to discuss transfer
                           taxes on potential sales.
   Omar, Fatin             Prepare transfer tax analysis.             $725.00     0.5    $362.50
   Paxton, Michael         Meeting with J. Espinola (Deloitte) to     $725.00     0.2    $145.00
                           discuss state modeling of potential
                           asset sales.
   Paxton, Michael         Assess additional data needs for state     $725.00     0.6    $435.00
                           gain tax model.
   Schreiber, Mendy        Call with E. Tzavelis, T. Hermanson, S.    $450.00     0.8    $360.00
                           Fielding, B. Baily, M. Browning, and C.
                           Chatten (all Deloitte), S. Goldring
                           (Weil), and Sears tax team to discuss
                           updates for weekly tax call.
   Schreiber, Mendy        Weekly tax advisor call with E.            $450.00     0.8    $360.00
                           Tzavelis, C. Chatten, S. Fielding, C.
                           Chatten, M. Browning, T. Hermanson,
                           B. Baily, and M. Butler (all Deloitte),
                           Weil Tax team, Sears Tax team, FTI
                           tax team, and Akin Gump.




                                                     132
       18-23538-rdd      Doc 2771      Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                   Pg 138 of 158
                                       Sears Holdings Inc
                                         Deloitte Tax LLP
                     Fees Sorted by Category for the Fee Period
                                   October 15, 2018 - November 30, 2018
Date                           Description                                  Rate     Hours          Fees

Tax Restructuring Services
11/30/2018
   Sullivan, Brian             Call with M. Browning, J. Espinola, F.     $975.00       0.3      $292.50
                               Omar, C. Chatten (all Deloitte), and M.
                               Morrie (Sears) to discuss transfer
                               taxes on potential sales.
   Tzavelis, Elias             Meeting with S. Fielding and M.            $850.00       1.2     $1,020.00
                               Browning (both Deloitte) to discuss the
                               emergence transaction model and tax
                               consequences.
   Tzavelis, Elias             Call with B. Baily, T. Hermanson, S.       $850.00       0.8      $680.00
                               Fielding, M. Schreiber, M. Browning,
                               and C. Chatten (all Deloitte), S.
                               Goldring (Weil), and Sears tax team to
                               discuss updates for weekly tax call.
   Tzavelis, Elias             Weekly tax advisor call with M.            $850.00       0.8      $680.00
                               Schreiber, C. Chatten, S. Fielding, C.
                               Chatten, M. Browning, T. Hermanson,
                               B. Baily, and M. Butler (all Deloitte),
                               Weil Tax team, Sears Tax team, FTI
                               tax team, and Akin Gump.
   Subtotal for Tax Restructuring Services:                                         1,668.9   $953,100.50

Tax Transaction Services
11/19/2018
   Enkhbayar, Tuya             Meeting with T. Hermanson, H.              $320.00       0.2       $64.00
                               Yanchisin, and A. Wrobel (all Deloitte)
                               to discuss original issue discount (OID)
                               update.
   Hermanson, Tom              Meeting with A. Wrobel, T. Enkhbayar,      $850.00       0.2      $170.00
                               and H. Yanchisin (all Deloitte) to
                               discuss original issue discount (OID)
                               update.
   Wrobel, Alex                Meeting with T. Hermanson, T.              $210.00       0.2       $42.00
                               Enkhbayar, and H. Yanchisin (all
                               Deloitte) to discuss original issue
                               discount (OID) update.
   Yanchisin, Helen            Meeting with T. Hermanson, T.              $625.00       0.2      $125.00
                               Enkhbayar, and A. Wrobel (all Deloitte)
                               to discuss original issue discount (OID)
                               update.



                                                         133
       18-23538-rdd   Doc 2771   Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                             Pg 139 of 158
                                 Sears Holdings Inc
                                   Deloitte Tax LLP
                  Fees Sorted by Category for the Fee Period
                              October 15, 2018 - November 30, 2018
Date                      Description                                  Rate    Hours      Fees

Tax Transaction Services
11/21/2018
   Enkhbayar, Tuya        Meeting held with T. Hermanson, A.         $320.00     1.0    $320.00
                          Wrobel, and H. Yanchisin (all Deloitte)
                          and R. Boyle (Sears) to discuss tax
                          treatment of debt modification.
   Hermanson, Tom         Meeting held with T. Enkhbayar, A.         $850.00     1.0    $850.00
                          Wrobel, and H. Yanchisin (all Deloitte)
                          and R. Boyle (Sears) to discuss tax
                          treatment of debt modification.
   Wrobel, Alex           Meeting held with T. Enkhbayar, T.         $210.00     1.0    $210.00
                          Hermanson, and H. Yanchisin (all
                          Deloitte) and R. Boyle (Sears) to
                          discuss tax treatment of debt
                          modification.
   Yanchisin, Helen       Review 10Q for borrowings taking           $625.00     0.5    $312.50
                          place during 2018 in order to scope out
                          information needed to prepare 1099-
                          OIDs.
   Yanchisin, Helen       Meeting held with T. Enkhbayar, T.         $625.00     1.0    $625.00
                          Hermanson, and A. Wrobel (all
                          Deloitte) and R. Boyle (Sears) to
                          discuss tax treatment of debt
                          modification.
11/26/2018
   Wrobel, Alex           Gather loan documents and                  $210.00     1.5    $315.00
                          preparation of summary of
                          modifications.
   Wrobel, Alex           Discussion with H. Yanchisin (Deloitte)    $210.00     0.8    $168.00
                          regarding amendments to various
                          Sears credit agreements.
   Yanchisin, Helen       Discussion with A. Wrobel (Deloitte)       $625.00     0.8    $500.00
                          regarding amendments to various
                          Sears credit agreements.
11/28/2018
   Wrobel, Alex           Prepare summary of debt agreements         $210.00     3.5    $735.00
                          for 1099 purpose.
11/29/2018
   Wrobel, Alex           Analyze Sears credit agreements for        $210.00     3.5    $735.00
                          OID computation and reporting
                          purposes.


                                                   134
        18-23538-rdd        Doc 2771   Filed 03/07/19 Entered 03/07/19 15:34:37         Main Document
                                                   Pg 140 of 158
                                       Sears Holdings Inc
                                         Deloitte Tax LLP
                   Fees Sorted by Category for the Fee Period
                                    October 15, 2018 - November 30, 2018
Date                            Description                                  Rate     Hours          Fees

Tax Transaction Services
11/29/2018
   Wrobel, Alex                 Discussion with H. Yanchisin (Deloitte)    $210.00      1.0       $210.00
                                regarding amendments to various
                                Sears credit agreements.
   Yanchisin, Helen             Discussion with A. Wrobel (Deloitte)       $625.00      1.0       $625.00
                                regarding amendments to various
                                Sears credit agreements.
11/30/2018
   Wrobel, Alex                 Meeting with H. Yanchisin (Deloitte) to    $210.00      0.5       $105.00
                                discuss Sears real estate loan
                                amendments.
   Wrobel, Alex                 Analyze Sears credit agreements for        $210.00      1.8       $378.00
                                OID computation and reporting
                                purposes.
   Yanchisin, Helen             Meeting with A. Wrobel (Deloitte) to       $625.00      0.5       $312.50
                                discuss Sears real estate loan
                                amendments.
    Subtotal for Tax Transaction Services:                                             20.2     $6,802.00
Total                                                                                1,836.0 $1,043,153.50


Adjustment
50% Non-Working Travel Reduction                                                              ($41,625.50)
Adjustment Subtotal :                                                                         ($41,625.50)
Total                                                                                1,836.0 $1,001,528.00




                                             Recapitulation
        Name                                                   Rate         Hours             Fees
        Forrest, Jonathan                                  $975.00           62.3       $60,742.50
        Rohrs, Jane                                        $975.00            1.5        $1,462.50
        Sullivan, Brian                                    $975.00           11.6       $11,310.00
        Boulos, Ala'a                                      $850.00            0.3          $255.00
        Collins, Bryan                                     $850.00           90.1       $76,585.00


                                                         135
18-23538-rdd        Doc 2771   Filed 03/07/19 Entered 03/07/19 15:34:37    Main Document
                                           Pg 141 of 158
                               Sears Holdings Inc
                                Deloitte Tax LLP
               Fees Sorted by Category for the Fee Period
                           October 15, 2018 - November 30, 2018



                                 Recapitulation
Name                                                Rate          Hours         Fees
Gibian, Craig                                  $850.00              4.0     $3,400.00
Hermanson, Tom                                 $850.00             47.2    $40,120.00
Hoffman, David                                 $850.00             38.6    $32,810.00
Huston, Michael                                $850.00             21.3    $18,105.00
Simulis, Charlie                               $850.00             12.0    $10,200.00
Stoops, Kenneth                                $850.00              2.6     $2,210.00
Tarrant, Steve                                 $850.00             13.9    $11,815.00
Tzavelis, Elias                                $850.00            141.3   $120,105.00
Yoo, Peter                                     $850.00              4.1     $3,485.00
Newport, Cathy                                 $725.00              0.2      $145.00
Omar, Fatin                                    $725.00              2.0     $1,450.00
Paxton, Michael                                $725.00              1.1      $797.50
Schaefer, Karl                                 $725.00             10.0     $7,250.00
Yanchisin, Helen                               $625.00              4.0     $2,500.00
Baily, Brianna                                 $595.00            125.2    $74,494.00
Butler, Mike                                   $595.00            147.7    $87,881.50
Corrigan, Kevin                                $595.00            100.2    $59,619.00
Dempsey, Jacob                                 $595.00              8.8     $5,236.00
Espinola, Jonathan                             $595.00             20.5    $12,197.50
Fielding, Stephen                              $595.00            149.0    $88,655.00
Lowry, Jamie                                   $595.00             26.7    $15,886.50
Moore, Catherine                               $595.00              1.0      $595.00
Vietti, Will                                   $595.00              3.6     $2,142.00
Browning, Maria                                $450.00            227.4   $102,307.50
Ko, Youngbok                                   $450.00             16.9     $7,605.00
Riccio, Meghan                                 $450.00              6.1     $2,745.00
Schreiber, Mendy                               $450.00             53.9    $24,255.00
Wang, Wei                                      $450.00              0.7      $315.00
Allegretti, Joe                                $325.00            118.4    $38,480.00


                                              136
18-23538-rdd       Doc 2771   Filed 03/07/19 Entered 03/07/19 15:34:37        Main Document
                                          Pg 142 of 158
                              Sears Holdings Inc
                               Deloitte Tax LLP
           Fees Sorted by Category for the Fee Period
                          October 15, 2018 - November 30, 2018



                                Recapitulation
Name                                               Rate           Hours            Fees
Atwal, Justin                                 $325.00             101.5      $32,987.50
Chatten, Colin                                $325.00             128.9      $41,892.50
Chen, Kelsey                                  $325.00              23.9       $7,767.50
Elandary, Hannah                              $325.00              13.2       $4,290.00
Gandhi, Shivani                               $325.00              18.3       $5,947.50
Gopal, Rahul                                  $325.00               0.6         $195.00
Hospodarsky, Sara                             $325.00              33.4      $10,855.00
Perez, Cristian                               $325.00               9.0       $2,925.00
Soni, Kumail                                  $325.00               9.0       $2,925.00
Wolter, Devin                                 $325.00               9.0       $2,925.00
Enkhbayar, Tuya                               $320.00               1.2         $384.00
Wrobel, Alex                                  $210.00              13.8       $2,898.00
50% Non-Working Travel Reduction                                            ($41,625.50)
Total                                                            1,836.0   $1,001,528.00




                                             137
    18-23538-rdd     Doc 2771      Filed 03/07/19 Entered 03/07/19 15:34:37            Main Document
                                               Pg 143 of 158

                                Sears Holdings Inc
                                    Deloitte Tax LLP
           Expenses Sorted by Category for the Fee Period
                             October 15, 2018 - November 30, 2018




Category              Date             Description                                           Amount



Airfare
                                       Roundtrip coach airfare from Washington, DC to
 Collins, Bryan       10/18/2018                                                             $800.00
                                       Chicago, IL
                                       Roundtrip coach airfare from New York, NY to
 Tzavelis, Elias      10/21/2018                                                             $404.56
                                       Chicago, IL
                                       Roundtrip coach airfare from New York, NY to
 Browning, Maria      10/25/2018                                                             $800.00
                                       Chicago, IL
                                       One-way coach airfare from Chicago, IL to New
 Fielding, Stephen    10/25/2018                                                             $768.66
                                       York, NY
                                       Roundtrip coach airfare from New York, NY to
 Corrigan, Kevin      10/26/2018                                                             $445.06
                                       Chicago, IL
                                       Roundtrip coach airfare from Washington, DC to
 Forrest, Jonathan    10/27/2018                                                             $528.19
                                       Chicago, IL
                                       Roundtrip coach airfare from New York, NY to
 Tzavelis, Elias      10/28/2018                                                             $746.79
                                       Chicago, IL
                                       Roundtrip coach airfare from New York, NY to
 Browning, Maria      11/02/2018                                                             $663.45
                                       Chicago, IL
                                       Roundtrip coach airfare from Washington, DC to
 Collins, Bryan       11/04/2018                                                             $592.40
                                       Chicago, IL
                                       Roundtrip coach airfare from New York, NY to
 Tzavelis, Elias      11/04/2018                                                             $800.00
                                       Chicago, IL
                                       Roundtrip coach airfare from New York, NY to
 Corrigan, Kevin      11/05/2018                                                             $785.12
                                       Chicago, IL
                                       Roundtrip coach airfare from New York, NY to
 Browning, Maria      11/08/2018                                                             $485.92
                                       Chicago, IL
                                       Roundtrip coach airfare from Newark, NJ to
 Fielding, Stephen    11/08/2018                                                             $791.40
                                       Chicago, IL to Newark, NJ
                                       Roundtrip coach airfare from New York, NY to
 Chatten, Colin       11/10/2018                                                             $685.40
                                       Chicago, IL
                                       Roundtrip coach airfare from New York, NY to
 Corrigan, Kevin      11/12/2018                                                             $663.45
                                       Chicago, IL
                                       Roundtrip coach airfare from New York, NY to
 Tzavelis, Elias      11/12/2018                                                             $532.71
                                       Chicago, IL
                                       Roundtrip coach airfare from New York, NY to
 Corrigan, Kevin      11/14/2018                                                             $226.20
                                       Chicago, IL

                                                        1
     18-23538-rdd       Doc 2771          Filed 03/07/19 Entered 03/07/19 15:34:37              Main Document
                                                      Pg 144 of 158

                                      Sears Holdings Inc
                                           Deloitte Tax LLP
            Expenses Sorted by Category for the Fee Period
                                    October 15, 2018 - November 30, 2018



Category                     Date             Description                                              Amount



Airfare
                                              Roundtrip coach airfare from Chicago, IL to New
 Butler, Mike                11/16/2018                                                               $308.52
                                              York, NY
                                              Roundtrip coach airfare from Newark, NJ to
 Baily, Brianna              11/28/2018                                                               $692.90
                                              Chicago, IL
                                              Roundtrip coach airfare from New York, NY to
 Browning, Maria             11/28/2018                                                               $308.40
                                              Chicago, IL
                                              One-way coach airfare from Chicago, IL to Newark
 Fielding, Stephen           11/28/2018                                                               $500.70
                                              NJ
                                              Roundtrip coach airfare from Washington, DC to
 Forrest, Jonathan           11/29/2018                                                               $400.40
                                              Chicago, IL
                                              Roundtrip coach airfare from New York, NY to
 Tzavelis, Elias             11/29/2018                                                               $333.40
                                              Chicago, IL
Subtotal for Airfare:                                                                               $13,263.63


Auto Parking
 Forrest, Jonathan           10/29/2018       Parking at Reagan National airport for 2 days            $37.00
Subtotal for Auto Parking:                                                                             $37.00


Hotel
                                              Hotel room charge for B. Collins in Hoffman
 Collins, Bryan              10/21/2018                                                               $115.00
                                              Estates, IL (Marriott)
                                              Hotel room tax charge for B. Collins in Hoffman
 Collins, Bryan              10/21/2018                                                                $14.95
                                              Estates, IL (Marriott)
                                              Hotel room charge for E. Tzavelis in Hoffman
 Tzavelis, Elias             10/21/2018                                                               $139.00
                                              Estates, IL (Marriott)
                                              Hotel room tax charge for E. Tzavelis in Hoffman
 Tzavelis, Elias             10/21/2018                                                                $18.07
                                              Estates, IL (Marriott)
                                              Hotel room charge for M. Browning in Hoffman
 Browning, Maria             10/28/2018                                                               $230.00
                                              Estates, IL (Marriott)
                                              Hotel room tax charge for M. Browning in Hoffman
 Browning, Maria             10/28/2018                                                                $29.90
                                              Estates, IL (Marriott)


                                                               2
    18-23538-rdd     Doc 2771      Filed 03/07/19 Entered 03/07/19 15:34:37              Main Document
                                               Pg 145 of 158

                                Sears Holdings Inc
                                    Deloitte Tax LLP
           Expenses Sorted by Category for the Fee Period
                             October 15, 2018 - November 30, 2018



Category              Date             Description                                             Amount



Hotel
                                       Hotel room tax charge for K. Corrigan in Hoffman
 Corrigan, Kevin      10/28/2018                                                                $10.94
                                       Estates, IL (Hyatt Place)
                                       Hotel room charge for K. Corrigan in Chicago, IL
 Corrigan, Kevin      10/28/2018                                                                $84.15
                                       (Hyatt Place)
                                       Hotel room charge for S. Fielding in Hoffman
 Fielding, Stephen    10/28/2018                                                               $115.00
                                       Estates, IL (Marriott)
                                       Hotel room tax charge for S. Fielding in Hoffman
 Fielding, Stephen    10/28/2018                                                                $14.95
                                       Estates, IL (Marriott)
                                       Hotel room charge for J. Forrest in Hoffman
 Forrest, Jonathan    10/28/2018                                                               $115.00
                                       Estates, IL (Marriott)
                                       Hotel room tax charge for J. Forrest in Hoffman
 Forrest, Jonathan    10/28/2018                                                                $14.95
                                       Estates, IL (Marriott)
                                       Hotel room charge for E. Tzavelis in Hoffman
 Tzavelis, Elias      10/28/2018                                                               $119.00
                                       Estates, IL (Marriott)
                                       Hotel room tax charge for E. Tzavelis in Hoffman
 Tzavelis, Elias      10/28/2018                                                                $85.95
                                       Estates, IL (Marriott)
                                       Hotel room charge for M. Butler in Hoffman
 Butler, Mike         10/29/2018                                                               $259.00
                                       Estates, IL (Marriott)
                                       Hotel room tax charge for M. Butler in Hoffman
 Butler, Mike         10/29/2018                                                                $36.67
                                       Estates, IL (Marriott)
                                       Hotel room tax charge for K. Corrigan in Hoffman
 Corrigan, Kevin      10/29/2018                                                                $10.94
                                       Estates, IL (Hyatt Place)
                                       Hotel room charge for K. Corrigan in Chicago, IL
 Corrigan, Kevin      10/29/2018                                                                $84.15
                                       (Hyatt Place)
                                       Hotel room tax charge for E. Tzavelis in Hoffman
 Tzavelis, Elias      10/29/2018                                                                $64.69
                                       Estates, IL (Marriott)
                                       Hotel room charge for E. Tzavelis in Hoffman
 Tzavelis, Elias      10/29/2018                                                               $149.00
                                       Estates, IL (Marriott)
                                       Hotel room charge for K. Corrigan in Chicago, IL
 Corrigan, Kevin      10/30/2018                                                                $84.15
                                       (Hyatt Place)
                                       Hotel room tax charge for K. Corrigan in Hoffman
 Corrigan, Kevin      10/30/2018                                                                $10.94
                                       Estates, IL (Hyatt Place)
                                       Hotel room charge for M. Browning in Hoffman
 Browning, Maria      11/04/2018                                                               $115.00
                                       Estates, IL (Marriott)



                                                        3
    18-23538-rdd   Doc 2771      Filed 03/07/19 Entered 03/07/19 15:34:37              Main Document
                                             Pg 146 of 158

                              Sears Holdings Inc
                                  Deloitte Tax LLP
           Expenses Sorted by Category for the Fee Period
                           October 15, 2018 - November 30, 2018



Category            Date             Description                                             Amount



Hotel
                                     Hotel room tax charge for M. Browning in Hoffman
 Browning, Maria    11/04/2018                                                                $14.95
                                     Estates, IL (Marriott)
                                     Hotel room charge for B. Collins in Hoffman
 Collins, Bryan     11/04/2018                                                               $115.00
                                     Estates, IL (Marriott)
                                     Hotel room tax charge for B. Collins in Hoffman
 Collins, Bryan     11/04/2018                                                                $14.95
                                     Estates, IL (Marriott)
                                     Hotel room tax charge for E. Tzavelis in Hoffman
 Tzavelis, Elias    11/04/2018                                                                $14.95
                                     Estates, IL (Marriott)
                                     Hotel room charge for E. Tzavelis in Hoffman
 Tzavelis, Elias    11/04/2018                                                               $115.00
                                     Estates, IL (Marriott)
                                     Hotel room charge for J. Allegretti in Hoffman
 Allegretti, Joe    11/05/2018                                                               $115.00
                                     Estates, IL (Marriott)
                                     Hotel room tax charge for J. Allegretti in Hoffman
 Allegretti, Joe    11/05/2018                                                                $14.95
                                     Estates, IL (Marriott)
                                     Hotel room charge for B. Baily in Washington, DC
 Baily, Brianna     11/05/2018                                                               $174.50
                                     (Marriott)
                                     Hotel room tax charge for B. Baily in Washington,
 Baily, Brianna     11/05/2018                                                                $26.09
                                     DC (Marriott)
                                     Hotel room tax charge for M. Browning in Hoffman
 Browning, Maria    11/05/2018                                                                $14.95
                                     Estates, IL (Marriott)
                                     Hotel room charge for M. Browning in Hoffman
 Browning, Maria    11/05/2018                                                               $115.00
                                     Estates, IL (Marriott)
                                     Hotel room tax charge for K. Corrigan in Hoffman
 Corrigan, Kevin    11/05/2018                                                                $14.95
                                     Estates, IL (Marriott)
                                     Hotel room charge for K. Corrigan in Hoffman
 Corrigan, Kevin    11/05/2018                                                               $115.00
                                     Estates, IL (Marriott)
                                     Hotel room tax charge for E. Tzavelis in Hoffman
 Tzavelis, Elias    11/05/2018                                                                $14.95
                                     Estates, IL (Marriott)
                                     Hotel room charge for E. Tzavelis in Hoffman
 Tzavelis, Elias    11/05/2018                                                               $115.00
                                     Estates, IL (Marriott)
                                     Hotel room charge for J. Allegretti in Hoffman
 Allegretti, Joe    11/06/2018                                                               $199.00
                                     Estates, IL (Marriott)
                                     Hotel room tax charge for J. Allegretti in Hoffman
 Allegretti, Joe    11/06/2018                                                                $25.87
                                     Estates, IL (Marriott)



                                                       4
    18-23538-rdd     Doc 2771      Filed 03/07/19 Entered 03/07/19 15:34:37             Main Document
                                               Pg 147 of 158

                                Sears Holdings Inc
                                    Deloitte Tax LLP
           Expenses Sorted by Category for the Fee Period
                             October 15, 2018 - November 30, 2018



Category              Date             Description                                            Amount



Hotel
                                       Hotel room charge for B. Baily in Washington, DC
 Baily, Brianna       11/06/2018                                                              $195.50
                                       (Marriott)
                                       Hotel room tax charge for B. Baily in Washington,
 Baily, Brianna       11/06/2018                                                               $29.23
                                       DC (Marriott)
                                       Hotel room charge for M. Browning in Hoffman
 Browning, Maria      11/06/2018                                                              $115.00
                                       Estates, IL (Marriott)
                                       Hotel room tax charge for M. Browning in Hoffman
 Browning, Maria      11/06/2018                                                               $14.95
                                       Estates, IL (Marriott)
                                       Hotel room charge for M. Butler in Hoffman
 Butler, Mike         11/06/2018                                                              $115.00
                                       Estates, IL (Marriott)
                                       Hotel room tax charge for M. Butler in Hoffman
 Butler, Mike         11/06/2018                                                               $14.95
                                       Estates, IL (Marriott)
                                       Hotel room tax charge for K. Corrigan in Hoffman
 Corrigan, Kevin      11/06/2018                                                               $14.95
                                       Estates, IL (Marriott)
                                       Hotel room charge for K. Corrigan in Hoffman
 Corrigan, Kevin      11/06/2018                                                              $115.00
                                       Estates, IL (Marriott)
                                       Hotel room tax charge for E. Tzavelis in Hoffman
 Tzavelis, Elias      11/06/2018                                                               $14.95
                                       Estates, IL (Marriott)
                                       Hotel room charge for E. Tzavelis in Hoffman
 Tzavelis, Elias      11/06/2018                                                              $115.00
                                       Estates, IL (Marriott)
                                       Hotel room tax charge for M. Browning in Hoffman
 Browning, Maria      11/11/2018                                                               $53.85
                                       Estates, IL (Marriott)
                                       Hotel room charge for M. Browning in Hoffman
 Browning, Maria      11/11/2018                                                              $345.00
                                       Estates, IL (Marriott)
                                       Hotel room charge for C. Chatten in Hoffman
 Chatten, Colin       11/11/2018                                                              $129.95
                                       Estates, IL (Marriott)
                                       Hotel room charge for S. Fielding in Hoffman
 Fielding, Stephen    11/11/2018                                                              $115.00
                                       Estates, IL (Marriott)
                                       Hotel room tax charge for S. Fielding in Hoffman
 Fielding, Stephen    11/11/2018                                                               $14.95
                                       Estates, IL (Marriott)
                                       Hotel room charge for J. Allegretti in Hoffman
 Allegretti, Joe      11/12/2018                                                              $115.00
                                       Estates, IL (Marriott)
                                       Hotel room tax charge for J. Allegretti in Hoffman
 Allegretti, Joe      11/12/2018                                                               $14.95
                                       Estates, IL (Marriott)



                                                         5
     18-23538-rdd     Doc 2771      Filed 03/07/19 Entered 03/07/19 15:34:37             Main Document
                                                Pg 148 of 158

                                 Sears Holdings Inc
                                     Deloitte Tax LLP
            Expenses Sorted by Category for the Fee Period
                              October 15, 2018 - November 30, 2018



Category               Date             Description                                             Amount



Hotel
                                        Hotel room charge for M. Butler in Hoffman
 Butler, Mike          11/12/2018                                                              $115.00
                                        Estates, IL (Marriott)
                                        Hotel room tax charge for M. Butler in Hoffman
 Butler, Mike          11/12/2018                                                               $14.95
                                        Estates, IL (Marriott)
                                        Hotel room tax charge for K. Corrigan in Hoffman
 Corrigan, Kevin       11/12/2018                                                               $14.95
                                        Estates, IL (Marriott)
                                        Hotel room charge for K. Corrigan in Hoffman
 Corrigan, Kevin       11/12/2018                                                              $115.00
                                        Estates, IL (Marriott)
                                        Hotel room charge for S. Fielding in Hoffman
 Fielding, Stephen     11/12/2018                                                              $115.00
                                        Estates, IL (Marriott)
                                        Hotel room tax charge for S. Fielding in Hoffman
 Fielding, Stephen     11/12/2018                                                               $14.95
                                        Estates, IL (Marriott)
                                        Hotel room tax charge for E. Tzavelis in Hoffman
 Tzavelis, Elias       11/12/2018                                                               $19.37
                                        Estates, IL (Marriott)
                                        Hotel room charge for E. Tzavelis in Hoffman
 Tzavelis, Elias       11/12/2018                                                              $149.00
                                        Estates, IL (Marriott)
                                        Hotel room tax charge for K. Corrigan in Chicago,
 Corrigan, Kevin       11/13/2018                                                               $50.99
                                        IL (Springhill Suites)
                                        Hotel room charge for K. Corrigan in Chicago, IL
 Corrigan, Kevin       11/13/2018                                                              $293.00
                                        (SpringHill Suites)
                                        Hotel room charge for S. Fielding in Hoffman
 Fielding, Stephen     11/13/2018                                                              $115.00
                                        Estates, IL (Marriott)
                                        Hotel room tax charge for S. Fielding in Hoffman
 Fielding, Stephen     11/13/2018                                                               $14.95
                                        Estates, IL (Marriott)
                                        Hotel room tax charge for E. Tzavelis in Hoffman
 Tzavelis, Elias       11/13/2018                                                               $19.37
                                        Estates, IL (Marriott)
                                        Hotel room charge for E. Tzavelis in Hoffman
 Tzavelis, Elias       11/13/2018                                                              $149.00
                                        Estates, IL (Marriott)
                                        Hotel room charge for B. Baily in Washington, DC
 Baily, Brianna        11/19/2018                                                              $149.00
                                        (Marriott)
                                        Hotel room tax charge for B. Baily in Washington,
 Baily, Brianna        11/19/2018                                                               $22.28
                                        DC (Marriott)
Subtotal for Hotel:                                                                           $6,046.55




                                                         6
     18-23538-rdd     Doc 2771         Filed 03/07/19 Entered 03/07/19 15:34:37                Main Document
                                                   Pg 149 of 158

                                   Sears Holdings Inc
                                        Deloitte Tax LLP
           Expenses Sorted by Category for the Fee Period
                                 October 15, 2018 - November 30, 2018



Category                  Date             Description                                               Amount



Internet Access While Traveling
                                           Internet while traveling during flight to perform
 Chatten, Colin           10/21/2018                                                                  $14.99
                                           client work
                                           Internet while traveling during flight to perform
 Browning, Maria          10/28/2018                                                                   $6.00
                                           client work
                                           Internet while traveling during flight to perform
 Corrigan, Kevin          10/31/2018                                                                  $16.00
                                           client work
                                           Internet while traveling during flight to perform
 Schreiber, Mendy         11/02/2018                                                                  $12.00
                                           client work
                                           Internet while traveling during flight to perform
 Baily, Brianna           11/04/2018                                                                  $15.99
                                           client work
Subtotal for Internet
Access While Traveling:                                                                               $64.98


Meals
 Collins, Bryan           10/21/2018       Dinner for B. Collins in Hoffman Estates, IL               $50.00
 Collins, Bryan           10/21/2018       Breakfast for B. Collins in Washington, DC                  $2.86
 Collins, Bryan           10/22/2018       Dinner for B. Collins in Hoffman Estates, IL               $40.00
 Collins, Bryan           10/22/2018       Breakfast for B. Collins in Hoffman Estates, IL             $4.36
 Hermanson, Tom           10/22/2018       Dinner for T. Hermanson in Hoffman Estates, IL             $50.00
 Tzavelis, Elias          10/22/2018       Dinner for E. Tzavelis in Chicago, IL                      $50.00
 Butler, Mike             10/26/2018       Breakfast for M. Butler in Chicago, IL                      $9.14
 Butler, Mike             10/27/2018       Breakfast for M. Butler in Chicago, IL                      $8.36
 Browning, Maria          10/28/2018       Breakfast for M. Browning in Hoffman Estates, IL            $5.03
 Browning, Maria          10/28/2018       Dinner for M. Browning in New York, NY                     $12.72
 Browning, Maria          10/29/2018       Breakfast for M. Browning in Hoffman Estates, IL            $5.49
 Butler, Mike             10/29/2018       Lunch for M. Butler in Hoffman Estates, IL                 $12.85
 Fielding, Stephen        10/29/2018       Breakfast for S. Fielding in Hoffman Estates, IL           $14.73
 Fielding, Stephen        10/29/2018       Dinner for S. Fielding in Newark, NJ                       $36.85
 Forrest, Jonathan        10/29/2018       Lunch for J. Forrest in Chicago, IL                        $13.18
 Hoffman, David           10/29/2018       Breakfast for D. Hoffman in Hoffman Estates, IL             $3.67


                                                              7
    18-23538-rdd   Doc 2771      Filed 03/07/19 Entered 03/07/19 15:34:37                 Main Document
                                             Pg 150 of 158

                              Sears Holdings Inc
                                  Deloitte Tax LLP
           Expenses Sorted by Category for the Fee Period
                           October 15, 2018 - November 30, 2018



Category            Date             Description                                                Amount



Meals
                                     Lunch for D. Hoffman and L. Balkin in Hoffman
 Hoffman, David     10/29/2018                                                                   $33.38
                                     Estates, IL
 Butler, Mike       10/30/2018       Breakfast for M. Butler in Hoffman Estates, IL               $9.96
 Butler, Mike       10/30/2018       Dinner for M. Butler in Hoffman Estates, IL                 $27.73
 Butler, Mike       10/30/2018       Lunch for M. Butler in Hoffman Estates, IL                  $24.48
 Chen, Kelsey       10/30/2018       Lunch for K. Chen in Hoffman Estates, IL                    $15.18
 Corrigan, Kevin    10/30/2018       Dinner for K. Corrigan in Hoffman Estates, IL               $20.78
 Corrigan, Kevin    10/30/2018       Lunch for K. Corrigan in Hoffman Estates, IL                 $6.60
 Tzavelis, Elias    10/30/2018       Breakfast for E. Tzavelis in Hoffman Estates, IL             $9.37
 Tzavelis, Elias    10/30/2018       Dinner for E. Tzavelis in Chicago, IL                       $50.00
 Corrigan, Kevin    10/31/2018       Lunch for K. Corrigan in Hoffman Estates, IL                 $9.72
 Tzavelis, Elias    10/31/2018       Breakfast for E. Tzavelis in Hoffman Estates, IL            $14.84
 Butler, Mike       11/01/2018       Breakfast for M. Butler in Chicago, IL                       $7.47
 Butler, Mike       11/02/2018       Breakfast for M. Butler in Chicago, IL                       $5.07
 Browning, Maria    11/04/2018       Dinner for M. Browning in New York, NY                      $10.55
 Collins, Bryan     11/04/2018       Breakfast for B. Collins in Washington, DC                   $2.86
                                     Dinner in Hoffman Estates, IL - 4 attendees (Jacob
 Collins, Bryan     11/04/2018       Dempsey, Matthew Boyle, Bryan Collins,                      $65.88
                                     Catherine Moore)
 Allegretti, Joe    11/05/2018       Lunch for J. Allegretti in Hoffman Estates, IL              $15.87
 Allegretti, Joe    11/05/2018       Breakfast for J. Allegretti in Hoffman Estates, IL           $5.00
 Baily, Brianna     11/05/2018       Late working dinner for B. Baily in Parsippany, NJ          $15.73
 Browning, Maria    11/05/2018       Breakfast for M. Browning in New York, NY                    $7.11
 Butler, Mike       11/05/2018       Breakfast for M. Butler in Hoffman Estates, IL               $6.03
 Butler, Mike       11/05/2018       Lunch for M. Butler in Hoffman Estates, IL                  $25.00
 Collins, Bryan     11/05/2018       Breakfast for B. Collins in Hoffman Estates, IL              $7.56
 Huston, Michael    11/05/2018       Breakfast for M. Huston in Hoffman Estates, IL               $7.82
 Huston, Michael    11/05/2018       Lunch for M. Huston in Hoffman Estates, IL                  $21.31
 Tzavelis, Elias    11/05/2018       Breakfast for E. Tzavelis in Hoffman Estates, IL            $15.00
 Tzavelis, Elias    11/05/2018       Dinner for E. Tzavelis in Hoffman Estates, IL               $48.32


                                                       8
    18-23538-rdd   Doc 2771      Filed 03/07/19 Entered 03/07/19 15:34:37                 Main Document
                                             Pg 151 of 158

                              Sears Holdings Inc
                                  Deloitte Tax LLP
           Expenses Sorted by Category for the Fee Period
                           October 15, 2018 - November 30, 2018



Category            Date             Description                                                Amount



Meals
                                     Lunch in Hoffman Estates, IL - 3 attendees (Maria
 Tzavelis, Elias    11/05/2018                                                                   $75.00
                                     Browning, Elias Tzavelis, Stephen Fielding)
 Allegretti, Joe    11/06/2018       Lunch for J. Allegretti in Hoffman Estates, IL              $12.17
 Baily, Brianna     11/06/2018       Late working dinner for B. Baily in Parsippany, NJ          $15.68
 Browning, Maria    11/06/2018       Lunch for M. Browning in Hoffman Estates, IL                $20.31
 Butler, Mike       11/06/2018       Breakfast for M. Butler in Hoffman Estates, IL               $3.80
 Butler, Mike       11/06/2018       Lunch for M. Butler in Hoffman Estates, IL                  $14.19
 Collins, Bryan     11/06/2018       Breakfast for B. Collins in Hoffman Estates, IL              $4.00
 Corrigan, Kevin    11/06/2018       Lunch for K. Corrigan in Hoffman Estates, IL                $13.52
 Tzavelis, Elias    11/06/2018       Lunch for E. Tzavelis in Hoffman Estates, IL                $25.00
                                     Dinner in Hoffman Estates, IL - 5 attendees
 Tzavelis, Elias    11/06/2018       (Maria Browning, Joe Allegretti, Elias Tzavelis,           $250.00
                                     Stephen Fielding, Mike Butler)
 Allegretti, Joe    11/07/2018       Lunch for J. Allegretti in Hoffman Estates, IL              $10.61
 Allegretti, Joe    11/07/2018       Breakfast for J. Allegretti in Hoffman Estates, IL           $5.60
 Butler, Mike       11/07/2018       Breakfast for M. Butler in Hoffman Estates, IL               $7.45
 Butler, Mike       11/07/2018       Dinner for M. Butler in Hoffman Estates, IL                 $23.03
 Corrigan, Kevin    11/07/2018       Lunch for K. Corrigan in Hoffman Estates, IL                 $8.49
 Gandhi, Shivani    11/07/2018       Lunch for S. Gandhi in Hoffman Estates, IL                  $11.61
 Tzavelis, Elias    11/07/2018       Lunch for E. Tzavelis in Hoffman Estates, IL                $25.00
                                     Dinner in Hoffman Estates, IL - 2 attendees (Elias
 Tzavelis, Elias    11/07/2018                                                                   $66.00
                                     Tzavelis, J. Allegretti)
 Tzavelis, Elias    11/07/2018       Breakfast for E. Tzavelis in Hoffman Estates, IL            $13.44
 Allegretti, Joe    11/08/2018       Breakfast for J. Allegretti in Hoffman Estates, IL           $8.96
 Butler, Mike       11/08/2018       Lunch for M. Butler in Hoffman Estates, IL                  $21.56
 Butler, Mike       11/08/2018       Breakfast for M. Butler in Hoffman Estates, IL              $11.76
 Browning, Maria    11/11/2018       Dinner for M. Browning in New York, NY                      $10.55
 Chatten, Colin     11/11/2018       Dinner at Newark airport for C. Chatten                     $24.83
 Allegretti, Joe    11/12/2018       Lunch for J. Allegretti in Hoffman Estates, IL              $12.51
 Browning, Maria    11/12/2018       Lunch for M. Butler in Hoffman Estates, IL                  $14.04
 Browning, Maria    11/12/2018       Breakfast for M. Browning in New York, NY                   $11.78

                                                       9
    18-23538-rdd     Doc 2771      Filed 03/07/19 Entered 03/07/19 15:34:37                 Main Document
                                               Pg 152 of 158

                                Sears Holdings Inc
                                    Deloitte Tax LLP
           Expenses Sorted by Category for the Fee Period
                             October 15, 2018 - November 30, 2018



Category              Date             Description                                                Amount



Meals
 Butler, Mike         11/12/2018       Breakfast for M. Butler in Hoffman Estates, IL              $12.50
 Butler, Mike         11/12/2018       Lunch for M. Butler in Hoffman Estates, IL                  $25.00
 Chen, Kelsey         11/12/2018       Lunch for K. Chen in Hoffman Estates, IL                    $20.89
 Chen, Kelsey         11/12/2018       Breakfast for K. Chen in Hoffman Estates, IL                $10.51
 Corrigan, Kevin      11/12/2018       Lunch for K. Corrigan in Hoffman Estates, IL                 $9.83
 Corrigan, Kevin      11/12/2018       Dinner for K. Corrigan in Hoffman Estates, IL               $35.60
 Fielding, Stephen    11/12/2018       Lunch for S. Fielding in Hoffman Estates, IL                $25.00
 Fielding, Stephen    11/12/2018       Dinner at Newark airport for S. Fielding                    $31.20
 Fielding, Stephen    11/12/2018       Breakfast for S. Fielding in Hoffman Estates, IL            $10.49
 Gandhi, Shivani      11/12/2018       Lunch for S. Gandhi in Hoffman Estates, IL                  $12.85
 Perez, Cristian      11/12/2018       Lunch for C. Perez in Hoffman Estates, IL                   $10.63
 Soni, Kumail         11/12/2018       Lunch for K. Soni in Hoffman Estates, IL                    $11.07
                                       Dinner in Hoffman Estates, IL - 4 attendees (Maria
 Tzavelis, Elias      11/12/2018       Browning, Joe Allegretti, Elias Tzavelis, Mike             $200.00
                                       Butler)
 Wolter, Devin        11/12/2018       Lunch for D. Wolter in Hoffman Estates, IL                  $10.63
 Allegretti, Joe      11/13/2018       Breakfast for J. Allegretti in Hoffman Estates, IL          $10.05
 Allegretti, Joe      11/13/2018       Dinner for J. Allegretti in Hoffman Estates, IL             $15.55
 Butler, Mike         11/13/2018       Dinner for M. Butler in Hoffman Estates, IL                 $16.79
 Butler, Mike         11/13/2018       Breakfast for M. Butler in Hoffman Estates, IL               $2.24
 Corrigan, Kevin      11/13/2018       Lunch for K. Corrigan in Hoffman Estates, IL                $14.75
 Fielding, Stephen    11/13/2018       Dinner for S. Fielding in Hoffman Estates, IL               $50.00
 Fielding, Stephen    11/13/2018       Breakfast for S. Fielding in Hoffman Estates, IL            $12.16
                                       Lunch in Hoffman Estates, IL - 5 attendees (Maria
 Tzavelis, Elias      11/13/2018       Browning, Joe Allegretti, Elias Tzavelis, Stephen          $125.00
                                       Fielding, Mike Butler)
 Butler, Mike         11/14/2018       Breakfast for M. Butler in Hoffman Estates, IL              $10.96
 Corrigan, Kevin      11/14/2018       Lunch for K. Corrigan in Hoffman Estates, IL                $22.02
 Fielding, Stephen    11/14/2018       Dinner for S. Fielding in Chicago, IL                       $35.81
 Fielding, Stephen    11/14/2018       Breakfast for S. Fielding in Hoffman Estates, IL            $13.27
 Tzavelis, Elias      11/14/2018       Lunch for E. Tzavelis in Hoffman Estates, IL                $25.00

                                                        10
     18-23538-rdd       Doc 2771      Filed 03/07/19 Entered 03/07/19 15:34:37              Main Document
                                                  Pg 153 of 158

                                   Sears Holdings Inc
                                       Deloitte Tax LLP
           Expenses Sorted by Category for the Fee Period
                                October 15, 2018 - November 30, 2018



Category                 Date             Description                                              Amount



Meals
 Tzavelis, Elias         11/14/2018       Dinner for E. Tzavelis in Chicago, IL                    $50.00
 Butler, Mike            11/16/2018       Breakfast for M. Butler in Hoffman Estates, IL            $4.42
 Tzavelis, Elias         11/17/2018       Dinner for E. Tzavelis in Hoffman Estates, IL            $50.00
 Baily, Brianna          11/19/2018       Dinner for B. Baily in Washington, DC                    $19.31
 Baily, Brianna          11/19/2018       Lunch for B. Baily in Washington, DC                     $16.48
 Browning, Maria         11/19/2018       Breakfast for M. Browning in New York, NY                 $7.63
 Chatten, Colin          11/19/2018       Breakfast for C. Chatten in Hoffman Estates, IL           $4.95
 Fielding, Stephen       11/19/2018       Dinner for S. Fielding in Washington, DC                 $48.50
 Fielding, Stephen       11/19/2018       Breakfast for S. Fielding in New York, NY                 $9.38
 Schreiber, Mendy        11/19/2018       Lunch for M. Schreiber in Washington, DC                 $16.43
 Baily, Brianna          11/20/2018       Dinner for B. Baily in Washington, DC                    $20.00
 Browning, Maria         11/20/2018       Dinner for M. Browning in New York, NY                   $21.35
 Butler, Mike            11/27/2018       Breakfast for M. Butler in Hoffman Estates, IL            $8.14
 Butler, Mike            11/29/2018       Breakfast for M. Butler in Hoffman Estates, IL            $8.47
 Chatten, Colin          11/30/2018       Breakfast for C. Chatten in Hoffman Estates, IL           $6.29
Subtotal for Meals:                                                                              $2,599.90


Mileage
                                          Roundtrip mileage expense to/from Hoffman
 Soni, Kumail            11/12/2018                                                                $39.24
                                          Estates, IL
Subtotal for Mileage:                                                                              $39.24


Transportation
 Collins, Bryan          10/21/2018       Taxi from home to Reagan airport                         $74.12
 Tzavelis, Elias         10/21/2018       Taxi from ORD airport to hotel                            $5.13
 Tzavelis, Elias         10/21/2018       Taxi from home to LGA airport                            $46.60
 Collins, Bryan          10/22/2018       Taxi from Chicago airport to hotel                       $50.23
 Tzavelis, Elias         10/22/2018       Taxi from client office to ORD airport                    $6.77

                                                           11
    18-23538-rdd     Doc 2771      Filed 03/07/19 Entered 03/07/19 15:34:37            Main Document
                                               Pg 154 of 158

                                Sears Holdings Inc
                                    Deloitte Tax LLP
           Expenses Sorted by Category for the Fee Period
                             October 15, 2018 - November 30, 2018



Category              Date             Description                                           Amount



Transportation
 Tzavelis, Elias      10/22/2018       Taxi from LGA airport to home                          $67.79
 Browning, Maria      10/28/2018       Taxi from home to New York Deloitte office             $32.25
 Browning, Maria      10/28/2018       Taxi from New York Deloitte office to airport          $44.05
 Corrigan, Kevin      10/28/2018       Taxi from home to New York airport                     $46.10
 Fielding, Stephen    10/28/2018       Taxi from Chicago airport to Hoffman Estates, IL       $87.06
 Forrest, Jonathan    10/28/2018       Taxi from home to Reagan airport                       $89.65
 Collins, Bryan       10/29/2018       Taxi from Reagan airport to home                       $75.21
 Collins, Bryan       10/29/2018       Taxi from Hoffman Estates, IL to Chicago airport       $50.00
 Corrigan, Kevin      10/29/2018       Taxi from Chicago airport to hotel                     $47.49
 Corrigan, Kevin      10/29/2018       Taxi from Hoffman Estates, IL to hotel                  $9.72
 Fielding, Stephen    10/29/2018       Taxi from home to New York airport                     $74.79
 Fielding, Stephen    10/29/2018       Taxi from Hoffman Estates, IL to Chicago airport       $97.46
 Forrest, Jonathan    10/29/2018       Taxi from Reagan airport to home                       $44.21
 Tzavelis, Elias      10/29/2018       Taxi from home to LGA airport                          $68.62
 Tzavelis, Elias      10/29/2018       Taxi from ORD airport to hotel                          $6.82
 Butler, Mike         10/30/2018       Taxi from Hoffman Estates, IL to home                  $75.55
 Chen, Kelsey         10/30/2018       Taxi from Chicago, IL to Hoffman Estates, IL           $34.62
 Chen, Kelsey         10/30/2018       Taxi from Hoffman Estates, IL to Chicago, IL           $36.32
 Corrigan, Kevin      10/30/2018       Taxi from Hoffman Estates, IL to hotel                  $8.39
 Corrigan, Kevin      10/30/2018       Taxi from hotel to Hoffman Estates, IL                  $9.93
 Corrigan, Kevin      10/30/2018       Taxi from hotel to Hoffman Estates, IL                 $11.59
 Fielding, Stephen    10/30/2018       Taxi from New York airport to home                      $6.77
 Fielding, Stephen    10/30/2018       Taxi from hotel to Chicago airport                     $67.74
 Browning, Maria      10/31/2018       Taxi from New York airport to home                     $42.96
 Chen, Kelsey         10/31/2018       Taxi from Chicago, IL to Hoffman Estates, IL           $44.71
 Chen, Kelsey         10/31/2018       Taxi from Hoffman Estates, IL to Chicago, IL           $34.93
 Corrigan, Kevin      10/31/2018       Taxi from Hoffman Estates, IL to Chicago airport       $39.85
 Corrigan, Kevin      10/31/2018       Taxi from hotel to Hoffman Estates, IL                 $11.13
 Corrigan, Kevin      11/01/2018       Taxi from New York airport to home                     $63.04
 Baily, Brianna       11/02/2018       Train from New Jersey to Washington, D. C.            $178.00
                                                        12
    18-23538-rdd   Doc 2771      Filed 03/07/19 Entered 03/07/19 15:34:37             Main Document
                                             Pg 155 of 158

                              Sears Holdings Inc
                                  Deloitte Tax LLP
           Expenses Sorted by Category for the Fee Period
                           October 15, 2018 - November 30, 2018



Category            Date             Description                                            Amount



Transportation
 Browning, Maria    11/04/2018       Taxi from home to New York airport                      $70.30
 Tzavelis, Elias    11/04/2018       Taxi from home to LGA airport                           $50.45
 Tzavelis, Elias    11/04/2018       Taxi from ORD airport to hotel                           $5.13
 Allegretti, Joe    11/05/2018       Taxi from Chicago, IL to Hoffman Estates, IL            $92.88
 Collins, Bryan     11/05/2018       Taxi from Reagan airport to home                        $74.12
 Collins, Bryan     11/05/2018       Taxi from Hoffman Estates, IL to Chicago airport        $48.96
 Collins, Bryan     11/05/2018       Taxi from Chicago airport to hotel                      $52.70
 Corrigan, Kevin    11/05/2018       Taxi from home to New York airport                      $41.79
 Corrigan, Kevin    11/05/2018       Taxi from Chicago airport to Hoffman Estates, IL        $41.43
 Tzavelis, Elias    11/05/2018       Taxi from hotel to Hoffman Estates, IL                  $68.84
                                     Taxi from Hoffman Estates, IL to South Barrington,
 Allegretti, Joe    11/06/2018                                                                $7.07
                                     IL
                                     Taxi from South Barrington, IL to Hoffman Estates,
 Allegretti, Joe    11/06/2018                                                                $5.85
                                     IL
 Collins, Bryan     11/06/2018       Taxi from home to Reagan airport                        $74.12
                                     Taxi from North Hoffman Estates, IL to Hoffman
 Allegretti, Joe    11/07/2018                                                                $9.25
                                     Estates, IL
                                     Taxi from North Hoffman Estates, IL to Hoffman
 Allegretti, Joe    11/07/2018                                                                $5.00
                                     Estates, IL
 Baily, Brianna     11/07/2018       Train from New Jersey to Washington, D. C.              $56.00
 Browning, Maria    11/07/2018       Taxi from Chicago airport to hotel                      $22.40
 Browning, Maria    11/07/2018       Taxi from New York airport to home                      $43.87
 Browning, Maria    11/07/2018       Taxi from home to New York airport                      $66.23
                                     Taxi from Hoffman Estates, IL to North Hoffman
 Browning, Maria    11/07/2018                                                                $9.15
                                     Estates, IL
 Corrigan, Kevin    11/07/2018       Taxi from Hoffman Estates, IL to Chicago airport        $41.91
 Corrigan, Kevin    11/07/2018       Taxi from New York airport to home                      $51.67
 Corrigan, Kevin    11/07/2018       Taxi from Hoffman Estates, IL to hotel                   $9.17
 Gandhi, Shivani    11/07/2018       Taxi from Hoffman Estates, IL to home                   $49.84
 Gandhi, Shivani    11/07/2018       Taxi from home to Hoffman Estates, IL                   $40.47
 Tzavelis, Elias    11/07/2018       Taxi from hotel to client location                       $6.83

                                                      13
    18-23538-rdd     Doc 2771      Filed 03/07/19 Entered 03/07/19 15:34:37           Main Document
                                               Pg 156 of 158

                                Sears Holdings Inc
                                    Deloitte Tax LLP
           Expenses Sorted by Category for the Fee Period
                             October 15, 2018 - November 30, 2018



Category              Date             Description                                          Amount



Transportation
 Allegretti, Joe      11/08/2018       Taxi from Hoffman Estates, IL to Chicago, IL         $141.73
 Tzavelis, Elias      11/08/2018       Taxi from LGA airport to home                         $82.11
 Tzavelis, Elias      11/08/2018       Taxi from client location to ORD airport               $5.13
 Browning, Maria      11/11/2018       Taxi from home to New York airport                    $52.33
 Chatten, Colin       11/11/2018       Taxi from home to Newark airport                      $25.81
 Chatten, Colin       11/11/2018       Taxi from Chicago airport to Hoffman Estates, IL      $42.62
 Fielding, Stephen    11/11/2018       Taxi from home to New York airport                    $87.15
 Allegretti, Joe      11/12/2018       Taxi from Chicago, IL to Hoffman Estates, IL          $97.81
 Browning, Maria      11/12/2018       Taxi from Hoffman Estates, IL to dinner               $57.29
 Corrigan, Kevin      11/12/2018       Taxi from home to New York airport                    $46.27
 Corrigan, Kevin      11/12/2018       Taxi from Chicago airport to Hoffman Estates, IL      $45.46
 Fielding, Stephen    11/12/2018       Taxi from Chicago airport to hotel                    $97.78
 Gandhi, Shivani      11/12/2018       Taxi from Hoffman Estates, IL to home                 $44.79
 Tzavelis, Elias      11/12/2018       Taxi from hotel to client location                    $42.98
 Tzavelis, Elias      11/12/2018       Taxi from hotel to client location                     $5.13
 Allegretti, Joe      11/13/2018       Taxi from Hoffman Estates, IL to Chicago, IL         $104.94
 Baily, Brianna       11/13/2018       Train from New Jersey to Washington, D. C.           $271.00
                                       Taxi from Hoffman Estates, IL to Deloitte Chicago
 Chatten, Colin       11/13/2018                                                             $51.56
                                       office
 Tzavelis, Elias      11/13/2018       Taxi from hotel to client location                    $29.56
 Tzavelis, Elias      11/13/2018       Taxi from LGA airport to home                         $70.40
 Browning, Maria      11/14/2018       Taxi from Hoffman Estates, IL to Chicago airport      $14.85
 Browning, Maria      11/14/2018       Taxi from New York airport to home                    $65.86
 Corrigan, Kevin      11/14/2018       Taxi from hotel to Hoffman Estates, IL                $10.29
 Corrigan, Kevin      11/14/2018       Taxi from New York airport to home                    $44.47
 Corrigan, Kevin      11/14/2018       Taxi from Hoffman Estates, IL to Chicago, IL          $47.17
 Browning, Maria      11/15/2018       Taxi from New York airport to home                    $40.55
 Fielding, Stephen    11/15/2018       Taxi from Hoffman Estates, IL to Chicago airport      $71.27
 Tzavelis, Elias      11/15/2018       Taxi from LGA airport to home                         $41.55
 Butler, Mike         11/17/2018       Taxi from home to Hoffman Estates, IL                $132.58

                                                        14
        18-23538-rdd   Doc 2771      Filed 03/07/19 Entered 03/07/19 15:34:37               Main Document
                                                 Pg 157 of 158

                                  Sears Holdings Inc
                                      Deloitte Tax LLP
            Expenses Sorted by Category for the Fee Period
                               October 15, 2018 - November 30, 2018



Category                Date             Description                                               Amount



Transportation
                                         Taxi from New York train station to New York
 Browning, Maria        11/19/2018                                                                 $10.46
                                         Deloitte office
 Browning, Maria        11/19/2018       Taxi from home to New York train station                  $12.88
 Browning, Maria        11/19/2018       Taxi from New York train station to home                  $13.56
 Browning, Maria        11/19/2018       Train from New York to Washington, D. C.                 $359.00
 Chatten, Colin         11/19/2018       Train from New York to Washington, D. C.                 $359.00
                                         Afterhours taxi from New York Deloitte office to
 Chatten, Colin         11/19/2018                                                                 $36.57
                                         home
 Fielding, Stephen      11/19/2018       Train from New York to Washington, D. C.                 $359.00
 Fielding, Stephen      11/19/2018       Taxi from train station to New York Deloitte office       $12.28
 Fielding, Stephen      11/19/2018       Taxi from home to New York train station                  $71.22
 Tzavelis, Elias        11/19/2018       Train from New York to Washington, D. C.                 $359.00
                                         Afterhours taxi from New York Deloitte office to
 Chatten, Colin         11/20/2018                                                                 $11.84
                                         home
 Fielding, Stephen      11/20/2018       Taxi from New York train station to home                  $63.19
 Tzavelis, Elias        11/20/2018       Taxi from train station to client location                $88.00
                                         Afterhours taxi from New York Deloitte office to
 Chatten, Colin         11/26/2018                                                                 $26.60
                                         home
                                         Afterhours taxi from New York train station to
 Chatten, Colin         11/30/2018                                                                 $10.18
                                         home
                                         Afterhours taxi from New York Deloitte office to
 Chatten, Colin         11/30/2018                                                                   $8.63
                                         home
Subtotal for
Transportation:                                                                                  $6,406.88
Total                                                                                           $28,458.18




                                                           15
18-23538-rdd      Doc 2771   Filed 03/07/19 Entered 03/07/19 15:34:37   Main Document
                                         Pg 158 of 158

                             Sears Holdings Inc
                               Deloitte Tax LLP
    Expenses Sorted by Category for the Fee Period
                         October 15, 2018 - November 30, 2018




                                 Recapitulation
   Category                                                             Amount

   Airfare                                                         $13,263.63

   Transportation                                                   $6,406.88

   Hotel                                                            $6,046.55

   Meals                                                            $2,599.90

   Internet Access While Traveling                                      $64.98

   Mileage                                                              $39.24

   Auto Parking                                                         $37.00




                                                16
